Exhibit 10.1
Execution Version
Published CUSIP Number: 86164DAA0
$700,000,000
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
among
STONE ENERGY CORPORATION
as Borrower,
THE FINANCIAL INSTITUTIONS
NAMED IN THIS CREDIT AGREEMENT
as Banks,
BANK OF AMERICA, N.A.
as Administrative Agent and Issuing Bank,
BNP PARIBAS,
NATIXIS,
AND
THE BANK OF NOVA SCOTIA,
as Co-Syndication Agents,
CAPITAL ONE, N.A. and
TORONTO DOMINION (NEW YORK) LLC,
as Co-Documentation Agents, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as sole Lead Arranger and Bookrunner
April 26, 2011

 



--------------------------------------------------------------------------------



 



         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
Section 1.1. Certain Defined Terms
    1  
Section 1.2. Computation of Time Periods
    21  
Section 1.3. Accounting Terms; Changes in GAAP
    21  
Section 1.4. Types of Advances
    22  
Section 1.5. Miscellaneous
    22    
ARTICLE II CREDIT FACILITIES
    22  
Section 2.1. Commitment for Advances
    22  
Section 2.2. Borrowing Base
    23  
Section 2.3. Method of Borrowing
    25  
Section 2.4. Prepayment of Advances
    27  
Section 2.5. Repayment of Advances
    29  
Section 2.6. Letters of Credit
    29  
Section 2.7. Fees
    33  
Section 2.8. Interest
    34  
Section 2.9. Payments and Computations
    35  
Section 2.10. Sharing of Payments, Etc.
    36  
Section 2.11. Breakage Costs
    37  
Section 2.12. Increased Costs
    37  
Section 2.13. Taxes
    38  
Section 2.14. Inability to Determine Rates
    42  
Section 2.15. Cash Collateral
    43  
Section 2.16. Defaulting Banks
    44  
Section 2.17. Mitigation Obligations
    46    
ARTICLE III CONDITIONS OF LENDING
    46  
Section 3.1. Initial Conditions Precedent to Borrowings
    46  
Section 3.2. Conditions Precedent to All Borrowings
    48    
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    49  
Section 4.1. Corporate Existence; Subsidiaries
    49  
Section 4.2. Corporate Power; Authorization; No Violation
    49  
Section 4.3. Authorization and Approvals
    50  
Section 4.4. Enforceable Obligations
    50  
Section 4.5. Financial Statements
    50  

 



--------------------------------------------------------------------------------



 



         
Section 4.6. True and Complete Disclosure
    50  
Section 4.7. Litigation
    51  
Section 4.8. Use of Proceeds
    51  
Section 4.9. Investment Company Act
    52  
Section 4.10. Taxes
    52  
Section 4.11. ERISA Compliance
    52  
Section 4.12. Condition of Property; Casualties
    53  
Section 4.13. No Burdensome Restrictions; No Defaults
    53  
Section 4.14. Environmental Condition
    53  
Section 4.15. Permits, Licenses, Etc.; Compliance with Legal Requirements
    54  
Section 4.16. Gas Contracts
    54  
Section 4.17. Title to Properties, Liens, Leases, Etc.
    55  
Section 4.18. Mineral Interests
    55    
ARTICLE V AFFIRMATIVE COVENANTS
    56  
Section 5.1. Compliance with Laws, Etc.
    56  
Section 5.2. Maintenance of Insurance
    56  
Section 5.3. Preservation of Corporate Existence, Etc.
    58  
Section 5.4. Payment of Taxes, Claims, Etc.
    58  
Section 5.5. Visitation Rights
    58  
Section 5.6. Reporting Requirements
    58  
Section 5.7. Designation of Public Information
    62  
Section 5.8. Maintenance of Property
    63  
Section 5.9. New Subsidiaries
    63  
Section 5.10. Maintenance of Books and Records
    63  
Section 5.11. Use of Proceeds
    64  
Section 5.12. Agreement to Mortgage; Further Assurances
    64  
Section 5.13. Title Information and Cure
    65    
ARTICLE VI NEGATIVE COVENANTS
    66  
Section 6.1. Liens, Etc.
    66  
Section 6.2. Debts, Guaranties, and Other Obligations
    67  
Section 6.3. Agreements Restricting Liens and Distributions
    68  
Section 6.4. Merger or Consolidation; Asset Sales; Farm-Outs
    68  
Section 6.5. Restricted Payments
    69  

-ii-



--------------------------------------------------------------------------------



 



         
Section 6.6. Investments
    70  
Section 6.7. Prohibition on Speculative Hedging
    70  
Section 6.8. Affiliate Transactions
    70  
Section 6.9. Compliance with ERISA
    71  
Section 6.10. Maintenance of Ownership of Subsidiaries
    71  
Section 6.11. Sale-and-Leaseback
    71  
Section 6.12. Change of Business
    71  
Section 6.13. Debt to EBITDA Ratio
    71  
Section 6.14. Interest Coverage Ratio
    71  
Section 6.15. Subordinated Debt
    72    
ARTICLE VII REMEDIES
    72  
Section 7.1. Events of Default
    72  
Section 7.2. Optional Acceleration of Maturity
    74  
Section 7.3. Automatic Acceleration of Maturity
    75  
Section 7.4. Right of Setoff
    75  
Section 7.5. Actions Under Credit Documents
    76  
Section 7.6. Non-exclusivity of Remedies
    76  
Section 7.7. Application of Funds
    76    
ARTICLE VIII THE AGENT AND THE ISSUING BANK
    77  
Section 8.1. Appointment and Authorization of Agent
    77  
Section 8.2. Rights as a Bank
    77  
Section 8.3. Exculpatory Provisions
    78  
Section 8.4. Reliance by Agent
    78  
Section 8.5. Delegation of Duties
    79  
Section 8.6. Resignation of Agent
    79  
Section 8.7. Non-Reliance on Agent and Other Banks
    80  
Section 8.8. No Other Duties, Etc.
    80  
Section 8.9. Agent May File Proofs of Claim
    80  
Section 8.10. Collateral and Guaranty Matters
    81  
Section 8.11. Indemnification of Agent
    81    
ARTICLE IX MISCELLANEOUS
    82  
Section 9.1. Amendments, Etc.
    82  
Section 9.2. Notices, Etc.
    83  

-iii-



--------------------------------------------------------------------------------



 



         
Section 9.3. No Waiver; Remedies
    85  
Section 9.4. Costs and Expenses
    85  
Section 9.5. Binding Effect
    85  
Section 9.6. Bank Assignments and Participations
    85  
Section 9.7. Indemnification
    90  
Section 9.8. USA Patriot Act Notice
    91  
Section 9.9. No Advisory or Fiduciary Responsibility
    91  
Section 9.10. Execution in Counterparts
    92  
Section 9.11. Survival of Representations, Etc.
    92  
Section 9.12. Severability
    92  
Section 9.13. Replacement of Banks
    92  
Section 9.14. [Reserved.]
    93  
Section 9.15. Amendment and Restatement
    93  
Section 9.16. Governing Law
    93  
Section 9.17. Submission to Jurisdiction; Waiver of Punitive Damages; Jury
Trial; Etc.
    93  
Section 9.18. Treatment of Certain Information; Confidentiality
    95  

-iv-



--------------------------------------------------------------------------------



 



         
Annex 1
  —   Commitments; Borrower, Agent, and Bank Notice
 
      Information; Lending Offices  
SCHEDULES:
         
Schedule 2.6(h)
  —   Existing Letters of Credit
Schedule 4.1
  —   Material Subsidiaries
Schedule 4.7
  —   Existing Litigation
Schedule 4.14(a)
  —   Existing Environmental Concerns
Schedule 4.14(b)
  —   Designated Environmental Sites
Schedule 6.1
  —   Permitted Existing Liens
Schedule 6.2
  —   Permitted Existing Debt
Schedule 6.8
  —   Affiliate Transactions  
EXHIBITS:
         
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Compliance Certificate
Exhibit C
  —   Form of Guaranty
Exhibit D
  —   Form of Note
Exhibit E
  —   Form of Notice of Borrowing
Exhibit F
  —   Form of Notice of Conversion or Continuation
Exhibit G
  —   Form of Letter of Credit Application
Exhibit H
  —   Form of Security Agreement
Exhibit I
  —   Form of Mortgage Compliance Certificate

-v-



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     This Third Amended and Restated Credit Agreement dated as of April 26, 2011
is among Stone Energy Corporation, a Delaware corporation, the Banks (as defined
below), and Bank of America, N.A., as administrative agent for the Banks and as
Issuing Bank.
     The Borrower, the Banks, and the Agent agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
     “2004 Indenture Documents” means the Indenture dated as of December 15,
2004 between the Borrower and JPMorgan Chase Bank, N.A., as Trustee, relating to
the issuance of unsecured senior subordinated notes due 2014.
     “2010 Indenture Documents” means the Indenture dated as of January 26, 2010
among the Borrower, Stone Offshore and The Bank of New York Mellon Trust
Company, N.A., as Trustee, as amended by the First Supplemental Indenture
thereto, dated as of January 26, 2010, and any additional supplemental indenture
that is substantially similar thereto, relating to the issuance of unsecured
senior notes due 2017.
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Agent for the benefit of the Agent and the Banks,
(b) with respect to Property that is not Borrowing Base Assets, is the only Lien
on such Property other than Permitted Liens, and which is superior to all Liens
or rights of any other Person in such Property encumbered thereby except for
such Permitted Liens, (c) with respect to Borrowing Base Assets, is the only
Lien on such Property other than Permitted Borrowing Base Liens, and which is
superior to all Liens or rights of any other Person in such Property encumbered
thereby except for such Permitted Borrowing Base Liens, (d) secures the
Obligations, and (e) is perfected and enforceable.
     “Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the highest of (a) the Base Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 0.50% and (c) the
Eurodollar Rate in effect on such day for an Interest Period of one month plus
1.00%; provided that for any Advance maintained as a Base Rate Advance due to
the application of Section 2.14(b), the “Adjusted Base Rate” shall be the
greater of clauses (a) and (b) above.
     “Advance” means any advance by a Bank to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled

 



--------------------------------------------------------------------------------



 



by” or “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of Voting Securities, by
contract, or otherwise.
     “Agent” means Bank of America, in its capacity as an administrative agent
pursuant to Article VIII, and any successor administrative agent pursuant to
Section 8.6.
     “Agent-Related Persons” means the Agent, together with its Affiliates
(including, in the case of Bank of America, in its capacity as the Agent,
Merrill Lynch, Pierce, Fenner & Smith Incorporated), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
     “Agreement” means this Third Amended and Restated Credit Agreement, as the
same may be amended, supplemented, and otherwise modified from time to time.
     “Allocated Value” has the meaning set forth in Section 2.2(e).
     “Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means, for any day, the following percentages based
upon the ratio of (a) the aggregate outstanding amount of Advances plus the
Letter of Credit Exposure to (b) the Borrowing Base as of such day:

                          Ratio of (Advances +                   Letter of  
Applicable     Applicable         Credit Exposure) to   Margin for     Margin
for     Applicable   (Borrowing   Base Rate     Eurodollar Rate     Margin for  
Base)   Advances     Advances     Commitment Fees  
Less than .30
    1.000 %     2.000 %     0.500 %
Greater than or equal to .30 but less than .60
    1.250 %     2.250 %     0.500 %
Greater than or equal to .60 but less than .90
    1.500 %     2.500 %     0.500 %
Greater than or equal to .90
    1.750 %     2.750 %     0.500 %

     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     “Approved Indenture Documents” means each indenture and all other
instruments, agreements, and other documents related thereto or providing for a
guarantee of the obligations

2



--------------------------------------------------------------------------------



 



thereunder or other right in respect thereof that, collectively: (a) except as
permitted by clause (b) or (d) of this definition, provide for no amortization,
scheduled repayment prior to maturity, sinking fund, mandatory redemptions, or
maturity, in each case, prior to the date that is five years from the Effective
Date; (b) do not contain any “asset sale” offer to purchase covenant except such
a covenant that provides that any net proceeds from asset sales may be applied
to repay obligations (including the Obligations) that are secured by the assets
sold prior to the payment of or offer to purchase any debt governed by such
indenture or guarantee; (c) contain no maintenance covenants; (d) contain no
mandatory redemption or offer to purchase upon a change of control, change of
control covenant, or change of control event of default provision, in any case
that is more restrictive than that contained in the 2010 Indenture Documents;
and (e) contain terms otherwise no more restrictive than the terms of the 2010
Indenture Documents, taken as a whole.
     “Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.
     “Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset, but excluding
(i) dispositions of inventory or used, obsolete, worn-out, or surplus equipment,
all in the ordinary course of business, (ii) sales, transfers and other
dispositions of accounts receivable in connection with the compromise,
settlement, or collection thereof in the ordinary course of business, and
(iii) any disposition of property or assets or issuance of equity interests to
any Credit Party by (A) Borrower or (B) any domestic Subsidiary of a Credit
Party.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Bank and an Eligible Assignee, and accepted by the Agent and, if
applicable, the Borrower, in substantially the form of the attached Exhibit A.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Banks” means the lenders listed on the signature pages of this Agreement
and each Eligible Assignee that shall become a party to this Agreement pursuant
to Section 9.6.
     “Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Bank of America as its prime rate, whether or not the Borrower has notice
thereof.
     “Base Rate Advance” means an Advance which bears interest as provided in
Section 2.8(a).
     “Borrower” means Stone Energy Corporation, a Delaware corporation.
     “Borrower Materials” has the meaning set forth in Section 5.7.
     “Borrowing” means, subject to Sections 2.3(c)(ii) and 2.4(b)(v), a
borrowing consisting of simultaneous Advances of the same Type made by each Bank
pursuant to Section 2.3(a), continued by each Bank pursuant to Section 2.3(b),
or Converted by each Bank to Advances of a different Type pursuant to
Section 2.3(b).

3



--------------------------------------------------------------------------------



 



     “Borrowing Base” means, for any date of its determination by the Required
Banks or all of the Banks, as the case may be, the amount determined in
accordance with Section 2.2.
     “Borrowing Base Assets” means, at any time, any assets (including any Swap
Contracts) that are given value in the most recently determined Borrowing Base.
     “Borrowing Base Deficiency” has the meaning given to such term in Section
2.4(b)(i).
     “Business Day” means a day of the year on which banks are not required or
authorized to close in Dallas, Texas and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on by banks in
the London interbank market.
     “Capital Leases” means, as applied to any Person, any lease of any Property
by such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a liability on the balance sheet of such Person.
     “Cash Collateral” has the meaning set forth in the definition of “Cash
Collateralize”.
     “Cash Collateral Account” means a special interest bearing cash collateral
account pledged to the Agent for the ratable benefit of the Banks containing
cash deposited pursuant to Sections 2.4(b), 2.6, 2.15, 2.16, 7.2(b), or 7.3(b)
to be maintained at the Agent’s office in accordance with Section 2.6(g) and
bear interest or be invested in the Agent’s reasonable discretion.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Agent, for the benefit of the Agent or Issuing Bank (as applicable) and the
Banks, as collateral for Letter of Credit Exposure or obligations of Banks to
fund participations in respect of either thereof (as the context may require),
cash or deposit account balances or, if the Issuing Bank shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Agent and (b) the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), as amended, state and local
analogs, and all rules and regulations and requirements thereunder in each case
as now or hereafter in effect.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in

4



--------------------------------------------------------------------------------



 



each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Collateral” has the meaning specified in the Security Documents.
     “Commitment” means, for any Bank, the amount set opposite such Bank’s name
on Annex 1 as its Commitment, or if such Bank has entered into any Assignment
and Acceptance, as set forth for such Bank as its Commitment in the Register
maintained by the Agent pursuant to Section 9.6(c), as such amount may be
reduced or terminated pursuant to Article VII.
     “Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
     “Consents” means the Consent and Agreements made by the counterparties to
the applicable Mortgaged Contracts in favor of the Agent for the benefit of the
Secured Parties, including any such Consent and Agreements delivered from time
to time in accordance with Section 5.12, in each case, as the same may be
amended, supplemented, or otherwise modified from time to time.
     “Controlled Group” means all members of a controlled group of corporations
and all trades (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
     “Convert,” “Conversion,” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.3(b).
     “Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Documents and each other agreement,
instrument, or document executed by or at the request of a Credit Party at any
time in connection with this Agreement. For the avoidance of doubt, Specified
Swap Contracts are not “Credit Documents”.
     “Credit Parties” means the Borrower and each Guarantor.
     “Debt,” for any Person, means without duplication:
     (a) indebtedness of such Person for borrowed money, including, without
limitation, obligations under letters of credit and agreements relating to the
issuance of letters of credit or acceptance financing;
     (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
     (c) obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables);

5



--------------------------------------------------------------------------------



 



     (d) trade payables more than 60 days past due;
     (e) the capitalized portion of obligations of such Person as lessee under
Capital Leases;
     (f) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (e) above;
     (g) indebtedness or obligations of others of the kinds referred to in
clauses (a) through (f) secured by any Lien on or in respect of any Property of
such Person; and
     (h) all liabilities of such Person in respect of unfunded vested benefits
under any Plan.
For the avoidance of doubt, “Debt” does not include obligations in respect of
Swap Contracts, indemnities incurred in the ordinary course of business or in
connection with the disposition of assets, any non-cash employee or director
compensation, any compensation paid to employees or directors pursuant to stock
appreciation rights, in each case unless evidenced by a note or similar
instrument.
     “Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Defaulting Bank” means, subject to Section 2.16(b), any Bank that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Advances or participations in respect of Letters of Credit, within two
Business Days of the date required to be funded by it hereunder unless such Bank
notifies the Agent and the Borrower in writing that such failure is the result
of one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) not being satisfied, (b) has notified the Borrower,
the Agent or any Bank that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such Bank notifies the Agent and the
Borrower in writing that such position is the result of a condition precedent to
funding not being satisfied (which condition precedent, together with any
applicable default, shall be specifically identified in such writing)) or under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Agent, to confirm in a manner
satisfactory to the Agent that it will comply with its funding obligations
(unless such Bank notifies the Agent and the Borrower in writing that such
failure is the result of a condition precedent to funding not being satisfied
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing)), or (d) has, or has a direct or
indirect parent company that

6



--------------------------------------------------------------------------------



 



has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Bank shall
not be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in that Bank or any direct or indirect parent company thereof by
a Governmental Authority.
     “Dollar Equivalent” means for all purposes of this Agreement, the
equivalent in another currency of an amount in Dollars to be determined by
reference to the rate of exchange quoted by Bank of America at 10:00 a.m.
(Dallas, Texas time) on the date of determination, for the spot purchase in the
foreign exchange market of such amount of Dollars with such other currency.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Domestic Lending Office” opposite its name on Annex
1 or such other office of such Bank as such Bank may from time to time specify
to the Borrower and the Agent.
     “EBITDA” means, with respect to any Person and for any period of its
determination, the consolidated Net Income of such Person for such period, plus,
in each case to the extent deducted from Net Income (i) the consolidated
interest expense, income taxes, exploration expense, depreciation, depletion,
and amortization of such Person for such period, and (ii) transaction costs
incurred by such Person during such period in connection with debt or equity
issuances or acquisitions to the extent such debt, equity issuances or
acquisitions are permitted under this Agreement. If any acquisition or
disposition of assets permitted to be made under this Agreement (other than
non-material acquisitions in the ordinary course of business or non-material
dispositions in the ordinary course of business) occurs during such period of
determination, EBITDA for such period shall be calculated on a pro forma basis
to give effect to such acquisition or disposition as if each such acquisition or
disposition had been consummated on the first day of such period.
     “Effective Date” means the date on which each of the conditions precedent
in Section 3.1 has been met or waived.
     “Eligible Assignee” means (i) any Fund, (ii) any Bank, and (iii) any
commercial bank, in each case organized under the laws of any country which is a
member of the Organization for Economic Cooperation and Development and having
primary capital (or its equivalent) of not less than $250,000,000 (or its Dollar
Equivalent) (subject to such consents, if any, as may be required under
Section 9.6(b)).
     “Environment” or “Environmental” shall have the meanings set forth in 42
U.S.C. § 9601(8) (1988).
     “Environmental Claim” means any third party or Governmental Authority
action, lawsuit, claim, demand, regulatory action or proceeding, order, decree,
consent agreement or notice of potential or actual responsibility or violation
(including claims or proceedings under the Occupational Safety and Health Act or
similar laws or requirements, to the extent relating to

7



--------------------------------------------------------------------------------



 



occupational safety or exposure to Hazardous Substances) which seeks to impose
liability under any Environmental Law.
     “Environmental Law” means all Legal Requirements, including common law,
arising from, relating to, or in connection with the Environment or natural
resources, including without limitation CERCLA, or relating to (a) pollution,
contamination, injury, destruction, loss, protection, cleanup, reclamation or
restoration of the air, surface water, groundwater, land surface or subsurface
strata, or other natural resources; (b) solid, gaseous or liquid waste
generation, treatment, processing, recycling, reclamation, cleanup, storage,
disposal or transportation; (c) exposure to pollutants, contaminants, Hazardous
Substances, or Hazardous Wastes; (d) the safety or health of employees, to the
extent relating to occupational safety or exposure to Hazardous Substances; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of Hazardous Substances or Hazardous Wastes.
     “Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; or (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA which could reasonably be expected to cause a Material Adverse
Change, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board (or any successor), as in effect from
time to time.

8



--------------------------------------------------------------------------------



 



     “Eurodollar Lending Office” means, with respect to any Bank, the office of
such Bank specified as its “Eurodollar Lending Office” opposite its name on
Annex 1 (or, if no such office is specified, its Domestic Lending Office) or
such other office of such Bank as such Bank may from time to time specify to the
Borrower and the Agent.
     “Eurodollar Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Advance, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Advance being made, continued
or converted and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Advance being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.8(b).
     “Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period
for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Bank
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.
     “Event of Default” has the meaning specified in Section 7.1.
     “Excluded Taxes” means, with respect to the Agent, any Bank, the Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower

9



--------------------------------------------------------------------------------



 



hereunder, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes imposed on it (in lieu of or in addition to
net income taxes), by the United States of America (or any political subdivision
thereof) or by the jurisdiction (or any political subdivision thereof) under the
Legal Requirements of which such recipient is organized or in which its
principal office is located or, in the case of any Bank, in which its Applicable
Lending Office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which the
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to the Agent, any Bank, the Issuing Bank or
any other recipient, and (d) in the case of a Foreign Bank (other than an
assignee pursuant to a request by the Borrower under Section 9.13), any
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Bank pursuant to the Legal Requirements in force at the time such
Foreign Bank becomes a party hereto (or designates a new Applicable Lending
Office) or (ii) is attributable to such Foreign Bank’s failure or inability
(other than as a result of a Change in Law) to comply with clause (B) of
Section 2.13(e)(ii), except to the extent that such Foreign Bank (or its
assignor, if any) was entitled, at the time of designation of a new Applicable
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Section 2.13(a)(ii) or (c), and
(e) in the case of a Bank, the Issuing Bank or other recipient of a payment, any
United States taxes that are attributable to the failure of such Bank, Issuing
Bank or other recipient, as the case may be, to comply with FATCA.
     “Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of August 28, 2008 among the Borrower, the lenders party
thereto, and Bank of America, as administrative agent, as amended by Amendment
No. 1 dated as of April 29, 2009 and Amendment No. 2 dated as of January 11,
2010.
     “Existing Letters of Credit” means the letters of credit outstanding on the
date of this Agreement, issued by the Issuing Bank for the account of the
Borrower or its Subsidiaries, which are described on Schedule 2.6(h).
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “FATCA” means Sections 1471 through 1474 of the Code (and any successor
sections thereto) and any regulations or official interpretations thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

10



--------------------------------------------------------------------------------



 



     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Financial Statements” means the consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ended 2010, including balance
sheets, income and cash flow statements, audited by independent public
accountants and prepared in conformity with GAAP.
     “Foreign Bank” means any Bank that is organized under the Legal
Requirements of a jurisdiction other than that in which the Borrower is resident
for tax purposes (including such a Bank when acting in the capacity of the
Issuing Bank). For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
     “Fronting Exposure” means, at any time there is a Defaulting Bank, such
Defaulting Bank’s Pro Rata Share of the outstanding Letter of Credit Exposure
other than Letter of Credit Exposure as to which such Defaulting Bank’s
participation obligation has been reallocated to other Banks or Cash
Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.3.
     “Governmental Authority” means any foreign governmental authority, the
United States of America, any state of the United States of America and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having jurisdiction over
any Bank, the Borrower, or the Borrower’s Subsidiaries or any of their
respective Properties.
     “Guaranties” means the Amended and Restated Guaranty dated as of the date
hereof by Stone Offshore and each other Guaranty in favor of the Agent for the
ratable benefit of the Banks in the form of the attached Exhibit C executed on
the date hereof or as required by Section 5.9, as the same may be amended,
supplemented, or otherwise modified from time to time.
     “Guarantors” means each Subsidiary of the Borrower which has executed a
Guaranty on the date hereof or as required by Section 5.9.
     “Hazardous Substance” means the substances identified as such pursuant to
CERCLA and those regulated as pollutants or contaminants under any other
Environmental Law, including without limitation petroleum or petroleum products,
materials exhibiting radioactivity in excess of background concentrations, and
medical and infectious waste.
     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

11



--------------------------------------------------------------------------------



 



     “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasolines, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith, and
all products, by-products and all other substances derived therefrom or the
processing thereof, and all other minerals and substances, including sulphur,
lignite, coal, uranium, thorium, iron, geothermal steam, water, carbon dioxide,
helium, and any and all other minerals, ores, or substances of value, and the
products and proceeds therefrom, including all gas resulting from the in-situ
combustion of coal or lignite.
     “Indemnified Liabilities” has the meaning set forth in Section 9.7.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning set forth in Section 9.7.
     “Information” has the meaning set forth in Section 9.18.
     “Insurance Certificate” shall mean a “Certificate of Insurance” issued by
an insurance broker on the form ACORD-25 (in the case of property or physical
damage policies) or ACORD-27 (in the case of liability policies) or its
substantial equivalent, and, in the case of each liability policy, shall include
an ISO Form CG 2018 confirming that the Agent has been added as an additional
insured for such liability policy, in each case in form reasonably satisfactory
to Agent.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Base Rate Advance into such an Advance and ending
on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.3 and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below or by Section 2.3. The duration of each such Interest Period
shall be one, two, three, or six months, or such longer period approved by the
Agent and the Banks, in each case as the Borrower may, upon notice received by
the Agent not later than 10:00 a.m. (Dallas, Texas time) on, the third Business
Day prior to the first day of such Interest Period select; provided, however,
that:
     (a) the Borrower may not select any Interest Period for any Advance which
ends after the Maturity Date;
     (b) Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
     (d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of

12



--------------------------------------------------------------------------------



 



such Interest Period) shall end on the last Business Day of the calendar month
in which it would have ended if there were a numerically corresponding day in
such calendar month.
     “ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).
     “Issuing Bank” means Bank of America and any successor issuing bank
pursuant to Section 8.6.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations U and X.
     “Letter of Credit” means, individually, any standby letter of credit issued
by the Issuing Bank which is subject to this Agreement, including the Existing
Letters of Credit, and “Letters of Credit” means all such letters of credit
collectively.
     “Letter of Credit Application” means the Issuing Bank’s standard form
letter of credit application for either a commercial or standby letter of
credit, as the case may be, which has been executed by the Borrower and accepted
by the Issuing Bank in connection with the issuance of a Letter of Credit, which
form or forms as of the date of this Agreement are in the form of the attached
Exhibit G, as the same may be amended, supplemented, and otherwise modified from
time to time.
     “Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into by or at
the request of a Credit Party in connection with or relating thereto.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of each Letter of Credit at such time,
plus (b) the aggregate unpaid amount of all Reimbursement Obligations at such
time.
     “Letter of Credit Fees” has the meaning given such term in
Section 2.7(d)(i).
     “Letter of Credit Obligations” means any obligations of the Borrower under
this Agreement in connection with the Letters of Credit, including the
Reimbursement Obligations.
     “Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including, without limitation, the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease, or other title retention agreement).
     “Liquid Investments” means:

13



--------------------------------------------------------------------------------



 



     (a) debt securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof, with
maturities of no more than two years from the date of acquisition;
     (b) commercial paper of a domestic issuer rated at the date of acquisition
not less than P1 by Moody’s Investor Service, Inc., or A1 by S&P;
     (c) certificates of deposit, demand deposits, Eurodollar time deposits,
overnight bank deposits, and bankers’ acceptances, with maturities of no more
than two years from the date of acquisition, issued by any Bank or any bank or
trust company organized under the laws of the United States or any state thereof
whose deposits are insured by the Federal Deposit Insurance Corporation, and
having capital and surplus aggregating at least $1,000,000,000;
     (d) corporate bonds, and municipal bonds of a domestic issuer rated at the
date of acquisition Aaa by Moody’s Investor Service, Inc., or AAA by S&P, with
maturities of no more than two years from the date of acquisition;
     (e) repurchase agreements secured by debt securities of the type described
in part (a) above, the market value of which, including accrued interest, is not
less than 100% of the amount of the repurchase agreement, with maturities of no
more than two years from the date of acquisition, issued by or acquired from or
through any Bank or any bank or trust company organized under the laws of the
United States or any state thereof and having capital and surplus aggregating at
least $1,000,000,000; and
     (f) investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;
provided that (i) investments in any one issuer, excluding the United States
government or any agency or instrumentality thereof, shall not exceed 20% of
total fixed-income Liquid Investments based on market value at the time of
acquisition, (ii) fixed-income holdings shall not exceed 5% of all Liquid
Investments at any time, and (iii) certificates of deposit, commercial paper,
corporate bonds, mortgaged-backed securities, or municipal bonds issued by any
one issuer shall not exceed 5% of all Liquid Investments at any time; provided,
however, that for the avoidance of doubt, the foregoing restrictions shall not
apply to money market funds managed by JPMorgan Chase Bank, N.A. or its
affiliates.
     “Majority Banks” means, at any time and except as provided in the last
sentence of this definition, Banks holding more than 50% of the then aggregate
unpaid principal amount of the Notes held by the Banks and the Letter of Credit
Exposure of the Banks at such time; provided that if no such principal amount or
Letter of Credit Exposure is then outstanding, “Majority Banks” shall mean Banks
having more than 50% of the aggregate amount of the Commitments at such time;
and provided further that the Commitment of, and the portion of the aggregate
unpaid

14



--------------------------------------------------------------------------------



 



principal amount of the Notes and Letter of Credit Exposure held or deemed held
by, any Defaulting Bank shall be excluded for purposes of making a determination
of Majority Banks.
     “Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.
     “Material Adverse Change” means (a) a material adverse change in the
business, financial condition, or results of operations of the Borrower and its
Subsidiaries taken as a whole, or (b) the occurrence and continuance of any
event or circumstance which could reasonably be expected (i) to have a material
adverse effect on the Borrower’s ability individually or the Credit Parties’
ability collectively to perform their obligations under this Agreement, any
Note, any Guaranty, or any other Credit Document, (ii) to materially impair the
rights and remedies of the Agent or any Bank under any Credit Document, or
(iii) to have a materially adverse effect upon the legality, validity, or
binding effect, or enforceability against the Borrower or any Guarantor of, any
Credit Document to which it is party.
     “Material Subsidiary” means, as of any date of its determination, a
Subsidiary of the Borrower (a) with assets constituting 5% or more of the
Borrower’s consolidated assets on such date, (b) that contributed 5% or more of
the Borrower’s consolidated EBITDA for the four-quarter period most recently
ended, (c) that owns any Borrowing Base Assets, (d) that has guaranteed any Debt
of any Credit Party, or (e) the Borrower has designated to be Material
Subsidiary.
     “Maturity Date” means the earlier of (a)(i) if the Permitted Notes issued
pursuant to the 2004 Indenture Documents shall not have been retired in their
entirety on or before April 15, 2014, September 15, 2014, and (ii) otherwise,
April 26, 2015 and (b) the earlier termination in whole of the Commitments
pursuant to Section 2.1(b) or Article VII.
     “Maximum Rate” has the meaning set forth in Section 2.8(d).
     “Mortgaged Contracts” means the contracts of the Borrower and the
Guarantors related to the Mortgaged Properties.
     “Mortgaged Properties” means the Oil and Gas Properties of the Borrower and
the Guarantors that are subject to the Mortgages.
     “Mortgaged Property Value” means, as of any date of its determination, the
aggregate present value of the future net income with respect to the Mortgaged
Properties as set forth in the applicable engineering report, discounted at the
stated per annum rate utilized in such report; provided however that the
Mortgaged Property Value shall not include any Oil and Gas Properties acquired
by any Credit Party after the recordation of the Mortgages in the real property
records of the jurisdiction where such Oil and Gas Properties are located unless
an amendment or supplement to such Mortgages sufficiently describing such
after-acquired Oil and Gas Properties has been recorded in such real property
records. For the avoidance of doubt, the methodology utilized to calculate the
Mortgaged Property Value shall be the same methodology utilized to calculate the
Oil and Gas Property Value for all purposes of this Agreement.
     “Mortgages” means (i) the Amended and Restated Act of Mortgage, Assignment
of Production, Security Agreement, Fixture Filing, and Financing Statement dated
as of August 28,

15



--------------------------------------------------------------------------------



 



2008, made by the Borrower in favor of the Agent for the benefit of the Secured
Parties, and governed by Louisiana law, (ii) the Act of Mortgage, Assignment of
Production, Security Agreement, Fixture Filing, and Financing Statement dated as
of August 28, 2008, made by Stone Offshore in favor of the Agent for the benefit
of the Secured Parties, and governed by Louisiana law, and (iii) any other
mortgage or deed of trust executed by the Borrower or any Guarantor in favor of
the Agent for the benefit of the Secured Parties, in each case, as the same may
be amended, supplemented, or otherwise modified from time to time.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
     “Net Cash Proceeds” means, with respect to any transaction or event, an
amount equal to the cash proceeds received by any Credit Party from or in
respect of such transaction or event (including proceeds of any non-cash
proceeds of such transaction), less (i) any out-of-pocket expenses paid to a
Person that are reasonably incurred by such Credit Party in connection therewith
and (ii) in the case of an Asset Disposition, the amount of any Debt secured by
a Lien on the related asset and discharged from the proceeds of such Asset
Disposition and any taxes paid or reasonably estimated by the applicable Credit
Party to be payable by such Person in respect of such Asset Disposition
(provided, that if the actual amount of taxes paid is less than the estimated
amount, the difference shall immediately constitute Net Cash Proceeds).
     “Net Income” means, for any Person and for any period of its determination,
the net income of such Person determined in accordance with GAAP, excluding,
without duplication, the non-cash impact of (a) impairments (including, without
limitation, goodwill), (b) full cost ceiling test write downs, (c) gains or
losses on sale of property, (d) gains or losses on early extinguishment of debt,
(e) extraordinary items, and (f) accretion expense (in accordance with SFAS
No. 143).
     “Net Interest Expense” means, for any Person for any period (a) interest
expense (including Letter of Credit Fees) of such Person for such period minus
(b) interest income of such Person for such period, in each case determined in
accordance with GAAP consistently applied.
     “Note” means a promissory note of the Borrower payable to any Bank or its
registered assigns, in substantially the form of the attached Exhibit D,
evidencing indebtedness of the Borrower to such Bank resulting from Advances
owing to such Bank.
     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit E signed by a Responsible Officer of the Borrower.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Borrower.

16



--------------------------------------------------------------------------------



 



     “Obligations” means all (a) principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any Guarantor to
the Agent, the Issuing Bank, or the Banks under the Credit Documents and (b) all
debts, liabilities, obligations of the Borrower or any Guarantor under any
Specified Swap Contract or Specified Cash Management Agreement, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Guarantor of any proceeding under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding; provided that any release of Collateral
or Guarantors pursuant to this Agreement shall not require the consent of the
holders of Obligations under Specified Swap Contracts or Specified Cash
Management Agreements.
     “Oil and Gas Properties” means fee, leasehold or other interests in or
under mineral estates or oil, gas, and other liquid or gaseous hydrocarbon
leases with respect to Properties situated in the United States or offshore from
any state of the United States, including overriding royalty and royalty
interests, leasehold estate interests, net profits interests, production payment
interests and mineral fee interests, together with contracts executed in
connection therewith and incidental rights belonging thereto.
     “Oil and Gas Property Value” means, as of any date of its determination,
the aggregate present value of the future net income with respect to the Oil and
Gas Properties of the Borrower and the Guarantors as set forth in the applicable
engineering report, discounted at the stated per annum rate utilized in such
report.
     “Oil and Gas Reserve Report” means each engineering report covering the
Borrower’s consolidated Oil and Gas Properties provided to the Agent pursuant to
Section 5.6(c).
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
     “Participant” has the meaning given to such term in Section 9.6(d).
     “Participant Register” has the meaning given to such term in
Section 9.6(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

17



--------------------------------------------------------------------------------



 



     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
     “Permitted Borrowing Base Liens” means Permitted Liens of the type
described in clauses (a) and (d) through (i) (inclusive) of Section 6.1.
     “Permitted Liens” means the Liens permitted to exist pursuant to
Section 6.1.
     “Permitted Notes” means any unsecured Debt issued pursuant to the 2004
Indenture Documents, the 2010 Indenture Documents, or other Approved Indenture
Documents.
     “Permitted Notes Documents” means the 2004 Indenture Documents, the 2010
Indenture Documents, and any other Approved Indenture Documents.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, limited liability corporation or company,
limited liability partnership, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof
or any trustee, receiver, custodian or similar official.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 5.7.
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
     “Property Proceeds” means (i) the aggregate insurance proceeds received
under any property or physical damage insurance policy in connection with one or
more related events or (ii) any award or other compensation with respect to any
eminent domain, condemnation of property or similar proceedings (or any transfer
or disposition of property in lieu of condemnation).
     “Pro Rata Share” means, with respect to any Bank, either (a) the ratio
(expressed as a percentage) of such Bank’s Commitments at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank’s aggregate
outstanding Advances and Letter of Credit Exposure at such time to the aggregate
outstanding Advances and Letter of Credit Exposure of all the Banks at such
time.
     “Proved Mineral Interests” means, collectively, proved developed producing
reserves, proved developed non-producing reserves, and proved undeveloped
reserves.
     “Public Bank” has the meaning set forth in Section 5.7.

18



--------------------------------------------------------------------------------



 



     “Register” has the meaning set forth in paragraph (c) of Section 9.6.
     “Regulations U and X” mean Regulations U and X of the Federal Reserve
Board, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.
     “Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Bank for amounts paid by the Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.6(d).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” shall have the meaning set forth in CERCLA or under any similar
applicable Environmental Law.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Required Banks” means, at any time and except as provided in the last
sentence of this definition, Banks holding at least 66-2/3% of the then
aggregate unpaid principal amount of the Notes held by the Banks and the Letter
of Credit Exposure of the Banks at such time, but in no event less than two
Banks at any time when there are three or more Banks; provided that if no such
principal amount or Letter of Credit Exposure is then outstanding, “Required
Banks” shall mean Banks having at least 66-2/3% of the aggregate amount of the
Commitments at such time, but in no event less than two Banks at any time when
there are three or more Banks; and provided further that the Commitment of, and
the portion of the aggregate unpaid principal amount of the Notes and Letter of
Credit Exposure held or deemed held by, any Defaulting Bank shall be excluded
for purposes of making a determination of Required Banks. For any
redetermination of the Borrowing Base under Section 2.2 which would increase the
Borrowing Base, “66-2/3%” in the foregoing sentence shall be “100%”.
     “Response” shall have the meaning set forth in CERCLA or under any similar
applicable Environmental Law.
     “Responsible Officer” means, with respect to any Person, such Person’s
Chief Executive Officer, President, Chief Financial Officer, Chief Accounting
Officer, and Vice Presidents.
     “Restricted Payment” means, with respect to any Person, any dividends or
other distributions (in cash, property, or otherwise) on, or any payment for the
purchase, redemption, or other acquisition of, any shares of any capital stock
of such Person, other than dividends payable in such Person’s stock.
     “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc. and any successor thereto.

19



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” means the Agent, the Issuing Bank, the Banks, and the
holders of Obligations under Specified Swap Contracts and Specified Cash
Management Agreements.
     “Security Agreement” means the Amended and Restated Security Agreement
dated as of the date of this Agreement and each other Security Agreement in
favor of the Agent for the ratable benefit of the Secured Parties in the form of
the attached Exhibit H, and any supplement or joinder thereto, executed on the
date hereof or as required by Section 5.9, as the same may be amended,
supplemented, or otherwise modified from time to time.
     “Security Documents” means the Mortgages, the Security Agreements, the
Consents, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 of this Agreement and each of the
other agreements, instruments, or documents that creates or purports to create,
or to consent to the creation of, a Lien in favor of the Agent for the benefit
of the Secured Parties.
     “Specified Cash Management Agreement” means any agreement to provide cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer, and other cash management arrangements) between
any Credit Party and any Bank or an Affiliate of any Bank. The status of any
such agreement as a Specified Cash Management Agreement shall not create in
favor of such Bank or Affiliate any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under any
Security Document.
     “Specified Swap Contract” means any Swap Contract entered into between any
Credit Party and any Person which is a Bank or an Affiliate of any Bank, or was
a Bank or an Affiliate of any Bank at the time such Swap Contract was executed.
The status of any Swap Contract as a Specified Swap Contract shall not create in
favor of such Bank or Affiliate any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under any
Security Document.
     “Stone Offshore” means Stone Energy Offshore, L.L.C., a Delaware limited
liability company.
     “Subsidiary” of a Person means any corporation or other entity of which
more than 50% of the outstanding capital stock or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether at such time capital stock or other ownership interests of any other
class or classes of such corporation or other entity shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

20



--------------------------------------------------------------------------------



 



bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement, in each case, expressly
including any such transactions in which a Person hedges the price to be
received by it for future production from the Oil and Gas Properties.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Type” has the meaning set forth in Section 1.4.
     “Voting Securities” means with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency).
     Section 1.2. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     Section 1.3. Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements.
     (b) Unless otherwise indicated, all financial statements of the Borrower,
all calculations for compliance with covenants in this Agreement and all
calculations of any amounts to be calculated under the definitions in
Section 1.1 shall be based upon the consolidated accounts of the Borrower and
its Subsidiaries in accordance with GAAP (or in compliance with the regulations
promulgated by the United States Securities and Exchange Commission regarding
financial reporting) and consistent with the principles applied in preparing the
Financial Statements. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Majority Banks shall so request, the
Agent, the Banks and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Majority Banks); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in

21



--------------------------------------------------------------------------------



 



accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Banks financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Notwithstanding the foregoing,
if any change in GAAP would recharacterize an operating lease as a Capital
Lease, or treat a new lease that except for such change would have been
characterized as an operating lease, as a Capital Lease, such change shall be
disregarded.
     Section 1.4. Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Base Rate Advance.
     Section 1.5. Miscellaneous. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Agreement, unless otherwise specified.
ARTICLE II
CREDIT FACILITIES
     Section 2.1. Commitment for Advances.
     (a) Advances. Each Bank severally agrees, on the terms and conditions set
forth in this Agreement, to make Advances to the Borrower from time to time on
any Business Day during the period from the date of this Agreement until the
Maturity Date in an aggregate outstanding amount up to but not to exceed an
amount equal to (i) the lesser of such Bank’s Commitment or such Bank’s Pro Rata
Share of the Borrowing Base less (ii) such Bank’s Pro Rata Share of the Letter
of Credit Exposure; provided that the sum of the outstanding amount of all
Advances made by such Bank and such Bank’s Pro Rata Share of the Letter of
Credit Exposure shall not exceed such Bank’s Commitment. Each Borrowing shall,
in the case of Borrowings consisting of Base Rate Advances, be in an aggregate
amount not less than $500,000 (or, if less, the remaining undrawn Commitments of
all Banks) and in integral multiples of $100,000 in excess thereof, and in the
case of Borrowings consisting of Eurodollar Rate Advances, be in an aggregate
amount not less than $2,000,000 (or, if less, the remaining undrawn Commitments
of all Banks) or in integral multiples of $1,000,000 in excess thereof, and in
each case shall consist of Advances of the same Type made on the same day by the
Banks ratably according to their respective Commitments. Within the limits of
each Bank’s Commitment, and subject to the terms of this Agreement, the Borrower
may from time to time borrow, prepay, and reborrow Advances.
     (b) Optional Reduction of Commitment. The Borrower shall have the right,
upon at least three Business Days’ irrevocable notice to the Agent, to terminate
in whole or reduce ratably in part the unused portion of the Commitments;
provided that each partial reduction of the Commitments shall be in the
aggregate amount of $5,000,000 or in integral multiples of $1,000,000 in excess
thereof. Any reduction or termination of the Commitments pursuant to this
Section 2.1(b) shall be permanent, with no obligation of the Banks to reinstate
such

22



--------------------------------------------------------------------------------



 



Commitments, and the commitment fees provided for in Section 2.7(a) shall
thereafter be computed on the basis of the Commitments, as so reduced.
     (c) Notes. The indebtedness of any Borrower to each Bank resulting from the
Advances owing to such Bank shall, if such Bank requests, be evidenced by a Note
of the Borrower in the maximum principal amount of such Bank’s Commitment.
     Section 2.2. Borrowing Base.
     (a) The Borrowing Base has been set by the Banks and acknowledged by the
Borrower as $400,000,000 as of the Effective Date. On the date of any issuance
of Debt in the form of Permitted Notes after the Effective Date, the Borrowing
Base shall be reduced automatically by an amount equal to 30% of the amount of
such Debt; provided, however, that, notwithstanding the foregoing, the Borrowing
Base shall not be reduced to the extent that the proceeds from the issuance of
such Permitted Notes are used to refinance the principal amount of Debt which
constitutes Permitted Notes existing at such time. The automatic reduction
described in this Section 2.2(a) shall not be deemed to take the place of
regularly scheduled or other redeterminations of the Borrowing Base in
accordance with this Section 2.2.
     (b) From the date hereof through the Maturity Date and subject to the
further provisions of this Section 2.2, the Borrowing Base shall be redetermined
by the Required Banks each May 1 and November 1 in accordance with
Section 2.2(d) on the basis of information, including the Oil and Gas Reserve
Reports required to be delivered before each such date supplied by Borrower in
compliance with the provisions of this Agreement, such additional data
concerning pricing, quantities of production, purchasers of production, and
other information and engineering and geological data with respect thereto as
the Agent or any Bank may reasonably request, together with all other
information then available to the Agent and the Banks; provided that the first
such scheduled redetermination shall occur on November 1, 2011. Notwithstanding
the foregoing, the Required Banks may, in the exercise of their good faith
discretion, require additional redeterminations of the Borrowing Base in
accordance with Section 2.2(d) by providing written notice to the Borrower, but
only two such requests may be made during any calendar year.
     (c) The Borrower may request that the Required Banks redetermine the
Borrowing Base (i) by providing a written request to the Agent, but only two
such requests may be made during any calendar year or (ii) in connection with
the Borrower’s or any Guarantor’s acquisition of Oil and Gas Properties with a
purchase price of $20,000,000 or more. In connection with any such request, the
Borrower shall provide the Agent and the Banks with an interim reserve report
prepared by the Borrower together with such other information, including
additional data concerning pricing, quantities of production, purchasers of
production, and other information and engineering and geological data, as the
Agent or any Bank may reasonably request. Within 30 days following the receipt
of such interim reserve report and other information, the Required Banks shall
make a redetermination of the Borrowing Base in accordance with Section 2.2(d).
     (d) In connection with a redetermination of the Borrowing Base, the Agent
shall propose a Borrowing Base to the Banks, and the Banks shall vote to approve
or disapprove such proposed Borrowing Base. If the Required Banks do not approve
the proposed Borrowing Base,

23



--------------------------------------------------------------------------------



 



the Agent shall propose, and the Banks shall vote to approve or disapprove,
another Borrowing Base, until the Required Banks approve a Borrowing Base
proposed by the Agent. Once the Required Banks approve the proposed Borrowing
Base, the Agent shall notify the Borrower of such redetermination. Until the
Borrower receives such notification from the Agent, the Borrowing Base most
recently established shall remain in effect, and thereafter the new Borrowing
Base as set forth in such notification shall be in effect.
     (e) Upon any sale, lease, transfer, unwinding, termination, novation or
other disposition (including pursuant to a farm-out, participation, or other
agreement that would reduce the Borrower’s or such Subsidiary’s interest in any
Property), whether directly or indirectly, and whether or not in the ordinary
course of business, by the Borrower or any of its Subsidiaries of Borrowing Base
Assets or equity interests in a Subsidiary owning Borrowing Base Assets that
(individually or on a cumulative basis with all such dispositions consummated
since the determination of the most recently determined Borrowing Base) (x) have
Oil and Gas Property Value allocated to such Borrowing Base Assets in the most
recent Oil and Gas Reserve Report (the “Allocated Value”) in excess of 5% of the
amount of such Borrowing Base, or (y) in the case of Swap Contracts, have Net
Cash Proceeds in excess of 5% of the amount of such Borrowing Base, the
Borrowing Base shall automatically be reduced by (1) with respect to Swap
Contracts, 75% of the Net Cash Proceeds received by a Credit Party as a result
of unwinding, terminating, or novating such Swap Contracts (after giving effect
to any new Swap Contracts that are given value in the Borrowing Base and that
were entered into prior to or in connection with such unwind, termination or
novation) and (2) with respect to all Borrowing Base Assets other than Swap
Contracts, the Allocated Value of such Borrowing Base Assets.
     (f) The Borrowing Base shall represent the determination by the Required
Banks of the loan value of the Borrower’s and the Guarantors’ Oil and Gas
Properties which are either (i) subject to an Acceptable Security Interest or
(ii) unencumbered (except for Permitted Borrowing Base Liens), but the Agent and
the Required Banks shall make their determination and vote their approval,
respectively, in accordance with the applicable definitions and provisions
herein contained, each such Bank’s standard policies regarding energy lending,
industry lending practices, consultation with the Agent and the other Banks (but
without requiring the approval of any such Bank), and consideration for the
nature of the facilities established hereunder. The Borrower acknowledges that
the determination of the Borrowing Base contains an equity cushion (market value
in excess of loan value), which is acknowledged by Borrower to be essential for
the adequate protection of the Agent and the Banks.
     (g) The Borrower shall also have the right to reduce the Borrowing Base
once during the period from October 1 to March 31 and once during the period
from April 1 to September 30 during each year by providing the Agent 30 days
advance written notice of such reduction. The Agent shall promptly send to each
Bank a copy of such notice and such reduction shall be effective on the later of
(i) 30 days following the date of the Agent’s receipt of such notice, and
(ii) the date specified in such notice, in each case unless otherwise agreed by
the Agent.
     (h) As of the date of this Agreement, the Agent has provided the Borrower
with the Agent’s standard policies regarding energy lending. The Agent, but not
any other Bank, agrees to provide the Borrower with written notice of any
changes to such policies.

24



--------------------------------------------------------------------------------



 



     Section 2.3. Method of Borrowing.
     (a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing
(or by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 10:00 a.m. (Dallas, Texas time) (i) on the third Business
Day before the date of the proposed Borrowing, in the case of a Eurodollar Rate
Borrowing or (ii) on the Business Day of the proposed Borrowing, in the case of
a Base Rate Borrowing, by the Borrower to the Agent, which shall in turn give to
each Bank prompt notice of such proposed Borrowing by telecopier or telex. Each
Notice of a Borrowing shall be given by telecopier or telex, confirmed
immediately in writing specifying the information required therein. In the case
of a proposed Borrowing comprised of Eurodollar Rate Advances, the Agent shall
promptly notify each Bank of the applicable interest rate under Section 2.8(b).
Each Bank shall (A) in the case of a Eurodollar Rate Borrowing, before
10:00 a.m. (Dallas, Texas time) on the date of such Borrowing and (B) in the
case of a Base Rate Borrowing, before 1:00 p.m. (Dallas, Texas time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Agent at its address referred to in Section 9.2, or such other
location as the Agent may specify by notice to the Banks, in same day funds,
such Bank’s Pro Rata Share of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent shall make such funds available to the Borrower at its
account with the Agent.
     (b) Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.3 by delivering an irrevocable
Notice of Conversion or Continuation to the Agent at the Agent’s office no later
than 10:00 a.m. (Dallas, Texas time) (i) on the date which is at least three
Business Days in advance of the proposed Conversion or continuation date in the
case of a Conversion to or a continuation of a Borrowing comprised of Eurodollar
Rate Advances and (ii) on the Business Day of the proposed conversion date in
the case of a Conversion to a Borrowing comprised of Base Rate Advances. Each
such Notice of Conversion or Continuation shall be in writing or by telex or
telecopier confirmed immediately in writing specifying the information required
therein. Promptly after receipt of a Notice of Conversion or Continuation under
this Section, the Agent shall provide each Bank with a copy thereof and, in the
case of a Conversion to or a Continuation of a Borrowing comprised of Eurodollar
Rate Advances, notify each Bank of the applicable interest rate under
Section 2.8(b).
     (c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
     (i) at no time shall there be more than twelve Interest Periods applicable
to outstanding Eurodollar Rate Advances;
     (ii) if any Bank shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Bank or its Eurodollar Lending
Office to perform its obligations under this Agreement to make Eurodollar Rate
Advances or to fund or maintain Eurodollar Rate Advances, the right of the
Borrower to select Eurodollar Rate Advances from such Bank shall be suspended
until such Bank shall notify the Agent that the circumstances causing such

25



--------------------------------------------------------------------------------



 



suspension no longer exist, and the Advance made by such Bank in respect of such
Borrowing, Conversion, or continuation shall be a Base Rate Advance;
     (iii) if the Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Agent shall notify the
Borrower and the Banks that the circumstances causing such suspension no longer
exist, and each Advance comprising such Borrowing shall be a Base Rate Advance;
     (iv) if the Majority Banks shall, at least one Business Day before the date
of any requested Borrowing, notify the Agent that the Eurodollar Rate for
Eurodollar Rate Advances comprising such Borrowing will not adequately reflect
the cost to such Banks of making or funding their respective Eurodollar Rate
Advances, as the case may be, for such Borrowing, the right of the Borrower to
select Eurodollar Rate Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist, and each
Advance comprising such Borrowing shall be a Base Rate Advance; and
     (v) if the Borrower shall fail to select the duration or continuation of
any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.1 and
paragraph (b) above, the Agent shall forthwith so notify the Borrower and the
Banks and such Advances shall be made available to the Borrower on the date of
such Borrowing as Base Rate Advances or, if an existing Advance, Convert into
Base Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Eurodollar Rate Advances, the Borrower shall indemnify each Bank against any
loss, out-of-pocket cost, or expense incurred by such Bank as a result of any
failure by the Borrower to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III including, without limitation, any loss, cost, or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Bank to fund the Advance to be made by such Bank as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
     (e) Agent Reliance. Unless the Agent shall have received notice from a Bank
before the date of any Borrowing that such Bank shall not make available to the
Agent such Bank’s Pro Rata Share of such Borrowing, the Agent may assume that
such Bank has made its Pro Rata Share of such Borrowing available to the Agent
on the date of such Borrowing in accordance with paragraph (a) of this
Section 2.3 and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Bank shall not have so made its Pro Rata Share of such Borrowing available
to the Agent, such Bank and the Borrower severally agree to immediately repay to
the Agent on demand such corresponding amount, together with interest on such
amount, for each day from the date such

26



--------------------------------------------------------------------------------



 



amount is made available to the Borrower until the date such amount is repaid to
the Agent, at (i) in the case of the Borrower, the interest rate applicable on
such day to Advances comprising such Borrowing and (ii) in the case of such
Bank, the Federal Funds Rate for such day. If such Bank shall repay to the Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Bank’s Advance as part of such Borrowing
for purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.
     (f) Bank Obligations Several. The failure of any Bank to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Bank of
its obligation, if any, to make its Advance on the date of such Borrowing. No
Bank shall be responsible for the failure of any other Bank to make the Advance
to be made by such other Bank on the date of any Borrowing.
     Section 2.4. Prepayment of Advances.
     (a) Optional. The Borrower may prepay Advances, after giving by 10:00 a.m.
(Dallas, Texas time) (i) in the case of Eurodollar Rate Advances, at least two
Business Days’ or (ii) in case of Base Rate Advances, same Business Day’s,
irrevocable prior written notice to the Agent stating the proposed date and
aggregate principal amount of such prepayment; provided, however, that, in the
case of a prepayment resulting from a refinancing of all Advances, the Borrower
and Agent may agree to the terms of such payment in a payoff letter acceptable
to Agent. If any such notice is given, the Borrower shall prepay Advances
comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice;
provided, however, that each partial prepayment with respect to: (A) any
Borrowing comprised of Base Rate Advances shall be made in $100,000 multiples
and in an aggregate principal amount such that after giving effect thereto such
Borrowing shall have a principal amount outstanding of at least $500,000 and
(B) any Borrowing comprised of Eurodollar Rate Advances shall be made in
$1,000,000 multiples and in an aggregate principal amount such that after giving
effect thereto such Borrowing shall have a principal amount outstanding of at
least $2,000,000. Full prepayments of any Borrowing are permitted without
restriction of amounts.
     (b) Mandatory.
     (i) Borrowing Base Deficiency. Except as provided in Section 2.4(b)(ii),
(iii), (iv), and (v) below, if the aggregate outstanding amount of Advances plus
the Letter of Credit Exposure ever exceeds the Borrowing Base (such excess being
referred to herein as the “Borrowing Base Deficiency”), the Borrower shall,
within 30 days after receipt of written notice of such condition from the Agent
elect by written notice to the Agent to take one or more of the following
actions to remedy such Borrowing Base Deficiency:
     (A) prepay Advances and, if the Advances have been repaid in full, Cash
Collateralize the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured within ten days after the Borrower’s written election;

27



--------------------------------------------------------------------------------



 



     (B) add additional Oil and Gas Properties acceptable to the Required Banks
to the Borrowing Base (and take such actions as are requested by the Agent to
cause such additional Oil and Gas Properties to become subject to Mortgages, to
the extent necessary to cause the Mortgaged Property Value to equal or exceed
80% of the Oil and Gas Property Value) such that the Borrowing Base Deficiency
is cured within 30 days after the Borrower’s written election; or
     (C) pay the deficiency in five equal monthly installments in amounts equal
to one-fifth of the amount of the deficiency or such lesser amounts satisfactory
to the Required Banks for the prepayment of Advances and, if the Advances have
been repaid in full, Cash Collateralize the Letter of Credit Exposure such that
the Borrowing Base Deficiency is eliminated within six months of the occurrence
of such Borrowing Base Deficiency.
     (ii) Reduction of Commitments. On the date of each reduction of the
aggregate Commitments pursuant to Section 2.1(b), the Borrower agrees to make a
prepayment in respect of the outstanding amount of the Advances and then Cash
Collateralize the Letter of Credit Exposure to the extent, if any, that the
aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure exceeds the Commitments, as so reduced. Any amount paid under the
preceding sentence in respect of Letter of Credit Exposure shall be held as Cash
Collateral under Section 2.15.
     (iii) Asset Sales. If, after giving effect to the sale, transfer or other
disposition of any of the Borrower’s or any of its Subsidiaries’ Borrowing Base
Assets, the aggregate outstanding amount of Advances plus the Letter of Credit
Exposure exceeds the Borrowing Base, the Borrower shall repay the Advances, and
then Cash Collateralize the Letter of Credit Exposure, by an amount equal to the
lesser of (A) such Borrowing Base Deficiency and (B) 100% of the Net Cash
Proceeds of such sale, transfer, or other disposition, within three days after
receipt of such proceeds.
     (iv) Property, Physical Damage and Other Insurance Proceeds. If any Credit
Party (or Agent as loss payee or assignee) receives any Property Proceeds
arising from a single event or related series of events, whether as one payment
or a series of payments, (A) during the existence of a Default or Event of
Default, then the Borrower shall repay the Advances, and then Cash Collateralize
the Letter of Credit Exposure, by an amount equal to 100% of such Property
Proceeds, upon receipt of such proceeds, and (B) during the existence of a
Borrowing Base Deficiency, then the Borrower shall repay the Advances, and then
Cash Collateralize the Letter of Credit Exposure, by an amount equal to the
lesser of (1) such Borrowing Base Deficiency and (2) 100% of such Property
Proceeds, within three days after receipt of such proceeds.
     (v) Illegality. If any Bank shall notify the Agent and the Borrower that
the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful for such Bank or its Eurodollar Lending
Office to perform its obligations under this Agreement to maintain or make any
Advances whose interest is determined by reference to the Eurodollar Rate
hereunder or any Governmental Authority has imposed

28



--------------------------------------------------------------------------------



 



material restrictions on the authority of such Bank to purchase or sell, or to
take deposits of, Dollars in the London interbank market, (i) the Borrower
shall, no later than 10:00 a.m. (Dallas, Texas time) (A) if not prohibited by
law, on the last day of the Interest Period for each outstanding Eurodollar Rate
Advance made by such Bank or (B) if required by such notice, on the second
Business Day following its receipt of such notice prepay all of the Eurodollar
Rate Advances made by such Bank then outstanding, (ii) such Bank shall
simultaneously make a Base Rate Advance (the interest rate on such Base Rate
Advance of such Bank shall, if necessary to avoid such illegality, be determined
by the Agent without reference to the Eurodollar Rate component of the Base
Rate) to the Borrower on such date in an amount equal to the aggregate principal
amount of the Eurodollar Rate Advances prepaid to such Bank, and (iii) the right
of the Borrower to select Eurodollar Rate Advances from such Bank for any
subsequent Borrowing shall be suspended until such Bank giving notice referred
to above shall notify the Agent that the circumstances causing such suspension
no longer exist.
     (c) No Additional Right; Ratable Prepayment; Interest and Breakage. The
Borrower shall have no right to prepay any principal amount of any Advance
except as provided in this Section 2.4, and all notices given pursuant to this
Section 2.4 shall be irrevocable and binding upon the Borrower. Each payment of
any Advance pursuant to this Section 2.4 shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part. Each prepayment pursuant to this Section 2.4 shall be accompanied by
accrued interest on the amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date.
     Section 2.5. Repayment of Advances. The Borrower shall repay to the Agent
for the ratable benefit of the Banks the outstanding principal amount of each
Advance on the Maturity Date.
     Section 2.6. Letters of Credit.
     (a) Commitment. From time to time from the date of this Agreement until the
Maturity Date, at the request of the Borrower, the Issuing Bank shall, on the
terms and conditions hereinafter set forth, issue, increase, or extend the
expiration date of Letters of Credit for the account of the Borrower on any
Business Day;
     (i) provided that no Letter of Credit shall be issued, increased, or
extended:
(A) unless such issuance, increase, extension or conversion would not cause the
Letter of Credit Exposure to exceed the lesser of (1) $300,000,000 or (2) the
lesser of (x) the aggregate Commitments less the aggregate outstanding principal
amount of all Advances or (y) the Borrowing Base less the aggregate outstanding
principal amount of all Advances;
(B) unless such Letter of Credit has an Expiration Date not later than the
earlier of (1) 12 months after the date of issuance thereof (or, if extendable
beyond such period, unless such Letter of Credit is cancelable

29



--------------------------------------------------------------------------------



 



upon at least 30 days’ notice given by the Issuing Bank to the beneficiary of
such Letter of Credit) or (2) five days prior to the Maturity Date;
(C) unless such Letter of Credit Documents are in form and substance acceptable
to the Issuing Bank in its sole discretion;
(D) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person; and
(E) unless the Borrower has delivered to the Issuing Bank a completed and
executed Letter of Credit Application; and
     (ii) provided further that the Issuing Bank shall not be under any
obligation to issue any Letter of Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Legal Requirement applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost, or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank; or
(C) any Bank is at that time a Defaulting Bank, unless the Issuing Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Bank to eliminate the Issuing Bank’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting Bank
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Exposure as to which the Issuing
Bank has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
As of the Effective Date, the Existing Letters of Credit shall be deemed
“Letters of Credit” hereunder and shall be subject to the terms and provisions
set forth herein.

30



--------------------------------------------------------------------------------



 



     (b) Participations. Upon the date of the issuance or increase of a Letter
of Credit or the conversion of an Existing Letter of Credit to a Letter of
Credit, the Issuing Bank shall be deemed to have sold to each other Bank and
each other Bank shall have been deemed to have purchased from the Issuing Bank a
participation in the related Letter of Credit Obligations equal to such Bank’s
Pro Rata Share at such date and such sale and purchase shall otherwise be in
accordance with the terms of this Agreement. The Issuing Bank shall promptly
notify each such participant Bank by telex, telephone, or telecopy of each
Letter of Credit issued, increased, or extended or converted and the actual
dollar amount of such Bank’s participation in such Letter of Credit.
     (c) Issuing. Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
10:00 a.m. (Dallas, Texas time) on the fifth Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and the Agent
shall give to each Bank prompt notice thereof by telex, telephone, or telecopy.
Each Letter of Credit Application shall be given by telecopier or telex,
confirmed immediately in writing, specifying the information required therein.
After the Agent’s receipt of such Letter of Credit Application and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
shall issue, increase, or extend such Letter of Credit for the account of the
Borrower. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower.
     (d) Reimbursement. The Borrower hereby agrees to pay on demand to the
Issuing Bank an amount equal to any amount paid by the Issuing Bank under any
Letter of Credit. In the event the Issuing Bank makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Bank shall give the
Agent notice of the Borrower’s failure to make such reimbursement and the Agent
shall promptly notify each Bank of the amount necessary to reimburse the Issuing
Bank. Upon such notice from the Agent, each Bank shall promptly reimburse the
Issuing Bank for such Bank’s Pro Rata Share of such amount (and the Agent may
make available Cash Collateral provided for this purpose), and such
reimbursement shall be deemed for all purposes of this Agreement to be an
Advance to the Borrower transferred at the Borrower’s request to the Issuing
Bank. If such reimbursement is not made by any Bank to the Issuing Bank on the
same day on which the Agent notifies such Bank to make reimbursement to the
Issuing Bank hereunder, such Bank shall pay interest on its Pro Rata Share
thereof to the Issuing Bank at a rate per annum equal to the Federal Funds Rate.
The Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Agent and the Banks to record and otherwise treat such
reimbursements to the Issuing Bank as Base Rate Advances under a Borrowing
requested by the Borrower to reimburse the Issuing Bank which have been
transferred to the Issuing Bank at the Borrower’s request.
     (e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents;

31



--------------------------------------------------------------------------------



 



     (ii) any amendment or waiver of, or any consent to departure from, any
Letter of Credit Documents;
     (iii) the existence of any claim, setoff, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Bank, or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents, or any unrelated transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Bank would not be liable therefor pursuant to the following
paragraph (f); or
     (v) payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit;
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.6(f) below.
     (f) Liability of Issuing Bank. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Bank nor any of
its officers or directors shall be liable or responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
     (ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
     (iii) payment by the Issuing Bank against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
     (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING BANK’S OWN
NEGLIGENCE),
except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to the Borrower, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by (A) the Issuing Bank’s willful misconduct or gross
negligence in determining whether documents presented under a Letter of Credit
comply with the terms of such Letter of Credit or (B) the Issuing Bank’s willful

32



--------------------------------------------------------------------------------



 



failure to make lawful payment under any Letter of Credit after the presentation
to it of a draft and certificate strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Bank may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.
     Section 2.7. Fees.
     (a) Commitment Fees.
     (i) Subject to Section 2.16(a)(iii), the Borrower agrees to pay to the
Agent for the account of each Bank a commitment fee per annum equal to the
Applicable Margin for commitment fees in effect from time to time on the average
daily amount by which such Bank’s Pro Rata Share of the Borrowing Base exceeds
the sum of such Bank’s outstanding Advances and such Bank’s Pro Rata Share of
the Letter of Credit Exposure, from the Effective Date until the Maturity Date.
     (ii) The commitment fees shall be due and payable quarterly in arrears on
the last day of each March, June, September, and December during the term of
this Agreement and on the Maturity Date.
     (b) Agent and Arranger Fees. The Borrower agrees to pay to the Agent and
the Arranger for their own accounts the fees described in the letter dated
April 18, 2010 from the Agent and the Arranger to the Borrower.
     (c) Bank Fees. The Borrower agrees to pay to the Agent for the benefit of
the Banks on the Effective Date, the fees agreed to between the Borrower and the
Banks in writing.
     (d) Letter of Credit Fees.
     (i) The Borrower agrees to pay (A) to the Agent for the pro rata benefit of
the Banks a per annum fee for each Letter of Credit issued hereunder equal to
the Applicable Margin for Eurodollar Advances on the face amount of such Letter
of Credit, but with a minimum annual fee of $1,000 on each Letter of Credit
(collectively, the “Letter of Credit Fees”); provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Bank with respect
to any Letter of Credit as to which such Defaulting Bank has not provided Cash
Collateral satisfactory to the Issuing Bank pursuant to this Section 2.7 shall
be payable, to the maximum extent permitted by applicable Legal Requirements, to
the other Banks in accordance with the upward adjustments in their respective
Pro Rata Share allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account and (B) to the Agent for the benefit of the
Issuing Bank a fronting fee for each Letter of Credit equal to 0.125% per annum
of the face amount of such Letter of Credit, but with a minimum annual fee of
$1,000 on each Letter of Credit. Each such fee with respect to a Letter of
Credit shall be payable quarterly in arrears for the period such Letter of
Credit is outstanding, and on the Maturity Date.

33



--------------------------------------------------------------------------------



 



     (ii) The Borrower agrees to pay to the Issuing Bank for its own account the
customary issuance, presentation, amendment, and other processing fees, and
other standard costs and charges, of the Issuing Bank relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
     Section 2.8. Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Bank from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:
     (a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the Adjusted Base Rate in effect from time to time
plus the Applicable Margin in effect from time to time, payable in arrears on
the last day of March, June, September, and December and on the date such Base
Rate Advance shall be paid in full, provided that any amount of principal which
is not paid when due (whether at stated maturity, by acceleration, or otherwise)
shall bear interest from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to
the Adjusted Base Rate in effect from time to time plus the Applicable Margin
plus 2.00% per annum.
     (b) Eurodollar Rate Advances. If such Advance is a Eurodollar Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period, and,
in the case of Interest Periods that are longer than three months, every three
months and on the last day of such Interest Period, provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration, or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal to (i) until the end of the relevant Interest Period, the
Eurodollar Rate in effect from time to time plus the Applicable Margin plus
2.00% per annum and (ii) thereafter, the Adjusted Base Rate in effect from time
to time plus the Applicable Margin plus 2.00% per annum.
     (c) Additional Interest on Eurodollar Rate Advances. The Borrower shall pay
to each Bank, so long as any such Bank shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Bank,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Bank for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest payable to any Bank shall be determined by
such Bank and notified to the Borrower through the Agent (such notice to include
the calculation of such additional interest, which calculation shall be
conclusive in the absence of manifest error).
     (d) Usury.

34



--------------------------------------------------------------------------------



 



     (i) If, with respect to any Bank, the effective rate of interest contracted
for under the Credit Documents, including the stated rates of interest and fees
contracted for hereunder and any other amounts contracted for under the Credit
Documents which are deemed to be interest, at any time exceeds the maximum
lawful rate that may be contracted for, charged, taken, received or reserved
(the “Maximum Rate”) by such Bank in accordance with applicable Legal
Requirements, then the outstanding principal amount of the loans made by such
Bank hereunder shall bear interest at a rate which would make the effective rate
of interest for such Bank under the Credit Documents equal the Maximum Rate
until the difference between the amounts which would have been due at the stated
rates and the amounts which were due at the Maximum Rate (the “Lost Interest”)
has been recaptured by such Bank.
     (ii) If, when the loans made hereunder are repaid in full, the Lost
Interest has not been fully recaptured by such Bank pursuant to the preceding
paragraph, then, to the extent permitted by law, for the loans made hereunder by
such Bank the interest rates charged under Section 2.8 hereunder shall be
retroactively increased such that the effective rate of interest under the
Credit Documents was at the Maximum Rate since the effectiveness of this
Agreement to the extent necessary to recapture the Lost Interest not recaptured
pursuant to the preceding sentence and, to the extent allowed by law, the
Borrower shall pay to such Bank the amount of the Lost Interest remaining to be
recaptured by such Bank.
     (iii) In calculating all sums paid or agreed to be paid to any Bank by the
Borrower for the use, forbearance, or detention of money under the Credit
Documents, such amounts shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread in equal parts throughout the term of
the Credit Documents.
     (iv) NOTWITHSTANDING the foregoing or any other term in this Agreement and
the Credit Documents to the contrary, it is the intention of each Bank and the
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Bank contracts for, charges, or receives any consideration which constitutes
interest in excess of the Maximum Rate, then (A) the provisions of this
Section 2.8 shall control, and (B) any such excess shall be canceled
automatically and, if previously paid, shall at such Bank’s option be applied to
the outstanding amount of the loans made hereunder by such Bank or be refunded
to the Borrower.
     Section 2.9. Payments and Computations.
     (a) Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Notes not later than 10:00 a.m. (Dallas, Texas time) on
the day when due in Dollars to the Agent at 901 Main Street, 14th Floor, Dallas,
Texas 75202 (or such other location as the Agent shall designate in writing to
the Borrower), in same day funds. The Agent shall promptly thereafter cause to
be distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Agent, the Issuing Bank, or a
specific Bank pursuant to Section 2.7, 2.8(c), 2.11, 2.12, 2.13, 8.11, or 9.7,
but after taking into account payments effected pursuant to Section 9.4) to the
Banks for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other

35



--------------------------------------------------------------------------------



 



amount payable to any Bank or the Issuing Bank to such Bank for the account of
its Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.
     (b) Computations. All computations of interest based on the Base Rate shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and the
Federal Funds Rate and of fees shall be made by the Agent, on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day, but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Agent of an interest
rate or fee shall be conclusive and binding for all purposes, absent manifest
error.
     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
     (d) Agent Reliance. Unless the Agent shall have received written notice
from the Borrower prior to the date on which any payment is due to the Banks
that the Borrower shall not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Bank on such date an amount equal to the amount then due such Bank. If and to
the extent the Borrower shall not have so made such payment in full to the
Agent, each Bank shall repay to the Agent forthwith on demand such amount
distributed to such Bank, together with interest, for each day from the date
such amount is distributed to such Bank until the date such Bank repays such
amount to the Agent, at the Federal Funds Rate for such day.
     Section 2.10. Sharing of Payments, Etc. If any Bank shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of the Advances or Letter of Credit Obligations
made by it in excess of its Pro Rata Share of payments on account of the
Advances or Letter of Credit Obligations obtained by all the Banks, such Bank
shall notify the Agent and forthwith purchase from the other Banks such
participations in the Advances made by them or Letter of Credit Obligations held
by them as shall be necessary to cause such purchasing Bank to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each Bank shall be rescinded and such Bank shall repay to the
purchasing Bank the purchase price to the extent of such Bank’s ratable share
(according to the proportion of (a) the amount of the participation sold by such
Bank to the purchasing Bank as a result of such excess payment to (b) the total
amount of such excess payment) of such recovery, together with an amount equal
to such Bank’s ratable share (according to the proportion of (a) the amount of
such Bank’s required repayment to the purchasing Bank to (b) the total amount of
all such required repayments to the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.10 may, to the fullest extent permitted
by law, exercise

36



--------------------------------------------------------------------------------



 



all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation.
     Section 2.11. Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.4, the acceleration of the maturity of the Notes pursuant to
Article VII, or otherwise, or (b) the Borrower fails to make a principal or
interest payment with respect to any Eurodollar Rate Advance on the date such
payment is due and payable, the Borrower shall, within 10 days of any written
demand sent by any Bank to the Borrower through the Agent, pay to the Agent for
the account of such Bank any amounts required to compensate such Bank for any
additional losses, out-of-pocket costs or expenses which it may reasonably incur
as a result of such payment or nonpayment, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Bank to fund or maintain such Advance.
     Section 2.12. Increased Costs.
     (a) Advances Determined by Reference to Eurodollar Rate. If, due to either
(i) the introduction of or any Change in Law (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) or (ii) the compliance with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) made after the date hereof, there shall be any increase in the
cost to any Bank of agreeing to make or making, funding, or maintaining any
Advance the interest on which is determined by reference to the Eurodollar Rate
(including due to increased reserve or similar requirements), then the Borrower
shall from time to time, upon demand by such Bank (with a copy of such demand to
the Agent), immediately pay to the Agent for the account of such Bank additional
amounts sufficient to compensate such Bank for such increased cost. A
certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Agent by such Bank
shall be conclusive and binding for all purposes, absent manifest error.
     (b) Capital Adequacy. If any Bank or the Issuing Bank determines in good
faith that any Change in Law affecting such Bank or the Issuing Bank or any
Applicable Lending Office of such Bank or such Bank’s or the Issuing Bank’s
holding company, if any, regarding capital requirements affects or would affect
the amount of capital required or expected to be maintained by such Bank or the
Issuing Bank or any corporation controlling such Bank or the Issuing Bank and
that the amount of such capital is increased by or based upon the existence of
such Bank’s commitment to lend or the Issuing Bank’s commitment to issue the
Letters of Credit and other commitments of this type, then, upon 30 days’ prior
written notice by such Bank or the Issuing Bank (with a copy of any such demand
to the Agent), the Borrower shall immediately pay to the Agent for the account
of such Bank or to the Issuing Bank, as the case may be, from time to time as
specified by such Bank or the Issuing Bank, additional amounts sufficient to
compensate such Bank or the Issuing Bank, in light of such circumstances,
(i) with respect to such Bank, to the extent that such Bank reasonably
determines such increase in capital to be allocable to the existence of such
Bank’s commitment to lend under this Agreement and (ii) with respect to the
Issuing Bank, to the extent that the Issuing Bank reasonably determines such
increase in capital

37



--------------------------------------------------------------------------------



 



to be allocable to the issuance or maintenance of the Letters of Credit for such
increased cost. A certificate as to such amounts and detailing the calculation
of such amounts submitted to the Borrower by such Bank or the Issuing Bank shall
be conclusive and binding for all purposes, absent manifest error.
     (c) Letters of Credit. If any change in any law or regulation or in the
interpretation thereof after the date hereof by any court or administrative or
Governmental Authority charged with the administration thereof shall either
(i) impose, modify, or deem applicable any reserve, special deposit, or similar
requirement against letters of credit issued by, or assets held by, or deposits
in or for the account of, the Issuing Bank or (ii) impose on the Issuing Bank
any other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations (including increased
reserve or similar requirements), and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Bank
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Bank’s reasonable allocation of the aggregate of such
cost increases resulting from such event), then, upon demand by the Issuing
Bank, the Borrower shall pay to the Issuing Bank, from time to time as specified
by the Issuing Bank, additional amounts which shall be sufficient to compensate
the Issuing Bank for such increased cost. A certificate as to such increased
cost incurred by the Issuing Bank, as a result of any event mentioned in clause
(i) or (ii) above, and detailing the calculation of such increased costs
submitted by the Issuing Bank to the Borrower, shall be conclusive and binding
for all purposes, absent manifest error.
     (d) Delay in Requests. Failure or delay on the part of any Bank or Issuing
Bank to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Bank’s or Issuing Bank’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Bank or Issuing Bank pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Bank or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law or regulation or the interpretation
or application thereof giving rise to such increased costs or reductions and of
such Bank’s or Issuing Bank’s intention to claim compensation therefore (except
that, if the Change in Law or regulation or the interpretation or application
thereof giving rise to such increased costs or reductions is retroactive, then
the 180 day period referred to above shall be extended to include the period of
retroactive effect thereof).
     Section 2.13. Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Credit Document shall to the extent
permitted by applicable Legal Requirements be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Legal
Requirements require the Borrower or the Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such Legal
Requirements as determined by the Borrower or the Agent, as the case may be.
     (ii) If the Borrower or the Agent shall be required by applicable Legal
Requirements to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Agent shall

38



--------------------------------------------------------------------------------



 



withhold or make such deductions as are determined by the Agent based upon
applicable Legal Requirements, (B) the Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable Legal Requirements, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or deductions of Indemnified Taxes or Other Taxes
(including deductions of Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section) the Agent, Bank or Issuing Bank, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Legal
Requirements.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the Agent, each
Bank and the Issuing Bank, and shall make payment in respect thereof within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or the Agent or paid by the Agent, such Bank or the Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Bank or the Issuing Bank for any reason fails
to pay to the Agent as required by clause (ii) of this subsection, net of any
amounts the Agent has received as a set off against such Bank or Issuing Bank
pursuant to clause (ii) of this subsection; provided that such indemnity shall
not be available to the extent that such payment is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Agent; and provided further
that, if the Borrower is required to directly indemnify the Agent pursuant to
this sentence, the Agent shall take all steps reasonably requested by the
Borrower in order to ensure that the Borrower is subrogated to the Agent’s right
to collect from the applicable Bank or Issuing Bank. Prior to seeking indemnity
from the Borrower under the immediately preceding sentence, the Agent shall make
demand upon the applicable Bank or Issuing Bank for such amounts owed and shall
use commercially reasonable efforts to exercise any then available set off
rights against such Bank or Issuing Bank to satisfy such amounts owed. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Bank or the Issuing Bank (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Bank or the Issuing Bank, shall be
conclusive absent manifest error. Notwithstanding anything to the contrary
herein, the Borrower shall not be required to compensate the Agent, any Bank or
the Issuing Bank pursuant to this Section 2.13 for any Indemnified Taxes unless
such Agent, Bank or Issuing Bank requests compensation from the Borrower no
later than 180 days after the earlier of (i) the date on which the relevant
Governmental Authority makes written demand upon such Agent, Bank or Issuing
Bank for payment of such Indemnified Taxes, and (ii) the date on which such
Agent, Bank or Issuing Bank has made payment of such Indemnified Taxes (except
that, if the circumstances giving rise

39



--------------------------------------------------------------------------------



 



to such Indemnified Taxes are retroactive in effect, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Bank and the Issuing Bank shall, and does hereby, indemnify the Borrower and the
Agent, and shall make payment in respect thereof within 30 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Agent) incurred by or
asserted against the Borrower or the Agent by any Governmental Authority as a
result of the failure by such Bank or the Issuing Bank, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Bank or the Issuing Bank, as the
case may be, to the Borrower or the Agent pursuant to subsection (e). A
certificate as to the amount of any such payment or liability delivered to a
Bank or the Issuing Bank by the Borrower or the Agent shall be conclusive absent
manifest error. Each Bank and the Issuing Bank hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Bank or the
Issuing Bank, as the case may be, under this Agreement or any other Credit
Document against any amount due to the Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Agent, any assignment of rights by, or the replacement of, a Bank or the
Issuing Bank, the termination of the Commitments and the repayment, satisfaction
or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the Agent, as the
case may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 2.13, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Legal
Requirements to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Agent, as the case may be.
     (e) Status of Banks; Tax Documentation. (i) Each Bank shall deliver to the
Borrower and to the Agent, at the time or times prescribed by applicable Legal
Requirements or when reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by applicable Legal
Requirements or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Credit Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Bank’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Bank by the Borrower pursuant to this Agreement
or otherwise to establish such Bank’s status for withholding tax purposes in the
applicable jurisdiction.
     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

40



--------------------------------------------------------------------------------



 



     (A) any Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Legal Requirements or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent, as the case may be, to determine whether or not such Bank is subject
to backup withholding or information reporting requirements; and
     (B) each Foreign Bank that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Credit Document shall deliver to the
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Agent, but only if such Foreign Bank is legally entitled to do
so), whichever of the following is applicable:
     (I.) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II.) executed originals of Internal Revenue Service Form W-8ECI,
     (III.) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV.) in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Bank is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V.) executed originals of any other form prescribed by applicable Legal
Requirements as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Legal Requirements to permit the Borrower or the
Agent to determine the withholding or deduction required to be made.
     (iii) In the case of each Bank or the Issuing Bank that would be subject to
withholding tax imposed by FATCA on payments made under this Agreement or the
other Credit Documents if such Bank or Issuing Bank fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or

41



--------------------------------------------------------------------------------



 



1472(b) of the Code), such Bank or Issuing Bank shall provide such documentation
prescribed by applicable Legal Requirements (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Agent as may be necessary for the Borrower or
the Agent to comply with its obligations under FATCA, to determine that such
Bank or Issuing Bank has complied with such Bank’s or Issuing Bank’s obligations
under FATCA, or to determine the amount to deduct and withhold from any such
payments.
     (iv) Each Bank shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank, and as may be
reasonably necessary (including the re-designation of its Applicable Lending
Office) to avoid any requirement of applicable Legal Requirements of any
jurisdiction that the Borrower or the Agent make any withholding or deduction
for taxes from amounts payable to such Bank.
     (f) Treatment of Certain Refunds. Unless required by applicable Legal
Requirements, at no time shall the Agent have any obligation to file for or
otherwise pursue on behalf of a Bank or the Issuing Bank, or have any obligation
to pay to any Bank or the Issuing Bank, any refund of Taxes withheld or deducted
from funds paid for the account of such Bank or the Issuing Bank, as the case
may be. If the Agent, any Bank or the Issuing Bank determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Agent, such Bank
or the Issuing Bank, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Agent, such Bank or
the Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Bank or the Issuing Bank in the event the Agent,
such Bank or the Issuing Bank is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent, any Bank or the Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
     Section 2.14. Inability to Determine Rates. If the Majority Banks determine
that for any reason in connection with any request for Eurodollar Rate Advances
or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Advances,
(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to such proposed Eurodollar
Rate Advance or in connection with an existing or proposed Base Rate Advance, or
(c) the Eurodollar Rate for any requested Interest Period with respect to such
proposed Eurodollar Rate Advance does not adequately and fairly reflect the cost
to such Banks of funding such Advance, the Agent will promptly so notify the
Borrower and each Bank. Thereafter, (x) the obligation of the Banks to

42



--------------------------------------------------------------------------------



 



make Eurodollar Rate Advances, or effect any conversion thereto or continuation
thereof, shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Agent (upon the instruction
of the Majority Banks) revokes such notice. Upon receipt of such notice, the
Borrower may revoke, without premium or penalty, any pending request for an
Advance of, conversion to or continuation of Eurodollar Rate Advances or,
failing that, will be deemed to have converted such request into a request for
Advances bearing interest based upon the Base Rate in the amount specified
therein.
     Section 2.15. Cash Collateral.
     (a) Certain Credit Support Events. Upon the request of the Agent or the
Issuing Bank (i) if the Issuing Bank has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in a
Reimbursement Obligation, or (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit Exposure for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the aggregate
Letter of Credit Exposure then outstanding. At any time that there shall exist a
Defaulting Bank, promptly upon the request of the Agent or the Issuing Bank, the
Borrower shall deliver to the Agent Cash Collateral in an amount sufficient to
cover all Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any
Cash Collateral provided by the Defaulting Bank).
     (b) Grant of Security Interest. If the Borrower is required to deposit
funds in the Cash Collateral Account pursuant to Sections 2.4(b), 2.6, 2.15,
2.16, 7.2(b), or 7.3(b), then the Borrower and the Agent shall establish the
Cash Collateral Account and the Borrower shall execute any documents and
agreements, including the Agent’s standard form assignment of deposit accounts,
that the Agent requests in connection therewith to establish the Cash Collateral
Account and grant the Agent a first priority perfected security interest in such
account and the funds therein. All Cash Collateral (other than credit support
not constituting funds subject to deposit) (i) provided by the Borrower shall be
deposited into the Cash Collateral Account and (ii) provided by a Bank shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The Borrower, and to the extent provided by any Bank, such Bank, hereby grants
to (and subjects to the control of) the Agent, for the benefit of the Agent, the
Issuing Bank and the Banks, and agrees to maintain, a first priority perfected
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c), and the Borrower
agrees to execute any documents and agreements that the Agent requests in
connection therewith to grant the Agent a first priority perfected security
interest in such Cash Collateral. If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Bank will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of Sections 2.4(b), 2.6, 2.15(a),
2.16, 7.2(b), or

43



--------------------------------------------------------------------------------



 



7.3(b) in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific Letter of Credit Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Bank, any interest accrued on such obligation) and other obligations
for which the Cash Collateral was so provided, prior to any other application of
such property as may be provided for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting Bank
status of the applicable Bank (or, as appropriate, its assignee following
compliance with Section 9.6(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Credit Party shall not
be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 7.7), and (y) the Person providing Cash Collateral
and the Issuing Bank, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.
     Section 2.16. Defaulting Banks.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable Legal
Requirements:
     (i) Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Agent by that
Defaulting Bank pursuant to Section 7.4), shall be applied at such time or times
as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Bank to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Bank to the
Issuing Bank hereunder; third, if so determined by the Agent or requested by the
Issuing Bank, to be held as Cash Collateral for future funding obligations of
that Defaulting Bank of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Advance in respect of which that Defaulting Bank has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Bank to fund Advances under this Agreement;
sixth, to the payment of any amounts owing to the Banks or the Issuing Bank as a
result of any judgment of a court of competent jurisdiction obtained by any Bank
or the Issuing Bank against that Defaulting Bank as a result of that Defaulting
Bank’s breach of its obligations under this Agreement; seventh, so long as no

44



--------------------------------------------------------------------------------



 



Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; and eighth, to
that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or Reimbursement Obligations in respect of which that
Defaulting Bank has not fully funded its appropriate share and (y) such Advances
or Reimbursement Obligations were made at a time when the conditions set forth
in Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and Reimbursement Obligations owed to, all non-Defaulting
Banks on a pro rata basis prior to being applied to the payment of any Advances
of, or Reimbursement Obligations owed to, that Defaulting Bank. Any payments,
prepayments or other amounts paid or payable to a Defaulting Bank that are
applied (or held) to pay amounts owed by a Defaulting Bank or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Bank, and each Bank irrevocably consents hereto.
     (iii) Certain Fees. That Defaulting Bank (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.7(a) for any period during
which that Bank is a Defaulting Bank (and the Borrower shall not be required to
pay any such commitment fee that otherwise would have been required to have been
paid to that Defaulting Bank) and (y) shall be limited in its right to receive
Letter of Credit Fees as provided in Section 2.7(d).
     (iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. During
any period in which there is a Defaulting Bank, for purposes of computing the
amount of the obligation of each non-Defaulting Bank to acquire, refinance or
fund participations in Letters of Credit pursuant to Sections 2.6, the “Pro Rata
Share” of each non-Defaulting Bank shall be computed without giving effect to
the Commitment of that Defaulting Bank; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Bank
becomes a Defaulting Bank, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Bank to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) such non-Defaulting Bank’s Pro Rata Share of the Borrowing Base
minus (2) such non-Defaulting Bank’s (A) aggregate amount of the Advances plus
(B) the Pro Rata Share of the Letter of Credit Exposure.
     (b) Defaulting Bank Cure. If the Borrower, the Agent and the Issuing Bank
agree in writing in their sole discretion that a Defaulting Bank should no
longer be deemed to be a Defaulting Bank, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Bank will, to the extent applicable, purchase that
portion of outstanding Advances of the other Banks or take such other actions as
the Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Banks in accordance with their Pro Rata Share (without giving effect to
Section 2.16(a)(iv)), whereupon that Bank will cease to be a Defaulting Bank;
provided that no adjustments will be made retroactively with

45



--------------------------------------------------------------------------------



 



respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.
     Section 2.17. Mitigation Obligations.
     (a) Designation of a Different Lending Office. If any Bank requests
compensation under Section 2.12, or the Borrower is required to pay any
additional amount to any Bank, the Issuing Bank, or any Governmental Authority
for the account of any Bank or the Issuing Bank pursuant to Section 2.13, or if
any Bank gives a notice pursuant to Section 2.4(b)(v), then such Bank or the
Issuing Bank shall, as applicable, use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Bank or the Issuing
Bank, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.13, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.4(b)(v), as applicable,
and (ii) in each case, would not subject such Bank or the Issuing Bank, as the
case may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Bank or the Issuing Bank, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Bank or the Issuing Bank in connection with any such designation or assignment.
     (b) Replacement of Banks. If any Bank requests compensation under Section
2.12, or if the Borrower is required to pay any additional amount to any Bank or
any Governmental Authority for the account of any Bank pursuant to Section 2.13,
the Borrower may replace such Bank in accordance with Section 9.13.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.1. Initial Conditions Precedent to Borrowings. This Agreement
shall become effective on the date the following conditions precedent are met:
     (a) Documentation. On or before the day on which the initial Borrowing is
made or the initial Letters of Credit are issued, the Agent shall have received
the following duly executed by all the parties thereto, in form and substance
satisfactory to the Agent and the Banks, and, where applicable, in sufficient
copies for each Bank:
     (i) this Agreement, the Notes, the Guaranty by Stone Offshore, the Security
Agreement, the Consents, and the Mortgages and supplements to the Mortgages to
the extent required to comply with Section 5.12;
     (ii) proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Agent may deem necessary
or desirable in order to perfect the Liens created under the Security Documents;

46



--------------------------------------------------------------------------------



 



     (iii) a favorable opinion of Vinson & Elkins LLP, counsel to the Credit
Parties, dated as of the Effective Date, covering such matters as any Bank
through the Agent may reasonably request;
     (iv) a favorable opinion of Carver, Darden, Koretzky, Tessier, Finn,
Blossman & Areaux LLC, Louisiana counsel to the Borrower covering the
Louisiana-law Mortgages and such other matters as any Bank through the Agent may
reasonably request;
     (v) a certificate of the Secretary or an Assistant Secretary of the
Borrower and each Guarantor certifying (A) certificates of good standing and
existence or qualification to do business for each of the Borrower and each
Guarantor from its jurisdiction of organization and each jurisdiction where it
is required to be qualified to do business, (B) the certificate of
incorporation, formation, or partnership of each of the Borrower and each
Guarantor, (C) the bylaws, limited liability company agreement, or partnership
agreement of each of the Borrower and each Guarantor, (D) the resolutions of the
Board of Directors of the Borrower and each Guarantor authorizing this Agreement
and related transactions, and (E) the incumbency and signatures of the officers
of the Borrower and each Guarantor authorized to execute this Agreement and
related documents;
     (vi) a certificate of a Responsible Officer of Borrower stating that
(A) the representations and warranties contained in this Agreement and the other
Credit Documents are true and correct in all material respects, (B) no Default
or Event of Default exists, and (C) all conditions set forth in this Section 3.1
and in Section 3.2 have been satisfied (assuming satisfaction by the Agent and
the Banks where such satisfaction is specified in such conditions);
     (vii) Insurance Certificates from the Borrower’s and Guarantors’ insurance
providers setting forth the insurance maintained by Borrower and Guarantors,
showing that insurance meeting the requirements of Section 5.2 is in full force
and effect and that all premiums due with respect thereto have been paid,
showing Agent as loss payee with respect to all such property or physical damage
policies and as additional insured with respect to all such liability policies,
and stating that such insurer will provide Agent with at least 30 days’ advance
notice of cancellation of any such policy for any reason other than for
cancellation due to non-payment of the premium which shall require the insurer
to provide Agent with at least 10 days’ advance notice;
     (viii) such UCC lien search reports as Agent shall require, conducted in
such jurisdictions and reflecting such names as Agent shall request; and
     (ix) such other documents, governmental certificates, agreements, and lien
searches as the Agent or any Bank may reasonably request.
     (b) Payment of Fees. On the date of this Agreement, the Borrower shall have
paid (i) the fees required by Section 2.7(b) and (c), (ii) all costs and
expenses which have been invoiced and are payable pursuant to Section 9.4, and
(iii) all fees payable to the Arranger and Agent pursuant to any written
agreement between Borrower and the Arranger or the Agent.

47



--------------------------------------------------------------------------------



 



     (c) Financial Statements. The Agent shall have reviewed and be satisfied
with (i) the consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal years ended 2008, 2009, and 2010, including balance
sheets, income and cash flow statements audited by independent public
accountants and prepared in conformity with GAAP and such other financial
information as the Agent may request, and (ii) projections for the fiscal years
ending 2011, and 2012, including balance sheets and income and cash flow
statements.
     (d) No Material Litigation. The absence of any action, suit, investigation
or proceeding pending or threatened in any court or before any arbitrator or
governmental authority that (i) could reasonably be expected to cause a Material
Adverse Change, except as set forth on Schedule 4.7 or (ii) purports to
adversely affect any transaction contemplated hereby or the ability of the
Borrower and the Guarantors to perform their respective obligations under the
Credit Documents.
     (e) Engineering Reports. The Agent shall have received Oil and Gas Reserve
Reports for the Oil and Gas Properties included in the Borrowing Base.
     (f) Environmental Condition. The Agent shall be reasonably satisfied with
the environmental condition of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties.
     (g) Title. The Borrower shall have delivered to the Agent title reports (or
title opinions) regarding that portion of the Borrowing Base Assets representing
not less than 80% of the value of the aggregate oil and gas reserves of the
Borrower and its Subsidiaries, and such title reports or opinions shall reflect
that the Borrower and its Subsidiaries have good and marketable title to all
such Borrowing Base Assets, free and clear of all Liens, except for Permitted
Borrowing Base Liens.
     (h) Other Matters. All matters related to this Agreement, the other Credit
Documents, and Borrower or any Guarantor shall be acceptable to Agent and each
Bank in their sole discretion, and Borrower shall have delivered to Agent and
each Bank such evidence as they shall request to substantiate any matters
related to this Agreement, the other Credit Documents, and Borrower or any
Guarantor as Agent or any Bank shall request.
     Section 3.2. Conditions Precedent to All Borrowings. The obligation of each
Bank to make an Advance on the occasion of each Borrowing and of the Issuing
Bank to issue, increase, or extend any Letter of Credit shall be subject to the
further conditions precedent that on the date of such Borrowing or the issuance,
increase, or extension of such Letter of Credit:
     (a) the Agent shall have timely received a Notice of Borrowing or Letter of
Credit Application, as applicable;
     (b) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance,
increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that, on the date of such Borrowing,
or the issuance, increase, or extension of such Letter of Credit, such
statements are true):

48



--------------------------------------------------------------------------------



 



     (i) the representations and warranties contained in Article IV and the
Guaranties are correct in all material respects on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date;
     (ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom or from the
issuance, increase, or extension of such Letter of Credit; and
     (iii) the funding of such Borrowing or issuance of such Letter of Credit
and all other Borrowings to be made or Letters of Credit to be issued on the
same day under this Agreement, shall not (A) cause the aggregate outstanding
amount of Advances plus the Letter of Credit Exposure to exceed the lesser of
(1) the Borrowing Base and (2) the aggregate Commitments, or (B) cause the
Letter of Credit Exposure to exceed $300,000,000.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants as follows:
     Section 4.1. Corporate Existence; Subsidiaries. The Borrower is a
corporation duly organized, validly existing, and in good standing under the
laws of Delaware and in good standing and qualified to do business in each
jurisdiction where a failure to be qualified could reasonably be expected to
cause a Material Adverse Change. Each Guarantor is a corporation, limited
liability company, or limited partnership duly organized, validly existing, and
in good standing under the laws of its jurisdiction of formation and in good
standing and qualified to do business in each jurisdiction where a failure to be
qualified could reasonably be expected to cause a Material Adverse Change. Each
Material Subsidiary of the Borrower has executed a Guaranty and otherwise
complied with the requirements of Section 5.9. Schedule 4.1 lists each Material
Subsidiary of the Borrower, its jurisdiction and type of organization, and the
owners of the equity interests in such Material Subsidiary.
     Section 4.2. Corporate Power; Authorization; No Violation.
     (a) The execution, delivery, and performance by the Borrower of this
Agreement, the Notes, and the other Credit Documents to which it is a party and
by the Guarantors of the Guaranties and the consummation of the transactions
contemplated hereby and thereby (i) are within the Borrower’s and the
Guarantors’ corporate, limited liability, or limited partnership powers,
(ii) have been duly authorized by all necessary corporate, limited liability, or
limited partnership action, (iii) do not contravene (A) the Borrower’s or any
Guarantor’s certificate or articles of incorporation or formation, by-laws,
limited liability company agreement or other governing documents or (B) any law
or any material contractual restriction binding on the Borrower or any
Guarantor, and (iv) will not result in or require (A) the creation or imposition
of

49



--------------------------------------------------------------------------------



 



any Lien prohibited by this Agreement or (B) any preferential right, right of
first refusal, consent right, or similar right of a counterparty under any
material contract.
     (b) At the time of each Borrowing, such Borrowing and the use of the
proceeds of such Borrowing (i) will be within the Borrower’s corporate powers,
(ii) will have been duly authorized by all necessary corporate action on the
part of the Borrower, (iii) will not contravene (A) the Borrower’s certificate
of incorporation or by-laws or (B) any law or any material contractual
restriction binding on the Borrower, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.
     Section 4.3. Authorization and Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
third party is required for the due execution, delivery, and performance by the
Borrower of this Agreement, the Notes, or the other Credit Documents to which
the Borrower is a party or by each Guarantor of its Guaranty or the consummation
of the transactions contemplated thereby, except for (i) those that have already
been obtained or made, (ii) routine consents, authorizations, filings and
notices required to be made in the ordinary course of business, (iii) the filing
of UCC-1 or UCC-3 financing statements in the appropriate filing offices, and
(iv) filings required pursuant to Section 5.9 in connection with new Material
Subsidiaries or Section 5.12 and Section 5.13 in connection with the mortgaging
of additional Oil and Gas Properties). At the time of each Borrowing, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or third party will be required for such Borrowing or
the use of the proceeds of such Borrowing.
     Section 4.4. Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the Guaranties and the other Credit Documents
to which any Guarantor is a party have been duly executed and delivered by such
Guarantor. Each Credit Document is the legal, valid, and binding obligation of
the Borrower and each Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.
     Section 4.5. Financial Statements. The Financial Statements, copies of
which have been furnished to each Bank, fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries, as at
such date and the consolidated results of the operations of the Borrower and its
Subsidiaries, for the fiscal year ended on such date, and such consolidated
balance sheets and consolidated statements of operations, cash flow, and
stockholders’ equity were prepared in accordance with GAAP (or in compliance
with the regulations promulgated by the United States Securities and Exchange
Commission). Since the date of the Financial Statements, no Material Adverse
Change has occurred.
     Section 4.6. True and Complete Disclosure.
     (a) All factual information (excluding estimates, projections, and pro
forma financial information) heretofore or contemporaneously furnished by or on
behalf of the Borrower or any

50



--------------------------------------------------------------------------------



 



of its Subsidiaries in writing to any Bank or the Agent for purposes of or in
connection with this Agreement, any other Credit Document or any transaction
contemplated hereby or thereby (but limited to those delivered by the Borrower
or its Subsidiaries to a Bank or the Agent in connection with such agreements
and transactions in anticipation of or in connection with this amendment and
restatement) is (taken as a whole) true and correct in all material respects on
the date as of which such information is dated or certified and does not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements contained therein not misleading as of the date
of this Agreement, in light of the circumstances under which they were made. All
such projections, estimates, and pro forma financial information heretofore or
contemporaneously furnished by the Borrower or any of its Subsidiaries were
prepared in good faith on the basis of assumptions, data, information, tests, or
conditions believed to be reasonable at the time such projections, estimates,
and pro forma financial information were furnished.
     (b) All factual information (excluding estimates, projections, and pro
forma financial information) furnished by or on behalf of the Borrower or any of
its Subsidiaries in writing to any Bank or the Agent after the Effective Date
for purposes of or in connection with this Agreement, any other Credit Document
or any transaction contemplated hereby or thereby is (taken as a whole) true and
correct in all material respects on the date as of which such information is
dated or certified and does not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements contained
therein not misleading, in light of the circumstances under which they were
made. All such projections, estimates, and pro forma financial information
furnished by the Borrower or any of its Subsidiaries after the Effective Date
were prepared in good faith on the basis of assumptions, data, information,
tests, or conditions believed to be reasonable at the time such projections,
estimates, and pro forma financial information were furnished.
     Section 4.7. Litigation. Set forth on Schedule 4.7 is an accurate
description of all of the Borrower’s and its Subsidiaries’ pending litigation
existing on the date of this Agreement which could reasonably be expected to
cause a Material Adverse Change. There is no pending or, to the best knowledge
of the Borrower, threatened action, proceeding, or investigation affecting the
Borrower or any of its Subsidiaries before any court, Governmental Authority or
arbitrator, which (a) could reasonably be expected to cause a Material Adverse
Change, except as set forth on Schedule 4.7, or (b) purports to affect the
legality, validity, binding effect, or enforceability of this Agreement, any
Note, or any other Credit Document.
     Section 4.8. Use of Proceeds. All Advances and Letters of Credit shall be
used (a) to pay costs and expenses related to the credit facility evidenced by
this Agreement, and (b) for working capital, capital expenditures, and general
corporate purposes of the Borrower and its Subsidiaries (including without
limitation to finance the acquisition of Oil and Gas Properties and to pay
transaction costs in connection with any permitted issuance of Permitted Notes).
The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U). No
proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation U or X.

51



--------------------------------------------------------------------------------



 



     Section 4.9. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 4.10. Taxes. Proper and accurate (in all material respects)
federal, state, local, and foreign tax returns, reports and statements required
to be filed (after giving effect to any extension granted in the time of filing)
by or on behalf of the Borrower, its Subsidiaries, or any member of the
Controlled Group (hereafter collectively called the “Tax Group”) have been duly
filed on a timely basis or appropriate extensions have been obtained with
appropriate governmental agencies in all jurisdictions in which such returns,
reports, and statements are required to be filed, except where the failure to so
file would not be reasonably expected to cause a Material Adverse Change; and
all taxes (which are material in amount) and other material impositions due and
payable have been timely paid prior to the date on which any fine, penalty,
interest, late charge, or loss may be added thereto for non-payment thereof,
except where contested in good faith by appropriate proceedings. The reserves
for accrued taxes reflected in the financial statements delivered to the Banks
under this Agreement are adequate in the aggregate for the payment of all unpaid
taxes, whether or not disputed, for the period ended as of the date thereof and
for any period prior thereto, and for which the Tax Group may be liable in its
own right, as withholding agent or as a transferee of the assets of, or
successor to, any Person, except for such taxes or reserves therefor, the
failure to pay or provide for which does not and could not cause a Material
Adverse Change, and except that no reserves are maintained for the Louisiana
franchise taxes that are the subject of the litigation described in paragraph 1
of Schedule 4.7. Timely payment of all material sales and use taxes required by
applicable law has been made by the Borrower and all other members of the Tax
Group.
     Section 4.11. ERISA Compliance.
     (a) Except where such failure could not reasonably be expected to cause a
Material Adverse Change, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other applicable Federal
or state laws. Except where such failure or event could not reasonably be
expected to cause a Material Adverse Change, (i) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination or opinion letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service and (ii) to the best knowledge of the Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Change. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Change.
     (c) In all cases, except where such event or failure, either individually
or in the aggregate, could not reasonably be expected to cause a Material
Adverse Change: (i) No ERISA

52



--------------------------------------------------------------------------------



 



Event has occurred, and neither the Borrower nor any ERISA Affiliate is aware of
any fact, event or circumstance that could reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan; (ii) the Borrower
and each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrower nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
     Section 4.12. Condition of Property; Casualties. The material Properties
used or to be used in the continuing operations of the Borrower and each of its
Subsidiaries are in all material respects in good repair, working order and
condition. Except as could not reasonably be expected to cause a Material
Adverse Change, since the date of the Financial Statements, neither the business
nor the material Properties of the Borrower and each of its Subsidiaries, taken
as a whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of property or cancellation of
contracts, permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.
     Section 4.13. No Burdensome Restrictions; No Defaults. Neither the Borrower
nor any of its Subsidiaries is a party to any indenture, loan, or credit
agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation which could reasonably be expected to cause a Material Adverse
Change. The Borrower and the Guarantors are not in default under or with respect
to any contract, agreement, lease, or other instrument to which the Borrower or
any Guarantor is a party and which could reasonably be expected to cause a
Material Adverse Change. Neither the Borrower nor any Guarantor has received any
notice of default under any material contract, agreement, lease, or other
instrument to which the Borrower or such Guarantor is a party. No Default has
occurred and is continuing.
     Section 4.14. Environmental Condition.
     (a) Permits, Etc. Except as set forth on Schedule 4.14(a), the Borrower and
its Subsidiaries (i) have obtained all Environmental Permits material to the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in compliance in all material
respects with all terms and conditions of such Environmental Permits and with
all other applicable Environmental Laws; (iii) have not received written notice
of any unresolved violation or alleged violation of any Environmental Law or
Environmental

53



--------------------------------------------------------------------------------



 



Permit; and (iv) are not subject to any actual or contingent Environmental
Claim, which could reasonably be expected to cause a Material Adverse Change.
     (b) Certain Liabilities. Except as set forth on Schedule 4.14(b), none of
the present or, to the Borrower’s actual knowledge, previously owned or operated
Property of the Borrower or of any of its present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for any material removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by the
Borrower or any of its Subsidiaries, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations that has resulted in any condition at the site, or, to the Borrower’s
actual knowledge, at any third-party site, that could reasonably be expected to
result in the imposition of any Response, notice, or investigatory obligations
on the Borrower or any of its Subsidiaries under applicable Environmental Law
that would cause a Material Adverse Change.
     (c) Certain Actions. Without limiting the foregoing, except for matters
that will not result in a Material Adverse Change: (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Borrower, or its present or former Subsidiaries on any of
their presently or, to the Borrower’s actual knowledge, formerly owned or
operated Property (ii) there are no current liabilities of the Borrower and its
Subsidiaries arising under any Environmental Laws, and (iii) to the Borrower’s
actual knowledge, there are no facts or circumstances that could reasonably be
expected to result in the imposition of any liabilities, costs or obligations on
the Borrower or its Subsidiaries in connection with any Environmental Laws.
     Section 4.15. Permits, Licenses, Etc.; Compliance with Legal Requirements.
Except for Environmental Permits, which are addressed in Section 4.14(a), the
Borrower and its Subsidiaries possess (a) all permits and licenses which are
material to the conduct of its business and (b) except where the failure to
possess the same could not reasonably be expected to result in a Material
Adverse Change, all patents, patent rights or patent licenses, trademarks,
trademark rights, trade names rights and copyrights necessary for the conduct of
its business. The Borrower and its Subsidiaries manage and operate their
business in accordance with all applicable Legal Requirements and good industry
practices, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.
     Section 4.16. Gas Contracts. Neither the Borrower nor any of its
Subsidiaries, as of the date hereof, (a) is obligated in any material respect by
virtue of any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Borrower’s consolidated Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery, or (b) has produced gas, in any material amount, subject to,
and none of the Borrower’s

54



--------------------------------------------------------------------------------



 



consolidated Oil and Gas Properties is subject to, balancing rights of third
parties or subject to balancing duties under governmental requirements, except
as to such matters for which the Borrower or its relevant Subsidiary has
established monetary reserves adequate in amount in accordance with GAAP to
satisfy such obligations.
     Section 4.17. Title to Properties, Liens, Leases, Etc.
     (a) Except as is being cured pursuant to Section 5.13, Borrower and/or its
applicable Subsidiaries (i) have good and marketable title to all Borrowing Base
Assets, free and clear of all Liens, except for Permitted Borrowing Base Liens,
and (ii) have good and marketable title to all material assets reflected in the
financial statements most recently delivered pursuant to Section 5.6(a) or
Section 5.6(b), free and clear of all Liens, except for Permitted Liens.
     (b) On the date of this Agreement, (i) with respect to the Mortgages, all
governmental actions and all other filings, recordings, registrations, third
party consents and other actions which are necessary as of such date to create
and perfect the Liens provided for in the Mortgages will have been made,
obtained and taken in all relevant jurisdictions and (ii) with respect to the
Security Agreement, (A) all UCC-1 financing statements which are necessary as of
such date to create and perfect the Liens provided for in the Security Agreement
will have been made, obtained and taken in all relevant jurisdictions and
(B) all actions necessary to grant control over the Pledged Securities (as
defined in the Security Agreement) have been taken.
     (c) All leases and agreements for the conduct of business of the Credit
Parties are valid and subsisting, in full force and effect, and there exists no
default or event of default or circumstance which with the giving of notice or
lapse of time or both would give rise to a default under any such leases or
agreements, in each case which could reasonably be expected to cause a Material
Adverse Change.
     (d) No Credit Party is a party to any agreement or arrangement (other than
this Agreement, the Security Documents, and the documents evidencing Debt
referred to in Section 6.2(c)), or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to secure the Obligations against their respective assets or Properties.
     Section 4.18. Mineral Interests.
     (a) Except for Permitted Borrowing Base Liens, all Borrowing Base Assets
are valid, subsisting, and in full force and effect, and all rentals, royalties,
and other amounts due and payable in respect thereof have been duly paid.
     (b) Without regard to any consent or non-consent provisions of any joint
operating agreement covering Borrower’s or any Guarantor’s Proved Mineral
Interests, and except for Permitted Borrowing Base Liens, Borrower’s and each
Guarantor’s share of (i) the costs for each Borrowing Base Asset is not greater
than the decimal fraction set forth in the most recently delivered Oil and Gas
Reserve Report, before and after payout, as the case may be, and described
therein by the respective designations “working interests”, “WI”, “gross working
interest”, “GWI”, or similar terms, and (ii) production from, allocated to, or
attributed to each such Borrowing Base Asset is not less than the decimal
fraction set forth in such Oil and Gas Reserve

55



--------------------------------------------------------------------------------



 



Report, before and after payout, as the case may be, and described therein by
the designations “net revenue interest,” “NRI,” or similar terms.
     (c) Each well drilled in respect of proved producing reserves described in
the most recently delivered Oil and Gas Reserve Report (i) is capable of, and
was, as of the date of such Oil & Gas Reserve Report, producing Hydrocarbons in
commercial quantities, and Borrower and each Guarantor (as applicable) is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (ii) to Borrower’s knowledge, has been drilled, bottomed, completed, and
operated in compliance in all material respects with applicable Legal
Requirements and no such well which is currently producing Hydrocarbons is
subject to any penalty in production by reason of such well having produced in
excess of its allowable production.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower agrees to comply with the following covenants.
     Section 5.1. Compliance with Laws, Etc. The Borrower shall comply, and
cause each of its Subsidiaries to comply, with all Legal Requirements except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Change. Without limiting the generality and coverage of the
foregoing, the Borrower shall comply, and shall cause each of its Subsidiaries
to comply with all Environmental Laws and all laws, regulations, or directives
with respect to equal employment opportunity and employee safety in all
jurisdictions in which the Borrower, or any of its Subsidiaries do business,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change; provided, however, that this Section 5.1 shall not
prevent the Borrower, or any of its Subsidiaries from, in good faith and with
reasonable diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings.
     Section 5.2. Maintenance of Insurance.
     (a) Required Insurance Coverage. Borrower will maintain, and will cause
each Subsidiary to maintain, property and physical damage insurance on selected
real and personal property on an all risks basis (including the perils of flood
and quake on a sub-limited basis), covering the repair and replacement cost of
all such selected property. Borrower will also maintain commercial general
liability and excess liability insurance and products/completed operations
liability coverage. Each of the policies described in this clause (a) shall be
of the kinds and in the amounts customarily carried or maintained by Persons of
established reputation engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates. All such insurance shall be provided by insurers having a minimum A.M.
Best policyholders rating of A-, VII. Borrower will not, and will not permit any
of its Subsidiaries to, bring or keep any article on any business location of
Borrower or any of its Subsidiaries, or cause or allow any condition to exist,
if the presence of such article

56



--------------------------------------------------------------------------------



 



or the occurrence of such condition would reasonably cause the invalidation of
any insurance required by this Section 5.2, or would otherwise be prohibited by
the terms thereof.
     (b) Loss Payee; Additional Insured.
     (i) On or prior to the Effective Date, and at all times thereafter,
Borrower will cause Agent to be named as (A) an additional insured on each
liability policy required to be maintained pursuant to this Section 5.2, and
(B) loss payee (which shall include, as applicable, identification as mortgagee)
on each property and physical damage policy required to be maintained pursuant
to this Section 5.2 for any Property Proceeds in excess of $10,000,000 arising
from a single event or related series of events.
     (ii) If (A) Agent receives Property Proceeds in its capacity as loss payee,
(B) no Default or Event of Default exists at such time, and (C) such Property
Proceeds are not required to be applied as a prepayment under the terms of this
Agreement, Agent will remit such Property Proceeds to Borrower within fifteen
days after receipt.
     (iii) Agent shall, promptly after the Effective Date, deliver, to
Borrower’s insurance broker for delivery to each insurer that provides a
property or physical damage policy on which Agent is listed as loss payee, a
revocable notice that such insurer may pay any Property Proceeds arising from a
single event or related series of events that occurred prior to the date of this
Agreement directly to Borrower; provided that (A) such notice may be revoked by
Agent at any time when a Default or Event of Default exists or any such Property
Proceeds would be required to be applied as a prepayment under the terms of this
Agreement, and (B) any Property Proceeds payable under such policy after receipt
by the insurer of written notice of such revocation shall be paid directly to
Agent. If such Default or Event of Default is cured or waived, the foregoing
arrangement may be restored with respect to future Property Proceeds.
     (iv) All loss payee and additional insured endorsements must be in form and
substance reasonably acceptable to Agent.
     (c) Evidence of Insurance Coverage. Borrower will deliver to Agent on the
Effective Date, an Insurance Certificate from Borrower’s insurance broker in
effect on such date showing the amount of coverage under all such policies as of
such date, showing the endorsements required above, and showing waivers of all
rights of subrogation against all loss payees and additional insureds. Each such
Insurance Certificate will also indicate that each additional insured and loss
payee will be given at least 30 days’ written notice of the cancellation,
termination, reduction in amount or material change in coverage to any part of
any applicable policy; provided that for cancellation of the policy due to
non-payment of the premium, only 10 days’ advance written notice shall be
required. Annually, on or prior to June 30, Borrower shall provide Insurance
Certificates for all of its insurance policies as of May 1 of such year and such
additional information as to the applicable policies as is reasonably requested
by any Bank. Borrower will deliver to Agent, (i) within 15 days after receipt of
notice from any insurer, a copy of any notice of cancellation or material change
in coverage from that existing under the applicable policy immediately prior to
such notice, (ii) as soon as possible but no later than May 31 of any year,
notice of any cancellation or nonrenewal of any insurance policy by the

57



--------------------------------------------------------------------------------



 



applicable insurer, if such policy has not been renewed or replaced with a
substantially similar policy, effective as of May 1 of such year, and
(iii) notice of any cancellation or nonrenewal of any insurance policy by
Borrower as soon as possible but no later than May 31 of any year.
     Section 5.3. Preservation of Corporate Existence, Etc. The Borrower shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights, franchises, and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified, and cause
each such Subsidiary to qualify and remain qualified, as a foreign corporation
in each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its properties, except, in each
case, where failure to qualify or preserve and maintain its rights and
franchises could not reasonably be expected to cause a Material Adverse Change;
provided, however, that nothing herein contained shall prevent any transaction
permitted by Section 6.4.
     Section 5.4. Payment of Taxes, Claims, Etc. The Borrower shall pay and
discharge, and cause each of its Subsidiaries to pay and discharge, before the
same shall become delinquent, (a) all taxes, assessments, and governmental
charges or levies imposed upon it or upon its income or profits or Property that
are material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims in excess of $2,500,000 which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, or levy which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves required by GAAP
have been provided.
     Section 5.5. Visitation Rights. At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its
Subsidiaries to, permit the Agent and any Bank or any of its agents or
representatives thereof, to (a) examine and make copies of and abstracts from
the records and books of account of, and visit and inspect at its reasonable
discretion the properties of, the Borrower and any such Subsidiary, and
(b) discuss the affairs, finances and accounts of the Borrower and any such
Subsidiary with any of their respective officers or directors; provided however,
the Agent or the Bank for whose benefit such inspection and visitation is made
assumes sole responsibility for the condition of any property of the Borrower or
its Subsidiaries so visited and inspected, the access and egress thereto
(including, but not limited to wharves, docks, and helicopter landing areas),
and any vice or defect therein or thereon, and assumes all responsibility for
and hereby releases and indemnifies the Borrower, its Affiliates, and their
officers, directors, employees, and agents against any claim for damage or
injury to or by the Agent or such Bank (or the representatives thereof) or to
the Borrower’s or its Subsidiaries’ property which may be occasioned by such
inspection and visitation of the Borrower’s or its Subsidiaries’ property.
     Section 5.6. Reporting Requirements. The Borrower shall furnish to the
Agent and each Bank:
     (a) Annual Financials. As soon as available and in any event not later than
120 days after the end of each fiscal year of the Borrower, (i) a copy of the
annual audit report for such year for the Borrower and its Subsidiaries,
including therein the consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and consolidated statements of

58



--------------------------------------------------------------------------------



 



operations, cash flows, and stockholders’ equity of the Borrower and its
Subsidiaries for such fiscal year, in each case certified by Ernst & Young LLP
or other independent certified public accountants of national standing and
including any management letters delivered by such accountants to the Borrower
in connection with such audit, (ii) the capital budget for the Borrower and its
Subsidiaries established by the Board of Directors of the Borrower for the next
fiscal year, in reasonable detail by geographical area and type of expenditure,
and (iii) a Compliance Certificate executed by the Chief Financial Officer or
Chief Accounting Officer of the Borrower;
     (b) Quarterly Financials. As soon as available and in any event not later
than 90 days after the end of each of the first three quarters of each fiscal
year of the Borrower (or, if earlier, 5 days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)),
(i) the unaudited consolidated balance sheet of Borrower and its Subsidiaries as
of the end of such quarter and the consolidated statements of operations and
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous year and ending with the end of such quarter, all in
reasonable detail and duly certified with respect to such consolidated
statements (subject to year-end audit adjustments) by the Chief Financial
Officer or Chief Accounting Officer of the Borrower as having been prepared in
accordance with GAAP (or in compliance with the regulations promulgated by the
United States Securities and Exchange Commission), and (ii) a Compliance
Certificate executed by the Chief Financial Officer or Chief Accounting Officer
of the Borrower;
     (c) Oil and Gas Reserve Reports.
     (i) As soon as available but in any event on or before March 31 of each
year, an engineering report in form and substance meeting the requirements of
the Securities and Exchange Commission for financial reporting purposes,
certified by a firm or firms of independent consulting petroleum engineers
approved by the Agent as fairly setting forth (A) the proved and producing, shut
in, behind pipe, and undeveloped oil and gas reserves (separately classified as
such) attributable to the Borrower’s consolidated Oil and Gas Properties as of
December 31 of the previous year, (B) the aggregate present value, determined on
the basis of stated pricing assumptions, of the future net income with respect
to such Oil and Gas Properties, discounted at a stated per annum discount rate,
and (C) projections of the annual rate of production, gross income, and net
income with respect to such Oil and Gas Properties.
     (ii) As soon as available but in any event on or before September 30 of
each year, an internal engineering report in form and substance satisfactory to
the Agent, certified by a Responsible Officer of the Borrower, to such
Responsible Officer’s actual knowledge without investigation and not in such
Responsible Officer’s individual capacity, as fairly setting forth (A) the
proved and producing, shut in, behind pipe, and undeveloped oil and gas reserves
(separately classified as such) attributable to the Borrower’s consolidated Oil
and Gas Properties as of June 30 of such year, (B) the aggregate present value,
determined on the basis of stated pricing assumptions, of the future net income
with respect to such Oil and Gas Properties, discounted at a stated per annum
discount rate, and (C) projections of the annual rate of production, gross
income, and net income with respect to such Oil and Gas Properties.

59



--------------------------------------------------------------------------------



 



     (iii) Each engineering report delivered pursuant to clause (i) or
(ii) above or clause (iv) below shall be accompanied by a certificate, executed
by a Responsible Officer of the Borrower in the form of Exhibit I attached
hereto, which (A) sets forth the Mortgaged Property Value, as set forth in such
engineering report, (B) either (y) demonstrates and certifies that such
Mortgaged Property Value equals or exceeds 80% of the Oil and Gas Property Value
as set forth in such engineering report or (z) demonstrates and certifies the
amount by which such Mortgaged Property Value is less than 80% of such Oil and
Gas Property Value and agrees that the Borrower shall take all actions required
under Section 5.12 hereof within the period required by such Section, and
(C) certifies a true, correct and complete schedule of all Swap Contracts of the
Credit Parties, specifying the type of Swap Contract, pricing arrangements,
volume, expiration, counterparty, and such other information as may be
reasonably requested by the Agent.
     (iv) (A) At least 10 days prior to the consummation of any sale, lease,
transfer, or other disposition, whether or not in the ordinary course of
business, by the Borrower or any Guarantor of any Mortgaged Property for which
the value of the future net income attributed thereto in the most recently
delivered engineering report (individually or on a cumulative basis with all
sales of Mortgaged Properties consummated since the date of such report)
comprised in excess of 5% of the Mortgaged Property Value as set forth in such
report, (B) at least 10 days prior to the consummation of any acquisition by the
Borrower or any Guarantor of any Oil and Gas Property for which the value of the
future net income attributed thereto in the engineering reports obtained in
connection with such acquisition (individually or on a cumulative basis with all
acquisitions of Oil and Gas Properties consummated since the date of such
report) comprises in excess of 5% of the Oil and Gas Property Value as set forth
in the engineering report most recently delivered under this Agreement, and
(C) no later than 10 days following the written request of the Agent (provided
that, so long as no Event of Default exists, the Agent shall not make more than
2 such requests in any calendar year), the Borrower shall provide (y) an updated
internal engineering report, current as of the end of the month then most
recently ended for which production data is available and in form and substance
satisfactory to the Agent, setting forth the information required by clause
(ii) above for internal engineering reports and (z) a certificate as required by
clause (iii) above which, in the case of any disposition of any Mortgaged
Property or acquisition of any Oil and Gas Property, shall make the required
calculation giving pro forma effect to such transaction (including, in the case
of any disposition of any Mortgaged Property, the inclusion of any additional
Oil and Gas Properties mortgaged by the Borrower or the Guarantors pursuant to
Section 6.4(b)(ii) prior to or concurrently with such disposition).
     (v) The Agent and the Banks acknowledge that the Oil and Gas Reserve
Reports contain certain proprietary information including geological and
geophysical data, maps, models, and interpretations necessary for determining
the Borrowing Base and the creditworthiness of the Borrower and the Guarantors.
The Agent and the Banks agree to maintain the confidentiality of such
information except (A) as required by law and (B) that the Agent and the Banks
may share such information with potential transferees of their interests under
this Agreement if such transferees agree to maintain the confidentiality of such
information.

60



--------------------------------------------------------------------------------



 



     (d) Defaults. As soon as possible and in any event within five days after
the occurrence of each Default known to a Responsible Officer of the Borrower or
any of its Subsidiaries which is continuing on the date of such statement, a
statement of the Chief Financial Officer of the Borrower setting forth the
details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto;
     (e) Securities Law Filings. Except as provided in paragraphs (a) and
(b) above, promptly and in any event within 15 days after the sending or filing
thereof, copies of all proxy material, reports and other information which the
Borrower or any of its Subsidiary sends to or files with the United States
Securities and Exchange Commission or sends to any shareholder of the Borrower;
     (f) ERISA Events. As soon as possible and in any event within ten Business
Days after the occurrence of each ERISA Event known to a Responsible Officer of
the Borrower or any of its Subsidiaries which is continuing on the date of such
statement, a statement of the Chief Financial Officer of the Borrower setting
forth the details of such ERISA Event and the actions which the Borrower has
taken and proposes to take with respect thereto;
     (g) Other ERISA Notices. Promptly and in any event within ten Business Days
after receipt thereof by the Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any ERISA Affiliate concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA;
     (h) Environmental Notices. Promptly upon the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any form of notice,
investigation, summons or citation received from the EPA, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability on the Borrower or any of
its Subsidiaries or in relation to their respective Oil and Gas Properties in
excess of $2,500,000, (ii) any action or omission on the part of the Borrower or
any of its present or former Subsidiaries in connection with Hazardous Waste or
a Release of Hazardous Substances which could reasonably result in the
imposition of liability on the Borrower or any of its Subsidiaries or in
relation to their respective Oil and Gas Properties in excess of $2,500,000,
including without limitation any notice of potential responsibility under
CERCLA, or (iii) concerning the filing of a Lien upon, against or in connection
with the Borrower, its present or former Subsidiaries, or any of their leased or
owned Property, wherever located, pursuant to Environmental Laws;
     (i) Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
(i) any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit, or
agreement with any Governmental Authority (including material Environmental
Permits) and (ii) any other material notice from any Governmental Authority;
     (j) Material Changes. Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in a Material Adverse Change or;

61



--------------------------------------------------------------------------------



 



     (k) Disputes, Etc. Prompt written notice of any claims, proceedings, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Subsidiaries which could reasonably be expected to cause
a Material Adverse Change, or any material labor controversy of which the
Borrower or any of its Subsidiaries has knowledge resulting in or reasonably
considered to be likely to result in a strike against the Borrower or any of its
Subsidiaries; and
     (l) Other Information. Promptly, such other information respecting the
business or Properties, or the condition or operations, financial or otherwise,
of the Borrower, or any of its Subsidiaries, as any Bank through the Agent may
from time to time reasonably request.
     (m) Notices regarding Oil and Gas Properties. Promptly, but in any event at
least 10 days prior to the consummation thereof, written notice of (i) any sale,
lease, transfer, or other disposition, whether or not in the ordinary course of
business, by the Borrower or any Guarantor of any Mortgaged Property and
(ii) any acquisition by the Borrower or any Guarantor of any Oil and Gas
Property for which the value of the future net income attributed thereto in the
engineering reports obtained in connection with such acquisition (individually
or on a cumulative basis with all acquisitions of Oil and Gas Properties
consummated since the date of such report) comprises in excess of 5% of the Oil
and Gas Property Value as set forth in the engineering report most recently
delivered under this Agreement.
     Documents required to be delivered pursuant to Section 5.6(a), (b) or (e)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted by, or on
behalf of, the Borrower on the Borrower’s internet website or another internet
or intranet website to which each Bank and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that the Borrower shall deliver paper copies of such documents to the Agent or
any Bank upon its written request, until a written request to cease delivering
paper copies is given by the Agent or such Bank. The Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Bank for delivery,
and each Bank shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
     Section 5.7. Designation of Public Information. The Borrower hereby
acknowledges that (a) Agent and/or the Arranger will make available to the Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Banks (each, a “Public Bank”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Banks shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger, the Issuing Bank and the Banks to treat such Borrower Materials as not
containing any material

62



--------------------------------------------------------------------------------



 



non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (z) the Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor”. Notwithstanding the foregoing, the Borrower shall
be under no obligation to mark any Borrower Materials “PUBLIC” unless and until
the Agent (1) has been notified in writing by any Bank that it is a Public Bank
or has received notice through the Platform that any Bank is a Public Bank and
(2) has given notice to the Borrower that any Bank is a Public Bank.
     Section 5.8. Maintenance of Property. Borrower shall, and shall cause each
of its Subsidiaries to, (i) maintain their material Properties used or to be
used in the continuing operations of the Borrower and its Subsidiaries in all
material respects in good repair, working order, and condition, and (ii) abstain
from committing and from knowingly or willfully permitting the commission of,
waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated property involving the Environment that could reasonably
be expected to result in Response activities the costs of which would result in
a Material Adverse Change.
     Section 5.9. New Subsidiaries. Prior to the creation or acquisition of any
Material Subsidiary after the date of this Agreement or if an existing
Subsidiary becomes a Material Subsidiary after the date of this Agreement, the
Borrower shall give written notice of such new Material Subsidiary to the Agent.
Within 15 days after such creation or acquisition or such Subsidiary’s becoming
a Material Subsidiary, the Borrower shall cause (a) such Subsidiary to execute
and deliver to the Agent a Guaranty (or joinder to an existing Guaranty) with
such changes as the Agent may reasonably request, (b) such Subsidiary to execute
and deliver to the Agent a Security Agreement (or joinder to an existing
Security Agreement) with such changes as the Agent may reasonably request,
(c) if such Subsidiary holds Oil and Gas Properties, and if the Mortgaged
Property Value as set forth in the certificate of such value delivered in
connection with the most recently delivered engineering report is less than 80%
of the Oil and Gas Property Value (after giving effect to such New Subsidiary’s
Oil and Gas Properties), such Subsidiary to execute and deliver to the Agent a
Mortgage or Mortgages granting an Acceptable Security Interest in such Oil and
Gas Properties, (d) each equity holder of such Subsidiary to execute and deliver
a supplement or joinder to its Security Agreement evidencing its pledge of the
equity of such Subsidiary, (e) such Subsidiary and such equity holders to
deliver to the Agent evidence of corporate authority to enter into such
documentation as the Agent may reasonably request, including, without
limitation, if requested by Agent, a legal opinion regarding the enforceability
of such documentation, and (f) such Subsidiary and such equity holders deliver
to the Agent such other documentation, or authorize Agent to take such other
action, as is reasonably requested by Agent.
     Section 5.10. Maintenance of Books and Records. The Borrower shall, and
shall cause its Material Subsidiaries to, (a) maintain proper books of record
and account, in which full, true, and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be, and (b) maintain such books of record and account in material
conformity with

63



--------------------------------------------------------------------------------



 



all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
     Section 5.11. Use of Proceeds. The Borrower shall, and shall cause its
Subsidiaries to, use all Advances and Letters of Credit (a) to pay costs and
expenses related to the credit facility evidenced by this Agreement, and (b) for
working capital, capital expenditures, and general corporate purposes of the
Borrower and its Subsidiaries (including without limitation to finance the
acquisition of Oil and Gas Properties and to pay transaction costs in connection
with any permitted issuance of Permitted Notes).
     Section 5.12. Agreement to Mortgage; Further Assurances.
     (a) If any certificate delivered pursuant to Section 5.6(c)(iii) or (iv)
demonstrates that the Mortgaged Property Value as set forth in the related
engineering report is less than 80% of the Oil and Gas Property Value as set
forth in such report, the Borrower shall, or shall cause the Guarantors to
(i) promptly, but in any event within 60 days of the delivery of such
certificate, grant to the Agent an Acceptable Security Interest in
(A) additional Oil and Gas Properties of the Borrower or the Guarantors as
necessary to cause the Mortgaged Property Value to equal or exceed 80% of the
Oil and Gas Property Value, together with all related equipment and (B) the
Borrower’s and the Guarantors’ contracts related to such additional Mortgaged
Properties (unless the granting of a security interest in any such contract
requires the consent of the applicable counterparty, in which case the Borrower
or applicable Guarantor shall grant such security interest upon receipt of such
consent), and (ii) promptly, but in any event within 90 days of the delivery of
such certificate (A) perform such title review, title reports (provided that no
title opinions shall be required), and title clean-up as are reasonably
requested by the Agent with respect to such additional Mortgaged Properties,
(B) use commercially reasonable efforts to obtain consents from contract
counterparties with respect to each such additional Mortgaged Contract that is
material to (y) the Credit Parties’ business or financial condition or (z) the
operation and ownership of the additional Mortgaged Property to which it relates
(including without limitation production, transportation, and marketing of oil
and gas produced therefrom), in each case, to the extent such material Mortgaged
Contract prohibits or restricts assignment of the applicable Credit Party’s
rights thereunder to the Agent, unless otherwise agreed by Agent and the
Majority Banks, and (C) take such other actions, approve such other filings,
provide such opinions of counsel, and execute and deliver such other documents
as are reasonably requested by the Agent in connection with the foregoing.
     (b) The Credit Parties shall from time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Credit Documents, or of more fully perfecting or renewing the rights
of the Agent and the Banks with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any Credit Party which may be
part of the Collateral) pursuant hereto or thereto, including without limitation
using commercially reasonable efforts to obtain consents from contract
counterparties with respect to any future Mortgaged Contract that is material to
(i) the Credit Parties’ business or financial condition or (ii) the operation
and ownership of the Mortgaged Property to which it relates (including without
limitation

64



--------------------------------------------------------------------------------



 



production, transportation, and marketing of oil and gas produced therefrom), in
each case, to the extent such material Mortgaged Contract prohibits or restricts
assignment of the applicable Credit Party’s rights thereunder to the Agent,
unless otherwise agreed by Agent and the Majority Banks. Upon the exercise by
the Agent or any Bank of any power, right, privilege or remedy pursuant to this
Agreement or the other Credit Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, each
Credit Party will execute and deliver, or will cause the execution and delivery
of, all applications, certifications, instruments and other documents and papers
that the Agent or such Bank may be required to obtain from the Borrower or any
of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.
     Section 5.13. Title Information and Cure.
     (a) Within 60 days after the delivery to Agent and the Banks of each Oil
and Gas Reserve Report required by Section 5.6, the Borrower shall deliver title
information (provided that no title opinions shall be required) in form and
substance reasonably acceptable to Agent covering enough of the Oil and Gas
Properties evaluated by such Oil and Gas Reserve Report that were not included
in the immediately preceding Oil and Gas Reserve Report, so that Agent shall
have received, together with title information previously delivered to Agent,
reasonably satisfactory title information on at least 80% of the Oil and Gas
Property Value; provided that, to the extent it is not possible or is
impractical for the Borrower to satisfy such 80% requirement without delivering
title information covering Oil and Gas Properties located in the Marcellus
Shale, the 60-day deadline set forth above shall be extended by an additional
60 days, but only with respect to the Oil and Gas Properties located in the
Marcellus Shale.
     (b) Within 60 days after notice from Agent that title defects or exceptions
(including defects or exceptions as to priority, but excluding Permitted
Borrowing Base Liens) exist with respect to any Oil and Gas Properties such that
Agent no longer has reasonably satisfactory title information on at least 80% of
the Oil and Gas Property Value, then the Borrower shall do one or a combination
of the following so that Agent shall have received, together with title
information previously delivered to Agent, satisfactory title information on at
least 80% of the Oil and Gas Property Value: (i) cure any such title defects or
exceptions, (ii) substitute acceptable Oil and Gas Properties having an
equivalent or greater value with no title defects or exceptions other than
Permitted Borrowing Base Liens or (iii) deliver title information (provided that
no title opinions shall be required) in form and substance acceptable to Agent.
     (c) If Borrower is unable to cure any title defect requested by Agent to be
cured within the 60-day period referred to in subsection (b) above or Borrower
does not comply with the requirements to provide acceptable title information
covering 80% of the Oil and Gas Property Value in accordance with subsection
(b) above, such failure shall not be an Event of Default, but instead Agent
shall have the right to exercise the following remedy in its sole discretion
from time to time while such condition persists, and any failure to so exercise
this remedy at any such time shall not be a waiver as to future exercise of the
remedy by Agent or the Banks. To the extent that Agent is not satisfied with
title to any Mortgaged Property after the 60-day period has elapsed, such
unacceptable Mortgaged Property shall not count towards the 80% requirement, and
Agent may send a notice to Borrower and the Banks that the then outstanding

65



--------------------------------------------------------------------------------



 



Borrowing Base shall be reduced by 50% of the value given to such unacceptable
Mortgaged Property in the most recently delivered Oil and Gas Reserve Report.
ARTICLE VI
NEGATIVE COVENANTS
The Borrower agrees to comply with the following covenants.
     Section 6.1. Liens, Etc. The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:
     (a) Liens securing the Obligations;
     (b) Liens specified in the attached Schedule 6.1 on the Property owned by
the Borrower and its Subsidiaries which is specified therein securing only the
obligations disclosed to be secured by such Liens therein;
     (c) Liens securing indebtedness permitted under Section 6.2(c), provided
that each such Lien encumbers only the property acquired in connection with the
creation of any such purchase money indebtedness;
     (d) Liens for taxes, assessments, or other governmental charges or levies
that (i) are not yet due or (ii) provided foreclosure, distraint, sale, or other
similar proceedings shall not have been initiated, are being contested in good
faith by appropriate proceedings, and for which such reserve as may be required
by GAAP shall have been made;
     (e) Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, construction, or similar Liens arising by
operation of law in the ordinary course of business in respect of obligations
that are not yet due or that are being contested in good faith by appropriate
proceedings, provided such reserve as may be required by GAAP shall have been
made therefor;
     (f) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor;
     (g) easements, rights-of-way, restrictions, and other similar encumbrances,
and minor defects in the chain of title that are customarily accepted in the oil
and gas financing industry, none of which interfere with the ordinary conduct of
the business of Borrower or the relevant Subsidiary or materially detract from
the value or use of the Property to which they apply;

66



--------------------------------------------------------------------------------



 



     (h) Liens of record under terms and provisions of the leases, unit
agreements, assignments, and other transfer of title documents in the chain of
title under which the Borrower or the relevant Subsidiary acquired the Property,
which have been disclosed to the Agent;
     (i) Liens to secure plugging and abandonment obligations;
     (j) Liens to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business, in an aggregate amount not to exceed $10,000,000;
     (k) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; and
     (l) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.1(f).
     Section 6.2. Debts, Guaranties, and Other Obligations. The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:
     (a) Debt of the Borrower and its Subsidiaries under the Credit Documents;
     (b) Debt of the Borrower and its Subsidiaries disclosed in the attached
Schedule 6.2 and any extensions, rearrangements, modifications, renewal, and
refinancings thereof which do not increase the principal amount thereof or the
interest rate charged thereon above a market rate of interest;
     (c) Debt (including Capital Leases and purchase money obligations) relating
to Property or assets acquired by the Borrower after the date of this Agreement
not to exceed $25,000,000 (excluding gas balancing liabilities assumed in the
acquisition of Oil and Gas Properties) at any time outstanding;
     (d) Debt for borrowed money owed by any Subsidiary of the Borrower to the
Borrower or to any other Credit Party;
     (e) Debt in the form of obligations for the deferred purchase price of
property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;
     (f) any guarantee of any other Debt permitted to be incurred hereunder;
     (g) Debt in respect of letters of credit, bank or completion guarantees,
surety, performance, warranty, bid, appeal or other bonds or guarantees and
similar instruments, in each case to the extent (x) required by applicable Legal
Requirements or any third Person and (y)

67



--------------------------------------------------------------------------------



 



provided in the ordinary course of business in connection with the operation of
the Oil and Gas Properties;
     (h) unsecured Debt incurred to finance insurance premiums in an aggregate
amount not to exceed $2,000,000 outstanding at any time;
     (i) endorsements of negotiable instruments for collection in the ordinary
course of business;
     (j) Permitted Notes not to exceed an amount of $800,000,000 in aggregate
outstanding principal at any time, provided that (i) no Default or Event of
Default exists at the time of the issuance of such Permitted Notes and (ii) the
obligors (including any guarantors) under any such Permitted Notes shall be
limited to Credit Parties; and
     (k) other unsecured Debt not to exceed $10,000,000 in the aggregate at any
one time outstanding.
     Section 6.3. Agreements Restricting Liens and Distributions. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, enter into any
agreement (other than a Credit Document, and Permitted Notes Documents) which
(a) except with respect to specific Property encumbered to secure payment of
Debt related to such Property, imposes restrictions upon the creation or
assumption of any Lien upon its Properties, revenues or assets, whether now
owned or hereafter acquired or (b) limits Restricted Payments to or any advance
by any of the Borrower’s Subsidiaries to the Borrower; provided that no
Permitted Notes Document shall limit the creation or existence of any Lien
securing the Obligations or contain limitations on Restricted Payments made by
any Subsidiary to the Borrower or any other Subsidiary that are more restrictive
than the limitations in Section 6.5 of this Agreement.
     Section 6.4. Merger or Consolidation; Asset Sales; Farm-Outs. The Borrower
shall not, and shall not permit any of its Subsidiaries to:
     (a) merge or consolidate with or into any other Person, except that (i) the
Borrower may merge with any of its wholly owned Subsidiaries and any of the
Borrower’s wholly owned Subsidiaries may merge with another of the Borrower’s
wholly owned Subsidiaries, and (ii) in connection with a sale permitted pursuant
to Section 6.4(b)(i) of a Subsidiary of Borrower that (A) is not a Material
Subsidiary and (B) does not own Borrowing Base Assets, such Subsidiary may merge
with a Person that is not a wholly owned Subsidiary of Borrower; provided that,
in the case of the mergers pursuant to clauses (i) or (ii) above,
(x) immediately after giving effect to any such proposed transaction no Default
would exist, (y) in the case of any such merger to which the Borrower is a
party, the Borrower is the surviving entity, and (z) in the case of any such
merger between a Guarantor and a Subsidiary that is not a Guarantor, the
Guarantor is the surviving entity;
     (b) sell, lease, transfer, or otherwise dispose of any of its Property, or
an equity interest in a Subsidiary owning any Property, (including pursuant to a
farm-out, participation, or other agreement that would reduce the Borrower’s or
such Subsidiary’s interest in any Property but excluding, for the avoidance of
doubt, issuances of equity by (1) the Borrower or (2) any Subsidiary of a Credit
Party to a Credit Party), except for (i) dispositions (directly or indirectly)

68



--------------------------------------------------------------------------------



 



of assets that are not Borrowing Base Assets or Mortgaged Properties either
(y) in the ordinary course of business or (z) outside of the ordinary course of
business in an aggregate amount for any fiscal year not to exceed $50,000,000,
and (ii) dispositions (directly or indirectly), whether or not in the ordinary
course of business, of Borrowing Base Assets, including Mortgaged Properties, of
which the Borrower has provided the Agent 10 days’ advance notice, provided that
(y) such proposed dispositions will not cause the aggregate outstanding amount
of the Advances plus the Letter of Credit Exposure to exceed the Borrowing Base,
after giving effect to any reduction of the Borrowing Base that would be
required under Section 2.2(e) in connection with such sale and (z) in the case
of any disposition (directly or indirectly) of a Mortgaged Property, at the time
of such disposition the Mortgaged Property Value is not less than 80% of the Oil
and Gas Property Value, as set forth in the engineering report most recently
delivered pursuant to Section 5.6(c), after giving effect to (1) any reduction
of such present value (which shall be the present value given to such assets in
such most recent engineering report, including the applicable stated discount
utilized therein, in connection with such disposition) on a cumulative basis
with all direct or indirect sales of Mortgaged Properties since the date of such
report and (2) the aggregate present value, as set forth in such report or
otherwise reasonably determined by the Agent and discounted at the applicable
rate stated in such report, of any additional Oil and Gas Properties mortgaged
by the Borrower or the Guarantors in accordance with the requirements of
Section 5.12 prior to or concurrently with such disposition (on a cumulative
basis with all mortgages of additional Oil and Gas Properties since the date of
such report); or
     (c) enter into any contract that would obligate the Borrower or such
Subsidiary to sell, lease, transfer, or otherwise dispose, directly or
indirectly, of any interest in any of its Property pursuant to a farm-out,
participation, or other similar agreement, unless such sale, lease, transfer, or
other disposal would be permitted by Section 6.4(b) above.
     Section 6.5. Restricted Payments. The Borrower shall not, and shall not
permit any of its Subsidiaries to, make or pay any Restricted Payment or make
any prepayment, redemption, or defeasance of Debt (other than Debt under the
Credit Documents) other than the following:
     (a) Restricted Payments from a Subsidiary of the Borrower to the Borrower;
     (b) the repurchase or redemption, in one or more transactions, of shares of
Borrower’s common stock, or a one-time payment of a special dividend, in an
aggregate amount during the period from December 31, 2010 until the Maturity
Date not to exceed $100,000,000, so long as (i) at the time of any such
repurchase, redemption or special dividend, and immediately after giving effect
thereto, the Borrowing Base is at least $50,000,000 greater than the sum of the
outstanding principal amount of the Advances plus the Letter of Credit Exposure
and (ii) no Default exists at the time of any such repurchase, redemption or
special dividend, or would be caused thereby;
     (c) any prepayment, redemption, or defeasance of Debt, so long as (i) at
the time of such prepayment, redemption, or defeasance, and immediately after
giving effect thereto, the sum of the outstanding principal amount of the
Advances plus the Letter of Credit Exposure does not exceed 90% of the Borrowing
Base in effect at such time and (ii) no Default exists at the time of such
prepayment, redemption, or defeasance or would be caused thereby; and

69



--------------------------------------------------------------------------------



 



     (d) any substantially concurrent prepayment, redemption or defeasance of
Permitted Notes from the proceeds of other Permitted Notes.
     Section 6.6. Investments. The Borrower shall not, and shall not permit any
of its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in, or purchase or commit to purchase
any stock or other securities or evidences of indebtedness of or interests in
any Person, except:
     (a) Liquid Investments;
     (b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
     (c) ordinary course of business contributions, loans, or advances to, or
investments in, (i) a directly or indirectly wholly owned Subsidiary of the
Borrower, or (ii) the Borrower;
     (d) farm-outs, farm-ins, development venture agreements, joint operating
agreements, area of mutual interest agreements, limited partnerships,
investments in gathering systems or pipelines, and similar transactions, in each
case related to oil and gas exploration and production businesses and in the
ordinary course of business;
     (e) investments not covered by clauses (a) through (d) above in an
aggregate outstanding amount not to exceed $5,000,000;
     (f) loans or advances to employees, officers or directors in the ordinary
course of business of the Borrower or any of its Subsidiaries, in each case only
as permitted by applicable law, including Section 402 of the Sarbanes Oxley Act
of 2002, but in any event not to exceed $500,000 in the aggregate at any time;
and
     (g) investments in stock, obligations or securities received in settlement
of debts arising from investments permitted under this Section 6.6 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries.
     Section 6.7. Prohibition on Speculative Hedging. The Borrower shall not,
and shall not permit any of its Subsidiaries to, purchase, assume, or hold a
speculative position in any commodities market or futures market. Borrower may
continue its current production hedging program policy, including swaps, puts,
and collars, to reduce price risk on quantities less than its total production.
     Section 6.8. Affiliate Transactions. Except as expressly permitted
elsewhere in this Agreement or otherwise approved in writing by the Agent, and
except as described in Schedule 6.8, the Borrower shall not, and shall not
permit any of its Subsidiaries to, make, directly or indirectly: (a) any
investment in any Affiliate (other than a Credit Party); (b) any transfer, sale,
lease, assignment, or other disposal of any assets to any such Affiliate or any
purchase or acquisition of assets from any such Affiliate (other than a Credit
Party); or (c) any

70



--------------------------------------------------------------------------------



 



arrangement or other transaction directly or indirectly with or for the benefit
of any such Affiliate (other than a Credit Party) (including without limitation
guaranties and assumptions of obligations of an Affiliate) ; provided that the
Borrower and its Subsidiaries may enter into any arrangement or other
transaction with any such Affiliate providing for the leasing of property, the
rendering or receipt of services or the purchase or sale of inventory and other
assets in the ordinary course of business if the monetary or business
consideration arising therefrom would be substantially as advantageous to the
Borrower and its Subsidiaries as the monetary or business consideration which it
would obtain in a comparable arm’s length transaction with a Person not such an
Affiliate.
     Section 6.9. Compliance with ERISA. The Borrower shall not, and shall not
permit any of its Subsidiaries to, (a) terminate, or permit any ERISA Affiliate
to terminate, any Pension Plan so as to result in any material (in the opinion
of the Majority Banks) liability of the Borrower or any ERISA Affiliate to the
PBGC or (b) permit to exist any occurrence of any Reportable Event, or any other
event or condition, which presents a material (in the opinion of the Majority
Banks) risk of such a termination by the PBGC of any Plan.
     Section 6.10. Maintenance of Ownership of Subsidiaries. Except as permitted
by Section 6.4, the Borrower shall not, and shall not permit any of its
Subsidiaries to, sell or otherwise dispose of any shares of capital stock of any
of the Borrower’s Subsidiaries or permit any Subsidiary to issue, sell, or
otherwise dispose of any shares of its capital stock or the capital stock of any
of the Borrower’s Subsidiaries.
     Section 6.11. Sale-and-Leaseback. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, sell or transfer to a Person (other than the
Borrower or a Subsidiary of the Borrower) any property, whether now owned or
hereafter acquired, if at the time or thereafter the Borrower or a Subsidiary of
the Borrower shall lease as lessee such property or any part thereof or other
property which the Borrower or a Subsidiary of the Borrower intends to use for
substantially the same purpose as the property sold or transferred except such
transactions (a) incident to transactions permitted by Section 6.4(b), and
(b) from which arise lease obligations and other rental obligations not
exceeding $3,000,000 during any fiscal year of the Borrower.
     Section 6.12. Change of Business. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, materially change the character of their
business as presently and normally conducted or engage in any type of business
not related to their business as presently and normally conducted.
     Section 6.13. Debt to EBITDA Ratio. The Borrower shall not permit the
ratio, as of the last day of any fiscal quarter of Borrower, of (a) Borrower’s
consolidated Debt on such date to (b) Borrower’s consolidated EBITDA for the
four fiscal quarters most recently ended, to be greater than 3.25 to 1.00.
     Section 6.14. Interest Coverage Ratio. The Borrower shall not permit the
ratio, as of the last day of any fiscal quarter of Borrower, of (a) its
consolidated EBITDA for the four fiscal quarters most recently ended to (b) its
consolidated Net Interest Expense for the four fiscal quarters most recently
ended, to be less than 3.00 to 1.00.

71



--------------------------------------------------------------------------------



 



     Section 6.15. Subordinated Debt. The Borrower (a) shall not violate the
subordination terms governing any Debt which is by its terms subordinated to the
Obligations and (b) shall not amend the subordination terms governing any such
Debt without prior written consent of the Majority Banks.
ARTICLE VII
REMEDIES
     Section 7.1. Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Credit Document:
     (a) Payment. The Borrower shall fail to pay (i) any principal of any
Advance or any reimbursement obligation in respect of any Letter of Credit
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise, or (ii) any
interest on any Advance or any fee or any other amount (other than an amount
referred to in clause (i) above) payable under any Credit Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days.
     (b) Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by any Subsidiary of the
Borrower in any Credit Document shall prove to have been incorrect in any
material respect when made or deemed to be made;
     (c) Covenant Breaches.
     (i) The Borrower shall fail to perform or observe any covenant contained in
Section 5.2, 5.3, 5.5, 5.6 (except for clauses (h), (i) and (l) thereof), or
5.9, or Article VI of this Agreement,
     (ii) any Guarantor shall fail to perform or observe any covenant contained
in its Guaranty, or
     (iii) any Credit Party shall fail to perform or observe any other term or
covenant set forth in this Agreement or in any other Credit Document which is
not covered by clause (i) or (ii) above, or any other provision of this
Section 7.1, if such failure shall remain unremedied for 30 days after the
earlier of written notice of such default shall have been given to such Person
by the Agent or any Bank or such Person’s actual knowledge of such default;
     (d) Cross-Defaults. (i) The Borrower or any its Subsidiaries shall fail to
pay any principal of or premium or interest on its Debt or pay any net hedging
obligation which is outstanding in a principal amount of at least $10,000,000
individually or when aggregated with all such Debt or net hedging obligations of
the Borrower or its Subsidiaries so in default (but excluding Debt evidenced by
the Notes) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure

72



--------------------------------------------------------------------------------



 



shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Debt or such hedging obligations;
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to Debt which is outstanding in a principal amount of at
least $10,000,000 individually or when aggregated with all such Debt of the
Borrower and its Subsidiaries so in default, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or (iii) any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;
or (iv) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract, if applicable), or such Swap Contract is
otherwise terminated prior to the scheduled term of the applicable transaction,
in each case, resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the defaulting party or (B) any
“Termination Event” (as defined in such Swap Contract, if applicable, or the
equivalent defined term) under such Swap Contract as to which the Borrower or
any Subsidiary is an Affected Party (as defined in such Swap Contract, if
applicable, or the equivalent defined term) and, in either event, the net
hedging obligation owed by the Borrower or such Subsidiary as a result thereof
is greater than $10,000,000;
     (e) Insolvency. The Borrower or any of its Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against the Borrower or any such
Subsidiary, either such proceeding shall remain undismissed for a period of
30 days or any of the actions sought in such proceeding shall occur; or the
Borrower or any of its Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this paragraph (e);
     (f) Judgments. Any judgment or order for the payment of money in excess of
$10,000,000 (not fully covered by insurance) shall be rendered against the
Borrower or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect;
     (g) ERISA Events. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $10,000,000;

73



--------------------------------------------------------------------------------



 



     (h) Plan Withdrawals. The Borrower or any ERISA Affiliate as employer under
a Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan shall have
notified such withdrawing employer that such employer has incurred a withdrawal
liability in an annual amount exceeding $10,000,000;
     (i) Borrowing Base. Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.4, including any failure to make payments to cure the
Borrowing Base deficiency within the time period specified by and in accordance
with Section 2.4(b);
     (j) Credit Documents; Security Interests. Any provision of any Credit
Document shall for any reason cease to be valid and binding on the applicable
Credit Parties or any such Credit Party. Any Security Document shall for any
reason (other than as permitted pursuant to the terms thereof or hereof) cease
to create a valid and perfected lien on and security interest in any material
portion of the Collateral or any Credit Party shall so state in writing; or
     (k) Change of Control. (i) As a result of one or more transactions after
the date of this Agreement, any “person” or “group” of persons shall have
“beneficial ownership” of more than 35% of the outstanding common stock of the
Borrower (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, and the applicable rules and regulations
thereunder), provided that the relationships among the officers and directors of
the Borrower and among the respective shareholders of the Borrower on the date
of this Agreement shall not be deemed to constitute all or any combination of
them as a “group” or (ii) during any period of 12 consecutive months, beginning
with and after the date of this Agreement, individuals who at the beginning of
such 12-month period were directors of the Borrower or who were nominated for
election by a majority of the persons who were directors of the Borrower at the
beginning of such period cease for any reason to constitute a majority of the
board of directors of the Borrower at any time during such period.
     Section 7.2. Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.1) shall
have occurred and be continuing, then, and in any such event,
     (a) the Agent (i) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Borrower, declare the obligation of each Bank
and the Issuing Bank to make extensions of credit hereunder, including making
Advances and issuing Letters of Credit, to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrower, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Credit Documents
to be forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrower;

74



--------------------------------------------------------------------------------



 



     (b) the Borrower shall, on demand of the Agent at the request or with the
consent of the Majority Banks, deposit with the Agent into the Cash Collateral
Account an amount of cash equal to the Letter of Credit Exposure as security for
the Obligations; and
     (c) the Agent shall at the request of, or may with the consent of, the
Majority Banks proceed to enforce its rights and remedies under the Guaranties
and any other Credit Document for the ratable benefit of the Banks by
appropriate proceedings.
     Section 7.3. Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.1 shall occur,
     (a) (i) the obligation of each Bank and the Issuing Bank to make extensions
of credit hereunder, including making Advances and issuing Letters of Credit,
shall terminate, and (ii) all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Credit Documents shall become and be forthwith due and payable in
full, without notice of intent to demand, demand, presentment for payment,
notice of nonpayment, protest, notice of protest, grace, notice of dishonor,
notice of intent to accelerate, notice of acceleration, and all other notices,
all of which are hereby expressly waived by the Borrower;
     (b) the Borrower shall deposit with the Agent into the Cash Collateral
Account an amount of cash equal to the outstanding Letter of Credit Exposure as
security for the Obligations; and
     (c) the Agent shall at the request of, or may with the consent of, the
Majority Banks proceed to enforce its rights and remedies under the Guaranties
and any other Credit Document for the ratable benefit of the Banks by
appropriate proceedings.
     Section 7.4. Right of Setoff. Upon the occurrence and during the
continuance of any Event of Default, the Agent, the Issuing Bank, each Bank and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Agent, the Issuing
Bank, such Bank or any such Affiliate to or for the credit or the account of the
Borrower or any Credit Party against any and all of the obligations of the
Borrower or such Credit Party now or hereafter existing under this Agreement,
the Notes held by the Agent or such Bank, and the other Credit Documents,
irrespective of whether or not the Agent, the Issuing Bank, such Bank or any
such Affiliate shall have made any demand under this Agreement, such Notes, or
such other Credit Documents, and although such obligations of the Borrower or
such Credit Party may be contingent or unmatured or are owed to a branch or
office of such Bank or the Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Bank shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Bank from its other funds and
deemed held in trust for the benefit of the Agent and the Banks, and (y) the
Defaulting Bank shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Bank as to

75



--------------------------------------------------------------------------------



 



which it exercised such right of setoff. The rights of each Bank, the Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Bank, the
Issuing Bank or their respective Affiliates may have.
The Agent, the Issuing Bank and each Bank agrees to promptly notify the Borrower
and the Agent promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Agent, the Issuing Bank and each Bank under this
Section 7.4 are in addition to any other rights and remedies (including, without
limitation, other rights of setoff) which the Agent, the Issuing Bank or such
Bank may have.
     Section 7.5. Actions Under Credit Documents. Following an Event of Default,
the Agent shall at the request, or may with the consent, of the Majority Banks,
take any and all actions permitted under the other Credit Documents, including
enforcing it rights under the Guaranties for the ratable benefit of the Banks.
     Section 7.6. Non-exclusivity of Remedies. No remedy conferred upon the
Agent is intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.
     Section 7.7. Application of Funds. After the exercise of remedies provided
for above (or after the Advances have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be Cash Collateralized as set forth in Section 7.3), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent) payable to the Agent in its capacity as
such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Issuing Bank (including fees, charges
and disbursements of counsel to the respective Banks and the Issuing Bank and
amounts payable underSections 2.11, 2.12, and 2.13), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Advances and other
Obligations, ratably among the Banks and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances, and Obligations with respect to Specified Swap
Contracts and Specified Cash Management Agreements, ratably among the Banks, the
Issuing Bank, and the holders of Obligations under Specified Swap Contracts and
Specified Cash Management Agreements, in proportion to the respective amounts
described in this clause Fourth held by them;

76



--------------------------------------------------------------------------------



 



     Fifth, to the Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Section 2.15; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable law.
Subject to Section 2.6(d) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE VIII
THE AGENT AND THE ISSUING BANK
     Section 8.1. Appointment and Authorization of Agent.
     (a) Each of the Banks and the Issuing Bank hereby irrevocably appoints Bank
of America to act on its behalf as the Agent hereunder and under the other
Credit Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Banks and the Issuing Bank, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions except for the Borrower’s
consultation rights explicitly set forth in Section 8.6.
     (b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Agent in this Article VIII with respect to any acts taken or omissions suffered
by the Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article VIII and in the definition of “Agent-Related Person”
included the Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Bank.
     Section 8.2. Rights as a Bank. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Agent and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Banks.

77



--------------------------------------------------------------------------------



 



     Section 8.3. Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Majority Banks or the Required Banks,
as applicable (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
     The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Banks or the Required
Banks, as applicable (or such other number or percentage of the Banks as shall
be necessary, or as the Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Article VII and Section 9.1) or (ii) in
the absence of its own gross negligence or willful misconduct. The Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Agent by the Borrower, a Bank or the
Issuing Bank.
     The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Credit Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
     Section 8.4. Reliance by Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms

78



--------------------------------------------------------------------------------



 



must be fulfilled to the satisfaction of a Bank or the Issuing Bank, the Agent
may presume that such condition is satisfactory to such Bank or the Issuing Bank
unless the Agent shall have received notice to the contrary from such Bank or
the Issuing Bank prior to the making of such Advance or the issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
     Section 8.5. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
     Section 8.6. Resignation of Agent. The Agent may at any time give notice of
its resignation to the Banks, the Issuing Bank and the Borrower. Upon receipt of
any such notice of resignation, the Majority Banks shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Majority Banks and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Banks and the Issuing Bank, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Banks or the Issuing Bank under any of the Credit Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Bank and the Issuing Bank directly, until such time as the
Majority Banks appoint a successor Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this Article
and Section 9.4 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

79



--------------------------------------------------------------------------------



 



Any resignation by Bank of America as Agent pursuant to this Section shall also
constitute its resignation as Issuing Bank. Upon the acceptance of a successor’s
appointment as Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (b) the retiring Issuing Bank shall be discharged from all of
their respective duties and obligations hereunder or under the other Credit
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
     Section 8.7. Non-Reliance on Agent and Other Banks. Each Bank and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Bank or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent or any other Bank or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.
     Section 8.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Syndication Agents, Co-Documentation Agents,
Managing Agents, Bookrunners, or Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the Agent,
a Bank, or the Issuing Bank hereunder.
     Section 8.9. Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Agent (irrespective of whether the principal of any
Advance or Letter of Credit Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Banks, the Issuing Bank and the Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks, the
Issuing Bank and the Agent and their respective agents and counsel and all other
amounts due the Banks, the Issuing Bank and the Agent under Sections 2.7 and
9.4) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such

80



--------------------------------------------------------------------------------



 



payments directly to the Banks and the Issuing Bank, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.7 and 9.4.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank or the Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Bank or the Issuing Bank to authorize the Agent
to vote in respect of the claim of any Bank or the Issuing Bank in any such
proceeding.
     Section 8.10. Collateral and Guaranty Matters. The Banks and the Issuing
Bank irrevocably authorize the Agent, at its option and in its discretion,
(a) to release any Lien on any property granted to or held by the Agent under
any Credit Document (i) upon termination of the Commitments and payment in full
of all Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Credit Document, or (iii) subject to Section 9.1, if approved, authorized
or ratified in writing by the Majority Banks;
(b) to release any Lien on any Mortgaged Property granted to or held by the
Agent under the Mortgages, so long as (i) after giving effect to such release,
the Mortgaged Property Value shall not be less than 80% of the Oil and Gas
Property Value as set forth in the most recent Oil and Gas Reserve Report,
(ii) the Borrower shall deliver to the Agent a certificate in the form of
Exhibit I hereto, which sets forth the calculation of Mortgaged Property Value
and demonstrates and certifies that such Mortgaged Property Value equals or
exceeds 80% of the Oil and Gas Property Value, after giving effect to such
release of Mortgaged Property, and (iii) the Borrower identifies in writing on
such certificate the Mortgaged Properties to be released and sets forth the
value attributed thereto in the most recent Oil and Gas Reserve Report;
(c) to subordinate any Lien on any property granted to or held by the Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Section 6.2(c); and
(d) to release any Guarantor from its obligations under any Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Agent at any time, the Majority Banks will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under any Guaranty pursuant to this Section 8.10.
     Section 8.11. Indemnification of Agent. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANKS SHALL INDEMNIFY UPON DEMAND EACH
AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF BORROWER
AND WITHOUT LIMITING THE

81



--------------------------------------------------------------------------------



 



OBLIGATION OF BORROWER TO DO SO), PRO RATA (AS DETERMINED AT THE TIME
INDEMNIFICATION IS SOUGHT HEREUNDER), AND HOLD HARMLESS EACH AGENT-RELATED
PERSON FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT;
PROVIDED, HOWEVER, THAT NO BANK SHALL BE LIABLE FOR THE PAYMENT TO ANY
AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES TO THE
EXTENT DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH AGENT-RELATED PERSON’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN
ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY BANKS OR REQUIRED BANKS, AS
APPLICABLE, SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
FOR PURPOSES OF THIS SECTION. WITHOUT LIMITATION OF THE FOREGOING, EACH BANK
SHALL REIMBURSE THE AGENT UPON DEMAND FOR ITS RATABLE SHARE (AS DETERMINED AT
THE TIME INDEMNIFICATION IS SOUGHT HEREUNDER) OF ANY COSTS OR OUT-OF-POCKET
EXPENSES (INCLUDING ALL FEES, EXPENSES, AND DISBURSEMENTS OF ANY LAW FIRM OR
OTHER EXTERNAL COUNSEL AND, WITHOUT DUPLICATION, THE ALLOCATED COST OF INTERNAL
LEGAL SERVICES AND ALL EXPENSES AND DISBURSEMENTS OF INTERNAL COUNSEL) INCURRED
BY THE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, OR
ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE AGENT
IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE BORROWER. THE
UNDERTAKING IN THIS SECTION SHALL SURVIVE TERMINATION OF THE COMMITMENTS, THE
PAYMENT OF ALL OTHER OBLIGATIONS, AND THE RESIGNATION OF THE AGENT.
ARTICLE IX
MISCELLANEOUS
     Section 9.1. Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Banks
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall, unless in writing and
signed by all the Banks, do any of the following: (a) waive any of the
conditions specified in Section 3.1 or 3.2, (b) extend or increase the
Commitment of the Banks, (c) reduce the principal of, or interest on or rate of
interest under, the Notes or any fees or other amounts payable hereunder or
under any other Credit Document, (d) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder or extend the Maturity Date, (e) change the percentage of Banks which
shall be required for the Banks or any of them to take any action hereunder or
under any other Credit Document, (f) amend Section 2.10 or this

82



--------------------------------------------------------------------------------



 



Section 9.1, (g) amend the definitions of “Majority Banks” or “Required Banks”,
(h) release any Guarantor from its obligations under any Guaranty (other than as
provided in Section 8.10(d) or as otherwise permitted by the Credit Documents),
(i) release all or substantially all of the Collateral (other than as provided
in Section 8.10(a)(i)) in any transaction or series of related transactions, or
(j) except with respect to a Defaulting Bank, change any provision which
provides for payment to be distributed to the Banks in accordance with their Pro
Rata Shares; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Agent or the Issuing Bank in addition to the
Banks required above to take such action, affect the rights or duties of the
Agent or the Issuing Bank, as the case may be, under this Agreement or any other
Credit Document. Notwithstanding anything to the contrary herein, no Defaulting
Bank shall have any right to approve or disapprove any amendment, waiver, or
consent hereunder, (and any amendment, waiver or consent which by its terms
requires the consent of all Banks or each affected Bank may be effected with the
consent of the applicable Banks other than Defaulting Banks), except that
(x) the Commitment of any Defaulting Bank may not be increased or extended
without the consent of such Bank and (y) any waiver, amendment or modification
requiring the consent of all Banks or each affected Bank that by its terms
affects any Defaulting Bank more adversely than other affected Banks shall
require the consent of such Defaulting Bank. If any Bank refuses to consent to
any amendment, waiver or other modification of any Credit Document requested by
the Borrower that requires the consent of a greater percentage of Banks than the
Majority Banks and such amendment, waiver or other modification is consented to
by the Majority Banks, then the Borrower may replace such Bank in accordance
with the provisions of Section 9.13.
     Section 9.2. Notices, Etc.
     (A) Except as provided in clause (b) below, all notices and other
communications shall be in writing (including, without limitation, telecopy or
telex) and mailed by certified mail, return receipt requested, telecopied,
telexed, hand delivered, or delivered by a nationally recognized overnight
courier, at the address for the appropriate party specified in Annex 1 or at
such other address as shall be designated by such party in a written notice to
the other parties. All such notices and communications shall, when so mailed,
telecopied, telexed, or hand delivered or delivered by a nationally recognized
overnight courier, be effective when received if mailed, when telecopy
transmission is completed, when confirmed by telex answer-back, or when
delivered by such messenger or courier, respectively, except that (i) notices
and communications to the Agent pursuant to Article II or VIII shall not be
effective until received by the Agent, and (ii) notices delivered through
electronic communications pursuant to clause (b) below shall be effective as
provided in such clause (b).
     (B) Electronic Communications. Notices and other communications to the
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Article II if such Bank, as applicable, has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

83



--------------------------------------------------------------------------------



 



Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (C) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
AGENT-RELATED PERSONS IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Agent-Related Persons have any liability to the Borrower,
any Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of Borrower Materials through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of Agent; provided, however, that in no event shall any Agent-Related
Person have any liability to the Borrower, any Bank, the Issuing Bank, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (D) Change of Address, Etc. Each of the Borrower, the Agent, and the
Issuing Bank may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Bank may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower and the Agent. In
addition, each Bank agrees to notify the Agent from time to time to ensure that
the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Bank.
Furthermore, each Public Bank agrees to cause at least one individual at or on
behalf of such Public Bank to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Bank or its delegate, in accordance with
such Public Bank’s compliance procedures and applicable Legal Requirements,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

84



--------------------------------------------------------------------------------



 



     (E) Reliance by Agent, Issuing Bank, and Banks. The Agent, Issuing Bank and
the Banks shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Agent,
the Issuing Bank, each Bank and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.
     Section 9.3. No Waiver; Remedies. No failure on the part of any Bank, the
Agent, or the Issuing Bank to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     Section 9.4. Costs and Expenses. The Borrower agrees to pay on demand
(a) all reasonable out-of-pocket costs and expenses of the Agent in connection
with the syndication of the credit facilities provided for herein, the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes, the Guaranties, the Security Documents, and the other
Credit Documents including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agent with respect to advising the
Agent as to its rights and responsibilities under this Agreement, and (b) all
out-of-pocket costs and expenses, if any, of the Agent, the Issuing Bank, and
each Bank (including, without limitation, reasonable counsel fees and expenses
of the Agent, the Issuing Bank, and each Bank) in connection with the
enforcement (whether through negotiations, legal proceedings, or otherwise) of
this Agreement, the Notes, the Guaranties, the Security Documents and the other
Credit Documents. The agreements in this Section shall survive the resignation
of the Agent, the replacement of any Bank, the termination of the Commitments,
and the repayment, satisfaction or discharge of all the other Obligations.
     Section 9.5. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent, and when the Agent shall
have, as to each Bank, either received a counterpart hereof executed by such
Bank or been notified by such Bank that such Bank has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent, the
Issuing Bank, and each Bank and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights or delegate its
duties under this Agreement or any interest in this Agreement without the prior
written consent of each Bank.
     Section 9.6. Bank Assignments and Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of

85



--------------------------------------------------------------------------------



 



its rights or obligations hereunder without the prior written consent of the
Agent and each Bank and no Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the Issuing Bank and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Assignments by Banks. Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances
(including for purposes of this subsection (b), participations in Letter of
Credit Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
     (i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Bank’s Commitment and the Advances at the time owing to it or in the case of an
assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Bank subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

86



--------------------------------------------------------------------------------



 



(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Bank,
an Affiliate of a Bank or an Approved Fund;
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a Bank,
an Affiliate of such Bank or an Approved Fund with respect to such Bank; and
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Bank, shall deliver to the Agent an administrative questionnaire.
     (v) No Assignment to Borrower, Defaulting Bank, Natural Person. No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Bank or any of its Subsidiaries, or
any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Bank hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Agent or any Bank hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit in accordance with its Pro
Rata Share. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Bank hereunder shall become effective
under applicable Legal Requirements without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.

87



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.11, 2.12, 2.13, 9.4, and 9.7with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee Bank.
Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
     (c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Advances and Letter of Credit
Obligations owing to, each Bank pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Agent shall maintain on the Register information regarding the designation,
and revocation of designation, of any Bank as a Defaulting Bank. The Register
shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person, a Defaulting Bank or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Commitment and/or the Advances (including such Bank’s
participations in Letter of Credit Obligations) owing to it); provided that
(i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agent, the Banks
and the Issuing Bank shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 9.1 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.12, and 2.13 to the same extent as if it were a
Bank and had acquired its interest by assignment pursuant

88



--------------------------------------------------------------------------------



 



to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 7.4 as though it
were a Bank, provided such Participant agrees to be subject to Section 2.10 as
though it were a Bank. Each Bank that sells a Participation shall, acting solely
for this purpose as an agent of Borrower (and such agency being solely for tax
purposes), maintain a register (the “Participant Register”) on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.12 or 2.13 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 2.13 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.13(d) as though it were a
Bank.
     (f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Bank, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Resignation as Issuing Bank after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time Bank of America assigns all of
its Commitment and Advances pursuant to subsection (b) above, Bank of America
may, upon 30 days’ notice to the Borrower and the Banks, resign as Issuing Bank.
In the event of any such resignation as Issuing Bank, the Borrower shall be
entitled to appoint from among the Banks a successor Issuing Bank hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Issuing Bank. If Bank of
America resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all Letter of Credit Obligations with respect thereto (including the
right to require the Banks to make Advances or fund risk participations in
unreimbursed

89



--------------------------------------------------------------------------------



 



amounts pursuant to Section 2.6(d)). Upon the appointment of a successor Issuing
Bank, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
     Section 9.7. Indemnification. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH
AGENT-RELATED PERSON, EACH BANK AND THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, COUNSEL, AGENTS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES,
AND DISBURSEMENTS (INCLUDING ALL FEES, EXPENSES, AND DISBURSEMENTS OF ANY LAW
FIRM OR OTHER EXTERNAL COUNSEL AND, WITHOUT DUPLICATION, THE ALLOCATED COST OF
INTERNAL LEGAL SERVICES AND ALL EXPENSES AND DISBURSEMENTS OF INTERNAL COUNSEL
AND INCLUDING SETTLEMENT COSTS) OF ANY KIND OR NATURE WHATSOEVER, (EXCLUDING,
HOWEVER, THE COSTS AND EXPENSES INCURRED BY THE BANKS, OTHER THAN THE AGENT, IN
CONNECTION WITH THE PREPARATION, EXECUTION OR DELIVERY OF THIS AGREEMENT) WHICH
MAY AT ANY TIME BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH
(A) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY
CREDIT DOCUMENT OR ANY OTHER AGREEMENT, LETTER, OR INSTRUMENT DELIVERED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY COMMITMENT, ADVANCE, OR LETTER OF
CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), OR (C) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS WASTE OR HAZARDOUS SUBSTANCES ON OR FROM ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY LIABILITY UNDER ENVIRONMENTAL LAW RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY THE
BORROWER, ANY OTHER CREDIT PARTY OR ANY THIRD PARTY (INCLUDING ANY INVESTIGATION
OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM,
INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN

90



--------------------------------------------------------------------------------



 



WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER CREDIT PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, IF THE
BORROWER OR SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. NO
INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY INDEMNITEE HAVE ANY LIABILITY FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
EFFECTIVE DATE). ALL AMOUNTS DUE UNDER THIS SECTION 9.7 SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE AGENT, THE REPLACEMENT OF ANY BANK, THE
TERMINATION OF THE COMMITMENTS, AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS. FOR THE AVOIDANCE OF DOUBT, ANY INDEMNIFICATION
RELATING TO TAXES, OTHER THAN TAXES RESULTING FROM ANY NON-TAX CLAIM, SHALL BE
COVERED BY SECTIONS 2.12 AND 2.13 AND SHALL NOT BE COVERED BY THIS SECTION 9.7.
     Section 9.8. USA Patriot Act Notice. Each Bank that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Bank) hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act.
     Section 9.9. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agent and the Arranger, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is

91



--------------------------------------------------------------------------------



 



capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither the Agent nor the Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Credit Documents;
and (iii) the Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Agent nor the Arranger
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agent and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     Section 9.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 9.11. Survival of Representations, Etc. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the Credit Documents, the making of the Advances and any
investigation made by or on behalf of the Banks, none of which investigations
shall diminish any Bank’s right to rely on such representations and warranties.
All obligations of the Borrower provided for in Sections 2.11, 2.12, 2.13(c),
9.4, and 9.7 and all of the obligations of the Banks in Section 8.7 shall
survive any termination of this Agreement and repayment in full of the
Obligations.
     Section 9.12. Severability. In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Credit Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting Banks
shall be limited by Debtor Relief Laws, as determined in good faith by the Agent
or Issuing Bank, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
     Section 9.13. Replacement of Banks. If any Bank requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Bank or any Governmental Authority for the account of any Bank pursuant to
Section 2.13, if any Bank is a Defaulting Bank, or if Borrower is otherwise
permitted to replace a Bank pursuant to Section 9.1, then the Borrower may, at
its sole expense and effort, upon notice to such Bank and the Agent,

92



--------------------------------------------------------------------------------



 



require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.6), all of its interests, rights and obligations under this Agreement
and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:
     (a) the Borrower shall have paid to the Agent the assignment fee specified
in Section 9.6(b);
     (b) such Bank shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and Letter of Credit Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Credit Documents (including any amounts under Section 2.11) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Legal Requirements.
     A Bank shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Bank or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 9.14. [Reserved.]
     Section 9.15. Amendment and Restatement. This Agreement represents an
amendment and restatement of the Existing Credit Agreement. Any indebtedness
under the Existing Credit Agreement continues under this Agreement, and the
execution of this Agreement does not indicate a payment, satisfaction, novation,
or discharge thereof.
     Section 9.16. Governing Law. This Agreement, the Notes and the other Credit
Documents shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, the rules of
the ISP shall apply to each standby Letter of Credit.
     Section 9.17. Submission to Jurisdiction; Waiver of Punitive Damages; Jury
Trial; Etc.
     (a) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES

93



--------------------------------------------------------------------------------



 



THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT, ANY BANK OR THE ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (b) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY ANY LEGAL REQUIREMENT, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY ANY LEGAL REQUIREMENT.
     (d) WAIVER OF PUNITIVE DAMAGES, ETC. EACH PARTY HERETO HEREBY
(i) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION BASED HEREON, OR DIRECTLY OR
INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE CREDIT
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, ANY
“SPECIAL DAMAGES,” AS DEFINED BELOW, PROVIDED, HOWEVER, THAT, THIS WAIVER OF
SPECIAL DAMAGES SHALL NOT INCLUDE ANY SPECIAL DAMAGES FOR WHICH ANY OF THE
INDEMNITEES MAY BE LIABLE PURSUANT TO SECTION 9.7; (ii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
CREDIT DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL,

94



--------------------------------------------------------------------------------



 



CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT
DOES NOT INCLUDE ANY PAYMENT OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY
PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
     (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 9.18. Treatment of Certain Information; Confidentiality.
Each of the Agent, the Banks and the Issuing Bank agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Bank, the Issuing Bank, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Agent, any Bank, or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such

95



--------------------------------------------------------------------------------



 



information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Agent, the Banks, and the Issuing Bank acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Legal
Requirements, including United States federal and state securities laws.
     THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THIS
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

96



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            BORROWER:

STONE ENERGY CORPORATION
      By:   /s/ David H. Welch         Name:   David H. Welch        Title:  
President and Chief Executive Officer            By:   /s/ Kenneth H. Beer      
  Name:   Kenneth H. Beer        Title:   Executive Vice President and
Chief Financial Officer     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            AGENT:

BANK OF AMERICA, N.A.
      By:   /s/ Alan Tapley         Name:   Alan Tapley        Title:  
Assistant Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BANK AND ISSUING BANK:

BANK OF AMERICA, N.A.
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Managing Director     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BANKS:

BNP PARIBAS
      By:   /s/ Douglas R. Liftman         Name:   Douglas R. Liftman       
Title:   Managing Director            By:   /s/ Edward Pak         Name:  
Edward Pak         Title:   Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NATIXIS
      By:   /s/ Donovan C. Broussard         Name:   Donovan C. Broussard      
  Title:   Managing Director            By:   /s/ Liana Tchernysheva        
Name:   Liana Tchernysheva         Title:   Managing Director     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
      By:   /s/ Keith Buchanan         Name:   Keith Buchanan         Title:  
Managing Director     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.
      By:   /s/ Wesley Fontana         Name:   Wesley Fontana         Title:  
Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (NEW YORK) LLC
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito         Title:  
Authorized Signatory     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:   /s/ Vanessa A. Kurbatskiy         Name:   Vanessa A. Kurbatskiy    
    Title:   Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ William A. Philipp         Name:   William A. Philipp        
Title:   Senior Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Daria Mahoney         Name:   Daria Mahoney         Title:  
Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            IBERIABANK
      By:   /s/ Bryan Chapman         Name:   Bryan Chapman         Title:  
Executive Vice President and
Energy Lending Manager     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WHITNEY NATIONAL BANK
      By:   /s/ John B. Lane         Name:   John B. Lane         Title:  
Senior Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Masakazu Hasegawa         Name:   Masakazu Hasegawa        
Title:   General Manager     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Annex 1
COMMITMENTS;
BORROWER, AGENT, AND BANK NOTICE INFORMATION;
LENDING OFFICES
I.       Commitments

         
Bank of America, N.A.
  $ 66,500,000  
BNP Paribas
  $ 66,500,000  
Natixis
  $ 66,500,000  
The Bank of Nova Scotia
  $ 66,500,000  
Capital One, N.A.
  $ 66,500,000  
Toronto Dominion (New York) LLC
  $ 66,500,000  
Barclays Bank PLC
  $ 59,500,000  
Regions Bank
  $ 59,500,000  
U.S. Bank National Association
  $ 59,500,000  
IBERIABANK
  $ 43,750,000  
Whitney National Bank
  $ 43,750,000  
Sumitomo Mitsui Banking Corporation
  $ 35,000,000    
Total Commitments
  $ 700,000,000  

II.        Borrower Notice Information
Stone Energy Corporation
625 E. Kaliste Saloom Road
Lafayette, Louisiana 70508
Attn: Mr. Kenneth H. Beer
Telephone: 337-237-0410
Telecopy:   337-521-9880

 



--------------------------------------------------------------------------------



 



III.       Agent Notice Information
Bank of America, N.A.
901 Main Street, 14th Floor
Dallas, Texas 75202-3714
Attn: Mr. Alan Tapley
Telephone: 214-209-4125
Telecopy:   214-290-9507
With a copy to:
Bank of America, N.A.
Energy Finance Department
700 Louisiana St., 8th Floor
Houston, Texas 77002
Attn: Mr. Ronald McKaig
Telephone: 713-247-7237
Telecopy:   713-247-7286

 



--------------------------------------------------------------------------------



 



IV. Bank Notice Information

      Credit Contact   Operations Contact
Bank of America, N.A.
  Bank of America, N.A.
Energy Finance Department
  Mail Code: TX1-492-14-04
700 Louisiana St., 8th Floor
  901 Main Street
Houston, Texas 77002
  Dallas, Texas 75202-3714
Attn: Mr. Ronald McKaig
  Attn: Ms. Melissa Lopez
Telephone: 713-247-7237
  Telephone: 214-209-2031
Telecopy:   713-247-7286
  Telecopy:   214-290-9485
 
   
Barclays Capital
  Barclays Capital
Vanessa Kurbatskiy
  70 Hudson Street
745 7th Avenue, 26th Floor
  Jersey City, NJ 07302
New York, NY 10119
  Attn: Charles Kuykendoll
Telephone: 212-526-2799
  Telephone: 201-499-4935
Telecopy:   212-526-5115
  Telecopy:   212-412-7401
 
   
BNP Paribas
  BNP Paribas
1200 Smith St., Suite 3100
  525 Washington Blvd.
Houston, Texas 77002
  Jersey City, NJ 07310
Attn: Doug Liftman
  Attn: Tammy Papadeas
Telephone: 713-982-1154
  Telephone: 514-285-6043
Telecopy:   713-659-6915
  Telecopy:   201-850-4058
 
   
Capital One, N.A.
  Capital One, N.A.
5718 Westheimer, Ste 1430
  5718 Westheimer, Ste 1430
Houston, Texas 77057
  Houston, Texas 77057
Attn: Wesley Fontana
  Attn: Norma Platt
Telephone: 713-435-5349
  Telephone: 713-435-5233
Telecopy:   713-435-7106
  Telecopy:   713-435-5106
 
   
IBERIABANK
  IBERIABANK
11 E. Greenway Plaza, Suite 2900
  11 E. Greenway Plaza, Suite 2900
Houston, TX 77046
  Houston, TX 77046
Attn: Cameron Jones
  Attn: Cameron Jones
Telephone: 713-624-7726
  Telephone: 713-624-7722
Telecopy:   713-965-0276
  Telecopy:   713-481-6307

 



--------------------------------------------------------------------------------



 



      Credit Contact   Operations Contact
 
   
Natixis
  Natixis
Houston Energy Group
  1251 Avenue of the Americas, 34th Floor
333 Clay Street, Suite 4340
  New York, NY 10020
Houston, TX 77002
  Attn: Joseph Brandariz
Attn: Liana Tchnernysheva
  Telephone: 212-583-4914
Telephone: 713-759-9495
  Telecopy:   713-583-7745
Telecopy:   713-571-6167
   
 
   
Regions Bank
  Regions Bank
1020 Highland Colony
  201 Milam Parkway
Parkway, Suite 200
  Birmingham, AL 35211
Ridgeland, MS 39157
  Attn: LaShunda Johnson
Attn: Bill Philipp
  Telephone: 205-420-7505
Telephone: 601.790.8229
  Telecopy:   205-261-7069
Telecopy:   601.790.8563
   
 
   
Sumitomo Mitsui Banking Corporation
  Sumitomo Mitsui Banking Corporation
277 Park Avenue, 6/F
  1200 Smith Street, Suite 1140
New York, NY 10172
  Houston, Texas 77002
Attn: Lind Soohoo
  Attn: Luis Vaca
Telephone: 212-224-4328
  Telephone: 713-277-3504
Telecopy:   212-224-4391
  Telecopy:   713-277-3555
 
   
Toronto Dominion (New York) LLC
  Toronto Dominion (New York) LLC
909 Fannin Street., Suite 1950
  77 King St. W.
Houston, TX 77010
  Royal Trust Tower 18th Floor
Attn: Mark Snyder
  Toronto, ON M5K 1A2
Telephone: 713-653-8211
  Attn: Brian Pirotta
 
  Telephone: (416) 983-5700
 
  Telecopy:   (416) 983-0003
 
   
The Bank of Nova Scotia
  The Bank of Nova Scotia
711 Louisiana, Suite # 1400
  720 King St., 2nd Floor
Houston, TX 77002
  Toronto, Ontario
Attn: Patrick Mc Williams
  M5V2T3
Telephone: 713-759-3428
  Attn: Kevin Yepson
Telecopy:   713-752-2425
  Telephone: 212-225-5705
 
  Telecopy:   212-225-5709

 



--------------------------------------------------------------------------------



 



      Credit Contact   Operations Contact
U.S. Bank National Association
  U.S. Bank National Association
950 17th Street, DNCOT8E
  555 SW Oak, PDORP7LS
Denver, CO 80202
  Portland, OR 97208
Attn: Daria Mahoney
  Attn: Robert Getch
Telephone: 303-585-4216
  Telephone: 503-275-3113
Telecopy:   303-585-4362
  Telecopy:   866-721-7062
 
   
Whitney National Bank
  Whitney National Bank
4265 San Felipe Ave, Suite 490
  4265 San Felipe Ave, Suite 490
Houston, TX 77027
  Houston, TX 77027
Attn: Will Jochetz
  Attn: Shari Jones
Telephone: 713-951-7288
  Telephone: 713-951-7108
Telecopy:   713-951-7719
  Telecopy:   713-951-7719

 



--------------------------------------------------------------------------------



 



V.   Lending Offices

      Domestic Lending Office   Eurodollar Lending Office
Bank of America, N.A.
  Bank of America, N.A.
901 Main Street
  901 Main Street
Dallas, Texas 75202-3714
  Dallas, Texas 75202-3714
 
   
Barclays Bank PLC
  Barclays Bank PLC
745 7th Avenue
  745 7th Avenue
New York, NY 10019
  New York, NY 10019
 
   
BNP Paribas
  BNP Paribas
525 Washington Blvd.
  525 Washington Blvd.
Jersey City, NJ 07310
  Jersey City, NJ 07310
Attn: Loan Servicing — 8th Floor
  Attn: Loan Servicing — 8th Floor
 
   
Capital One, N.A.
  Capital One, N.A.
5718 Westheimer, Ste 1430
  5718 Westheimer, Ste 1430
Houston, Texas 77057
  Houston, Texas 77057
 
   
IBERIABANK
  IBERIABANK
11 E. Greenway Plaza, Suite 2900
  11 E. Greenway Plaza, Suite 2900
Houston, TX 77046
  Houston, TX 77046
 
   
Natixis
  Natixis
1251 Avenue of the Americas
  1251 Avenue of the Americas
34th Floor, New York, NY 10020
  34th Floor, New York, NY 10020
 
   
Regions Bank
  Regions Bank
1900 5th Ave North
  1900 5th Ave North
Birmingham, AL 35203
  Birmingham, AL 35203
 
   
Sumitomo Mitsui Banking Corp., New York
  Sumitomo Mitsui Banking Corp., New York
277 Park Avenue
  277 Park Avenue
New York, NY 10172
  New York, NY 10172
 
   
Toronto Dominion (New York) LLC
  Toronto Dominion (New York) LLC
31 W. 52nd, 22nd Floor
  31 W. 52nd, 22nd Floor
New York, NY 10019
  New York, NY 10019

 



--------------------------------------------------------------------------------



 



      Domestic Lending Office   Eurodollar Lending Office
The Bank of Nova Scotia
  The Bank of Nova Scotia
711 Louisiana, Suite # 1400
  711 Louisiana, Suite # 1400
Houston, Texas 77002
  Houston, Texas 77002
 
   
U.S. Bank National Association
  U.S. Bank National Association
950 17th Street, 8th Floor
  950 17th Street, 8th Floor
DN-CO-T8E
  DN-CO-T8E
Denver, CO 80202
  Denver, CO 80202
 
   
Whitney National Bank
  Whitney National Bank
4265 San Felipe Ave, Suite 490
  4265 San Felipe Ave, Suite 490
Houston, TX 77027
  Houston, TX 77027

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.6(h)
EXISTING LETTERS OF CREDIT
The issuer of each Existing Letter of Credit listed below is Bank of America,
N.A.

                          Letter of Credit                     Number  
Beneficiary   Amount     Issue Date   Expiration Date  
139745
  Chevron U.S.A. Inc.   $ 730,000.00     07/20/1994     6/24/2011  
139717
  Chevron U.S.A. Inc.   $ 1,400,000.00     06/22/1994     5/30/2011  
142785
  Conoco, Inc.   $ 952,000.00     12/14/1994     6/24/2011  
150588
  Chevron U.S.A. Inc.   $ 65,000.00     09/18/1995     6/24/2011  
908720
  Chevron U.S.A. Inc.   $ 1,400,000.00     05/10/1996     6/24/2011  
3091162
  Chevron U.S.A. Inc.   $ 1,800,000.00     01/14/2008     6/24/2011  
3083069
  BP Exploration & Production   $ 34,000,000.00     07/07/2006     6/24/2011  
3099240
  Anadarko Petroleum Corporation   $ 20,797,859.00     04/08/2009     6/24/2011
 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1
MATERIAL SUBSIDIARIES

              Jurisdiction and Type     Subsidiary   of Organization   Ownership
Stone Energy Offshore, L.L.C.
  Delaware Limited Liability Company   Stone Energy Corporation
(Sole Member)

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.7
EXISTING LITIGATION
Franchise Tax Action
     On December 30, 2004, Stone was served with two petitions (civil action
numbers 2004-6227 and 2004-6228) filed by the Louisiana Department of Revenue
(“LDR”) in the 15th Judicial District Court (Parish of Lafayette, Louisiana)
claiming additional franchise taxes due. In one case, the LDR is seeking
additional franchise taxes from Stone in the amount of $640,000, plus accrued
interest of $352,000 (calculated through December 15, 2004), for the franchise
tax year 2001. In the other case, the LDR is seeking additional franchise taxes
from Stone (as successor to Basin Exploration, Inc.) in the amount of $274,000,
plus accrued interest of $159,000 (calculated through December 15, 2004), for
the franchise tax years 1999, 2000 and 2001. On December 29, 2005, the LDR filed
another petition in the 15th Judicial District Court claiming additional
franchise taxes due for the taxable years ended December 31, 2002 and 2003 in
the amount of $2.6 million plus accrued interest calculated through December 15,
2005 in the amount of $1.2 million. Also, on January 2, 2008, Stone was served
with a petition (civil action number 2007-6754) claiming $1.5 million of
additional franchise taxes due for the 2004 franchise tax year, plus accrued
interest of $800,000 calculated through November 30, 2007. Further, on
January 7, 2009, Stone was served with a petition (civil action number
2008-7193) claiming additional franchise taxes due for the taxable years ended
December 31, 2005 and 2006 in the amount of $4.0 million plus accrued interest
calculated through October 21, 2008 in the amount of $1.7 million. In addition,
we have received assessments from the LDR for additional franchise taxes in the
amount of $2.9 million resulting from audits of a subsidiary. These assessments
all relate to the LDR’s assertion that sales of crude oil and natural gas from
properties located on the Outer Continental Shelf, which are transported through
the State of Louisiana, should be sourced to the State of Louisiana for purposes
of computing the Louisiana franchise tax apportionment ratio. The Company
disagrees with these contentions and intends to vigorously defend itself against
these claims. Total asserted claims plus estimated accrued interest amount to
approximately $20,450,000 (calculated through December 31, 2010). The franchise
tax years 2007 through 2010 for Stone remain subject to examination, which
potentially exposes Stone to additional estimated assessments of $7,000,000
(calculated through December 31, 2010) including accrued interest..

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14(a)
EXISTING ENVIRONMENTAL CONCERNS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14(b)
DESIGNATED ENVIRONMENTAL SITES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1
PERMITTED EXISTING LIENS

1.   Lien in favor of GreatAmerica Leasing Corporation on various leased copy
and fax machines more fully described in Delaware Secretary of State UCC-1
filing Number 20083587282.   2.   Lien in favor of GreatAmerica Leasing
Corporation on various leased copy and fax machines more fully described in
Delaware Secretary of State UCC-1 filing Number 20103889072.   3.   Lien in
favor of GreatAmerica Leasing Corporation on various leased copy and fax
machines more fully described in Caddo Parish UCC-1 filing Number 09-1093256.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
PERMITTED EXISTING DEBT
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.8
AFFILIATE TRANSACTIONS
None.
[EXHIBIT A TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
[date]
     Reference is made to the Third Amended and Restated Credit Agreement dated
as of April 26, 2011 (as the same may be modified from time to time, the “Credit
Agreement”), among Stone Energy Corporation, a Delaware corporation
(“Borrower”), the banks named therein (“Banks”), and Bank of America, N.A., as
administrative agent for the Banks (“Agent”). Capitalized terms used herein but
not defined herein shall have the meanings specified by the Credit Agreement.
     Pursuant to the terms of the Credit Agreement, [ ] (“Assignor”), wishes to
assign and delegate to [ ] (“Assignee”), [ ]%1 of its rights and obligations
under the Credit Agreement. Therefore, Assignor, Assignee, and the Agent agree
as follows:
     1. The Assignor hereby sells and assigns and delegates to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, without recourse to
the Assignor and without representation or warranty except for the
representations and warranties specifically set forth in clauses (i), (ii), and
(iii) of Section 2 of this Assignment and Acceptance, a [ ]% interest in and to
all of the Assignor’s rights and obligations under the Credit Agreement and the
other Credit Documents as of the Effective Date (as defined below), including
such percentage interest in the Assignor’s Commitment, the Advances owing to the
Assignor, and the Note held by the Assignor.
     2. The Assignor (i) represents and warrants that, prior to executing this
Assignment and Acceptance, its Commitment is $[ ], the aggregate outstanding
principal amount of Advances owed by the Borrower to the Assignor is $[ ], and
its Pro Rata Share of the Letter of Credit Exposure is $[ ]; (ii) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (iii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties, or representations made in or in
connection with the Credit Agreement or any other Credit Document or the
execution, legality, validity, enforceability, genuineness, sufficiency, or
value of the Credit Agreement or any other Credit Document or any other
instrument or document furnished pursuant thereto; (iv) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or any Guarantor or the performance or observance by
the Borrower or any Guarantor of any of its obligations under the Credit
Agreement or any other Credit Document or any other instrument or document
furnished pursuant thereto; and (v) attaches the Note referred to in Section 1
above and requests that the Agent exchange such Note for a new Note dated [ ],
in the principal
 

1   Specify percentage to 4 decimal points.

[EXHIBIT A TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



amount of $[      ] payable to the order of the Assignee and a new Note dated [
     ], in the principal amount of $[   ] payable to the order of Assignor.
     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.05 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor, or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Credit Document; (iii) appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and any other Credit Document as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement or any other Credit
Document are required to be performed by it as a Bank; (v) specifies as its
Domestic Lending Office (and address for notices) and Eurodollar Lending Office
the offices set forth beneath its name on the signature pages hereof;
(vi) attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement and the Note or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty2, and (vii) represents
that it is an Eligible Assignee.
     4. The effective date for this Assignment and Acceptance shall be
[________] (“Effective Date”)3, and following the execution of this Assignment
and Acceptance, the Agent will record it in the Register.
     5. Upon such recording, and as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement for all purposes, and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Bank thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights (other than rights against the
Borrower pursuant to Sections 9.4 and 9.7 of the Credit Agreement, which shall
survive this agreement) and be released from its obligations (other than
obligations to the Agent pursuant to Section 8.11 of the Credit Agreement, which
shall survive this agreement) under the Credit Agreement.
     6. Upon such recording, from and after the Effective Date, the Agent shall
make all payments under the Credit Agreement and the Note in respect of the
interest assigned hereby (including all payments of principal, interest, and
fees) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
 

2   If the Assignee is organized under the laws of a jurisdiction outside the
United States.   3   See Section 9. 6. Such date shall be at least three
Business Days after the execution of this Assignment and Acceptance.

[EXHIBIT A TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     7. This Assignment and Acceptance shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.
     The parties hereto have caused this Assignment and Acceptance to be duly
executed as of the date first above written.

            [ASSIGNOR]
      By:           Name:           Title:           Address:                   
Attention:        Telecopy No:          [ASSIGNEE]
      By:           Name:           Title:           Domestic Lending Office:  
    Address:                    Attention:        Telecopy No:         
Eurodollar Lending Office:       Address:                    Attention:       
Telecopy No:       

[EXHIBIT A TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Agent
      By:           Name:           Title:        

[CONSENTED TO
this _____ day of ________________________, __.]4

          STONE ENERGY CORPORATION
    By:         Name:         Title:             By:         Name:        
Title:        

 

4   Consent of Borrower not required if Default or Event of Default exists or if
assignment is to a Bank, an Affiliate of a Bank or an Approved Fund.

[EXHIBIT A TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
COMPLIANCE CERTIFICATE
[date]
Bank of America, N.A., as Agent
700 Louisiana Street, 8th Floor
Houston, Texas 77002
Attention: Mr. Ron E. McKaig
Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Credit Agreement dated as of
April 26, 2011 (as the same may be modified from time to time, the “Credit
Agreement”), among Stone Energy Corporation (“Borrower”), the banks named
therein (“Banks”), and Bank of America, N.A., as administrative agent for the
Banks (“Agent”), the defined terms of which are used herein unless otherwise
defined herein.
Each of the undersigned hereby certifies that we have no knowledge of any
Defaults under the Credit Agreement which existed as of [________] or which
exist as of the date of this letter.
Each of the undersigned also certifies that the accompanying consolidated
financial statements present fairly, in all material respects, the consolidated
financial condition of the Borrower as of [__________], and the related results
of operations for the period then ended, in conformity with generally accepted
accounting principles.
The following sets forth the information and computations to demonstrate
compliance with the requirements of Sections 6.13 and 6.14 of the Credit
Agreement as of [_________]:

                    A.    
Section 6.13 - Debt to EBITDA Ratio
               
1. consolidated Debt as of [                    ]
  $                               
2. consolidated Net Income1 for four quarters ending [                     ]
  $                               
3. consolidated interest expense for such period
  $                               
4. exploration expense
  $                               
5. depreciation, depletion, and amortization for such period
  $                       

 

1   Excluding the non-cash impact of (a) impairments, (b) full cost ceiling test
write downs, (c) gains or losses on sale of property, (d) extraordinary items,
and (e) accretion expense (in accordance with SFAS No. 143).

[EXHIBIT B TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                         
6. income taxes for such period
  $                               
7. transaction costs incurred by such Person during such period in connection
with debt or equity issuances or acquisitions
  $                               
8. A.2 + A.3 +A.4 + A.5 + A.6 + A.7
  $                               
9. ratio A.1 ÷ A.8
  ___ to 1.00        
10. maximum
    3.25 to 1.00     B.    
Section 6.14 — Interest Coverage Ratio
               
1. consolidated EBITDA for four fiscal quarters ending [                    ]
(copy from line A.8 above)
  $                               
2. consolidated interest expense for such period
  $                               
3. consolidated interest income for such period
  $                               
4. Letter of Credit Fees accrued during such period
  $                               
5. B.2 — B.3 + B.4
  $                               
6. ratio B.1 ÷ B. 5
  ____ to 1.00        
7. minimum
    3.00 to 1.00  

This certificate is given each of our capacities as an officer of the Borrower
and not in our individual capacities.

            Very truly yours,2
            [Chief Financial Officer]                          [Chief Accounting
Officer]           

 

2   Note: Certificate must be executed by two officers.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF GUARANTY
     This Amended and Restated Guaranty dated as of April 26, 2011
(“Agreement”), is made by the undersigned Subsidiaries of Stone Energy
Corporation (collectively the “Guarantors”), in favor of the Agent for the
benefit of the Agent and the Beneficiaries referred to below.
INTRODUCTION
     This Amended and Restated Guaranty is given in connection with the Third
Amended and Restated Credit Agreement dated as of April 26, 2011 (as the same
may be amended, restated or otherwise modified from time to time, the “Credit
Agreement”), among Stone Energy Corporation, a Delaware corporation
(“Borrower”), the banks named therein (“Banks” and together with the other
holders of Obligations, the “Beneficiaries”), and Bank of America, N.A., as
administrative agent for the Banks (“Agent”). Capitalized terms used herein but
not defined herein shall have the meanings specified by the Credit Agreement. As
a condition precedent to the extension of credit under the Credit Agreement, the
Agent and the Banks require the Guarantors to enter into this Agreement. Each
Guarantor believes that it will obtain substantial direct and indirect benefit
from the credit extended to the Borrower by the Banks under the Credit
Agreement.
     In consideration of the foregoing and for other valuable consideration
received, each Guarantor agrees as follows:
     ARTICLE I Guaranty.
     Section 1.1. Each Guarantor irrevocably guarantees to the Agent, for the
benefit of the Beneficiaries, the full payment (without duplication) of (a) the
Obligations, (b) all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by the Borrower to the
Agent and the Beneficiaries under the Credit Agreement and the other Credit
Documents, and (c) any increases, extensions, and rearrangements of the
foregoing obligations under any amendments, supplements, and other modifications
of the documents and agreements creating the foregoing obligations
(collectively, the “Guaranteed Obligations”). This is a guaranty of payment and
not merely a guaranty of collection, and each Guarantor is liable as a primary
obligor. If any of the Guaranteed Obligations are not punctually paid when due
(after giving effect to all applicable grace periods), whether by maturity,
acceleration, or otherwise, the Guarantors shall immediately pay upon demand to
the Agent, for the ratable benefit of the Beneficiaries, the full amount due.
Each Guarantor shall make each payment to the Agent in Dollars in immediately
available funds as directed by the Agent. The Agent and each Beneficiary is
hereby authorized at any time following any demand for payment hereunder to set
off and apply any indebtedness owed by the Agent or the Beneficiary to the
Guarantors against any and all of the Guaranteed Obligations. The Agent and each
Beneficiary severally agrees to promptly notify the Guarantors after any such
setoff and application, but the failure to give such notice shall not affect the
validity of such setoff and application.
     Section 1.2. This Agreement shall continue to be effective or be
reinstated, as the case may be, if any payment on the Guaranteed Obligations
must be refunded for any reason
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



including any bankruptcy proceeding. In the event that the Agent or any
Beneficiary must refund any payment received against the Guaranteed Obligations,
any prior release from the terms of this Agreement given to the Guarantors by
the Agent shall be without effect, and this Agreement shall be reinstated in
full force and effect. It is the intention of each Guarantor that the
Guarantor’s obligations hereunder shall not be discharged except by final
payment of the Guaranteed Obligations.
     ARTICLE II Guaranty Absolute.
     Section 2.1. In the event that one or more other parties guarantees all or
part of the Guaranteed Obligations, such other guarantees shall not reduce any
Guarantor’s obligations hereunder and the Guarantor shall remain fully liable
for all of the Guaranteed Obligations.
     Section 2.2. There are no conditions precedent to the enforcement of this
Agreement, except as expressly contained herein. It shall not be necessary for
the Agent, in order to enforce payment by any Guarantor under this Agreement, to
show proof of any default by the Borrower, to exhaust the Agent’s remedies
against the Borrower or any other person liable for the payment of the
Guaranteed Obligations, to enforce any support for the payment of the Guaranteed
Obligations, or to enforce any other means of obtaining payment of the
Guaranteed Obligations. Neither the Agent nor any Beneficiary shall be required
to mitigate damages or take any other action to reduce, collect, or enforce the
Guaranteed Obligations.
     Section 2.3. Each Guarantor agrees that such Guarantor’s obligations under
this Agreement shall not be released, diminished, or impaired by, and waives any
rights which such Guarantor might otherwise have which relate to:
          (a) Any lack of validity or enforceability of the Guaranteed
Obligations, any Credit Document, or any other agreement or instrument relating
thereto;
          (b) Any increase, reduction, extension, or rearrangement of the
Guaranteed Obligations, any amendment, supplement, or other modification of the
Credit Documents, or any waiver or consent granted under the Credit Documents,
including waivers of the payment and performance of the Guaranteed Obligations;
          (c) Any release, exchange, subordination, waste, or other impairment
of any collateral securing payment of the Guaranteed Obligations;
          (d) Any full or partial release of the Borrower, any guarantor, or any
other person liable for the payment of the Guaranteed Obligations;
          (e) Any change in the organization or structure of the Borrower, any
guarantor, or any other person liable for the payment of the Guaranteed
Obligations; or the insolvency, bankruptcy, liquidation, or dissolution of the
Borrower or any other person liable for the payment of the Guaranteed
Obligations;
          (f) The failure to apply or any manner of applying payments or the
proceeds of any collateral against the Guaranteed Obligations;
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



          (g) The failure to give notice of the occurrence of any of the events
or actions referred to in this Section 2.3, notice of any default or event of
default, however denominated, under the Credit Documents, notice of intent to
demand, notice of demand, notice of presentment for payment, notice of
nonpayment, notice of intent to protest, notice of protest, notice of grace,
notice of dishonor, notice of intent to accelerate, notice of acceleration,
notice of bringing of suit, notice of sale or foreclosure of any collateral for
the Guaranteed Obligations, notice of the Agent’s or any Beneficiary’s transfer
of the Guaranteed Obligations, notice of the financial condition of or other
circumstances regarding the Borrower or any other person liable for the
Guaranteed Obligations, or any other notice of any kind relating to the
Guaranteed Obligations (and the parties intend that no Guarantor shall be
considered a “Debtor” as defined in Section 9-102(28) of the Uniform Commercial
Code in effect in the State of New York from time to time for the purpose of
notices required to be given to a Debtor thereunder, should such section apply);
and
          (h) Any other action taken or omitted which affects the Guaranteed
Obligations, whether or not such action or omission prejudices any Guarantor or
increases the likelihood that any Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof—it is the unambiguous and
unequivocal intention of each Guarantor that such Guarantor shall be obligated
to pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action, or omission whatsoever, whether contemplated or
uncontemplated, and whether or not particularly described herein.
     ARTICLE III Contribution, Subrogation and Fraudulent Transfer.
     Section 3.1. Contribution and Subrogation. In order to provide for just and
equitable contribution among the Guarantors, the Guarantors agree that in the
event a payment shall be made on any date under this Agreement by any Guarantor
(the “Funding Guarantor”), each other Guarantor (each a “Contributing
Guarantor”) shall indemnify the Funding Guarantor in an amount equal to the
amount of such payment, in each case multiplied by a fraction the numerator of
which shall be the net worth of the Contributing Guarantor as of such date and
the denominator of which shall be the aggregate net worth of all the
Contributing Guarantors together with the net worth of the Funding Guarantor as
of such date. Any Contributing Guarantor making any payment to a Funding
Guarantor pursuant to this Section 3.1 shall be subrogated to the rights of such
Funding Guarantor to the extent of such payment. No Guarantor shall have any
right of subrogation, reimbursement, contribution or indemnity (including any
statutory rights of subrogation under Section 509 of the Bankruptcy Code, 11
U.S.C. § 509) nor any right of recourse to security for the Obligations unless
and until 91 days shall have elapsed after the date on which the Obligations
have been repaid in full in cash, all Commitments have been terminated, and all
Letter of Credit Obligations shall have been paid in full in cash or terminated,
in each case without the filing or commencement, by or against the Borrower, of
any provincial, state or federal action, suit, petition or proceeding seeking
any reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, the Borrower or its assets. This waiver is expressly
intended to prevent the existence of any claim in respect to such subrogation,
reimbursement, contribution or indemnity by the Guarantors against the estate of
the Borrower within the meaning of Section 101 of the Bankruptcy Code, in the
event of a subsequent case involving the Borrower. If an amount shall be paid to
any Guarantor on account of such rights at
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



any time prior to termination of this Agreement, such amount shall be held in
trust for the benefit of the Agent and the Beneficiaries and shall forthwith be
paid to the Agent, to be credited and applied to the Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Documents or
otherwise as the Agent may elect. The agreements in this Section 3.1 shall
survive repayment of all of the Obligations and the termination or expiration of
this Agreement in any manner.
     Section 3.2. Fraudulent Transfer Laws. Anything contained in this Agreement
to the contrary notwithstanding, the obligations of each Guarantor under this
Agreement on any date shall be limited to a maximum aggregate amount equal to
the largest amount that would not, on such date, render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code of the United States or any applicable
provisions of comparable laws relating to bankruptcy, insolvency, or
reorganization, or relief of debtors (collectively, the “Fraudulent Transfer
Laws”), but only to the extent that any Fraudulent Transfer Law has been found
in a final non-appealable judgment of a court of competent jurisdiction to be
applicable to such obligations as of such date, in each case
     (a) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding
     (i) any liabilities of such Guarantor in respect of intercompany
indebtedness to the Borrower or other affiliates of the Borrower to the extent
that such indebtedness would be discharged in an amount equal to the amount paid
by such Guarantor hereunder;
     (ii) any liabilities of such Guarantor under this Agreement; and
     (iii) any liabilities of such Guarantor under other guarantees of and joint
and several co-borrowings of Debt, entered into on the date this Agreement
becomes effective, which contain a limitation as to maximum amount substantially
similar to that set forth in this Section 3.2 (each such other guarantee and
joint and several co-borrowing entered into on the date this Agreement becomes
effective, a “Competing Guaranty”) to the extent such Guarantor’s liabilities
under such Competing Guaranty exceed an amount equal to (x) the aggregate
principal amount of such Guarantor’s obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 3.2), multiplied by (y) a
fraction (I) the numerator of which is the aggregate principal amount of such
Guarantor’s obligations under such Competing Guaranty (notwithstanding the
operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 3.2), and (II) the denominator of which is
the sum of (A) the aggregate principal amount of the obligations of such
Guarantor under all other Competing Guaranties (notwithstanding the operation of
those limitations contained in such other Competing Guaranties that are
substantially similar to this Section 3.2), (B) the aggregate principal amount
of the obligations of such Guarantor under this Agreement (notwithstanding the
operation of this Section 3.2, and (C) the aggregate principal amount of the
obligations of such Guarantor under such Competing Guaranty (notwithstanding the
operation of that
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



limitation contained in such Competing Guaranty that is substantially similar to
this Section 3.2)); and
     (b) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 3.1).
     ARTICLE IV Representations, Warranties, and Covenants of Guarantor. Each
Guarantor represents and warrants to (and with each extension of credit under
the Credit Agreement again represents and warrants to) and agrees with the Agent
as follows:
     Section 4.1. As of the date hereof, assuming each of the transactions
contemplated by the Credit Documents is consummated and the Borrower makes full
use of the credit facilities thereunder, and taking into account the effect
thereof, (a) the fair value of the property of such Guarantor is greater than
the total amount of liabilities, including contingent liabilities, of such
Guarantor, (b) the present fair salable value of the assets of such Guarantor is
not less than the amount that will be required to pay the probable liability of
such Guarantor on its debts as they become absolute and matured, (c) such
Guarantor does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Guarantor’s ability to pay such debts and liabilities as
they mature, (d) such Guarantor is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Guarantor’s
property would constitute an unreasonably small capital, and (e) such Guarantor
is able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     Section 4.2. The representations and warranties set forth in Article IV of
the Credit Agreement are incorporated herein by reference to the extent
applicable to the Guarantors, and each Guarantor represents and warrants to the
Agent each such representation and warranty which applies to such Guarantor as
if set forth herein.
     Section 4.3. The covenants set forth in Article V and VI of the Credit
Agreement are incorporated herein by reference to the extent applicable to the
Guarantors, and each Guarantor agrees with the Agent to comply with each such
covenant which applies to such Guarantor as if set forth herein.
     ARTICLE V Miscellaneous.
     Section 5.1. Each Guarantor agrees to pay on demand (a) all reasonable
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement and the other Credit Documents including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent with respect
to advising the Agent as to its rights and responsibilities under this
Agreement, and (b) all out-of-pocket costs and expenses, if any, of the Agent,
the Issuing Bank, and each Beneficiary (including, without limitation,
reasonable counsel fees and expenses of the
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Agent, the Issuing Bank, and each Beneficiary) in connection with the
enforcement (whether through negotiations, legal proceedings, or otherwise) of
this Agreement and the other Credit Documents. The agreements in this Section
shall survive the resignation of the Agent, the replacement of any Beneficiary,
the termination of the Commitments, and the repayment, satisfaction or discharge
of all the other Guaranteed Obligations.
     Section 5.2. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, EACH GUARANTOR SHALL INDEMNIFY AND HOLD HARMLESS EACH AGENT-RELATED
PERSON, EACH BENEFICIARY AND THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, AGENTS AND ATTORNEYS-IN-FACT (COLLECTIVELY THE
“INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, GUARANTEED
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, AND DISBURSEMENTS (INCLUDING ALL FEES, EXPENSES, AND
DISBURSEMENTS OF ANY LAW FIRM OR OTHER EXTERNAL COUNSEL AND, WITHOUT
DUPLICATION, THE ALLOCATED COST OF INTERNAL LEGAL SERVICES AND ALL EXPENSES AND
DISBURSEMENTS OF INTERNAL COUNSEL AND INCLUDING SETTLEMENT COSTS) OF ANY KIND OR
NATURE WHATSOEVER, (EXCLUDING, HOWEVER, THE COSTS AND EXPENSES INCURRED BY THE
BENEFICIARIES, OTHER THAN THE AGENT, IN CONNECTION WITH THE PREPARATION,
EXECUTION OR DELIVERY OF THIS AGREEMENT) WHICH MAY AT ANY TIME BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY WAY RELATING TO OR
ARISING OUT OF OR IN CONNECTION WITH (A) THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE OR ADMINISTRATION OF ANY CREDIT DOCUMENT OR ANY OTHER AGREEMENT,
LETTER, OR INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY
COMMITMENT, ADVANCE, OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), OR (C) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS WASTE OR
HAZARDOUS SUBSTANCES ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR
OPERATED BY ANY GUARANTOR OR ANY OF ITS SUBSIDIARIES, OR ANY LIABILITY UNDER
ENVIRONMENTAL LAW RELATED IN ANY WAY TO ANY GUARANTOR OR ANY OF THEIR
SUBSIDIARIES, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY THE BORROWER, ANY OTHER CREDIT PARTY OR
ANY THIRD PARTY (INCLUDING ANY INVESTIGATION OF, PREPARATION FOR, OR DEFENSE OF
ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING,
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



CONTRIBUTORY, OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LIABILITIES, OBLIGATIONS, GUARANTEED OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER
OR ANY OTHER CREDIT PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT, IF THE
BORROWER OR SUCH CREDIT PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. NO
INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY INDEMNITEE HAVE ANY LIABILITY FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
EFFECTIVE DATE). ALL AMOUNTS DUE UNDER THIS SECTION 5.2 SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE AGENT, THE REPLACEMENT OF ANY BENEFICIARY, THE
TERMINATION OF THE COMMITMENTS, AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS AND GUARANTEED OBLIGATIONS. FOR THE AVOIDANCE OF
DOUBT, ANY INDEMNIFICATION RELATING TO TAXES, OTHER THAN TAXES RESULTING FROM
ANY NON-TAX CLAIM, SHALL BE COVERED BY SECTIONS 2.12 AND 2.13 OF THE CREDIT
AGREEMENT AND SHALL NOT BE COVERED BY THIS SECTION 5.2.
     Section 5.3. This Agreement shall be governed by the laws of the State of
New York. If any provision in this Agreement is held to be unenforceable, such
provision shall be severed and the remaining provisions shall remain in full
force and effect. All representations, warranties, and covenants of each
Guarantor in this Agreement shall survive the execution of this Agreement and
any other contract or agreement. If a due date for an amount payable is not
specified in this Agreement, the due date shall be the date on which the Agent
demands payment therefor. The Agent’s remedies under this Agreement shall be
cumulative, and no delay in enforcing this Agreement shall act as a waiver of
the Agent’s or the Beneficiaries’ rights hereunder. The provisions of this
Agreement may be waived or amended only in a writing signed by the party against
whom enforcement is sought. This Agreement shall bind each Guarantor and its
successors and assigns and shall inure to the benefit of the Agent and its
successors and assigns. No Guarantor may assign its rights or delegate its
duties under this Agreement. The Agent may assign its rights and delegate its
duties under this Agreement. This Agreement may be executed in multiple
counterparts which together shall constitute one and the same agreement. Unless
otherwise specified, all notices provided for in this Agreement shall be
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



in writing, delivered to the following addresses or to such other address as
shall be designated by one party in writing to the other parties: if to the
Agent: Bank of America, N.A., Attn: Ron McKaig, Principal, 700 Louisiana St.,
8th Floor, Houston, Texas 77002, telephone: 713-247-7237, telecopy:
713-247-7286; if to the Guarantor: Stone Energy Offshore, L.L.C., Attn: Kenneth
H. Beer, 625 E. Kaliste Saloom Road, Lafayette, Louisiana 70508, telephone:
337-237-0410, telecopy: 337-521-9880. Notice sent by telecopy shall be deemed to
be given and received when receipt of such transmission is acknowledged, and
delivered notice shall be deemed to be given and received when receipted for by,
or actually received by, an authorized officer of the receiving party.
     Section 5.4. Waiver of Punitive Damages, Jury Trial, Etc.
     (a) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY BENEFICIARY OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (b) WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY ANY LEGAL REQUIREMENT, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 5.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY ANY LEGAL
REQUIREMENT.
     (d) WAIVER OF PUNITIVE DAMAGES, ETC. EACH GUARANTOR HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT
ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE CREDIT DOCUMENTS OR ANY
TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, ANY “SPECIAL DAMAGES,”
AS DEFINED BELOW; (ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL
DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
(REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENT OR FUNDS WHICH ANY
PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.
     (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank; signatures follow.]
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            STONE ENERGY OFFSHORE, L.L.C.
Through its sole member,
STONE ENERGY CORPORATION
      By:           Name:   David H. Welch        Title:   President and Chief
Executive Officer              By:           Name:   Kenneth H. Beer       
Title:   Executive Vice President and Chief Financial Officer     

[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTE

$[_______]   [date]

     For value received, the undersigned Stone Energy Corporation, a Delaware
corporation (“Borrower”), hereby promises to pay to [      ] (“Bank”) or
registered assigns the principal amount of [ ] and [ ]/100 Dollars ($[      ])
or, if less, the aggregate outstanding principal amount of each Advance (as
defined in the Credit Agreement referred to below) made by the Bank to the
Borrower, together with accrued but unpaid interest on the principal amount of
each such Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and at such times, as are specified in the
Credit Agreement.
     This Note (“Note”) is one of the Notes referred to in, and is entitled to
the benefits of, and is subject to the terms of, the Third Amended and Restated
Credit Agreement dated as of April 26, 2011 (as the same may be modified from
time to time, the “Credit Agreement”), among the Borrower, the banks named
therein (“Banks”), and Bank of America, N.A., as administrative agent for the
Banks (“Agent”). Capitalized terms used herein but not defined herein shall have
the meanings specified by the Credit Agreement. The Credit Agreement, among
other things, (a) provides for the making of Advances by the Bank to the
Borrower from time to time in an aggregate outstanding amount not to exceed the
amount of this Note, the indebtedness of the Borrower resulting from each such
Advance being evidenced by this Note, and (b) contains provisions for
acceleration of the maturity of this Note upon the happening of certain events
stated in the Credit Agreement and for prepayments of principal prior to the
maturity of this Note upon the terms and conditions specified in the Credit
Agreement.
     Both principal and interest are payable in lawful money of the United
States of America to the Agent as specified in the Credit Agreement. The Bank
shall record all Advances and payments of principal made under this Note, but no
failure of the Bank to make such recordings shall affect the Borrower’s
repayment obligations under this Note.
     It is contemplated that because of prepayments there may be times when no
indebtedness is owed under this Note. Notwithstanding such prepayments, this
Note shall remain valid and shall be in force as to Advances made pursuant to
the Credit Agreement after such prepayments.
     It is the intention of the Bank and the Borrower to conform strictly to any
applicable usury laws. Accordingly, the terms of the Credit Agreement relating
to the prevention of usury will be strictly followed.
     This Note shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York.
[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            STONE ENERGY CORPORATION
      By:           Name:           Title:                 By:           Name:  
        Title:        

[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
NOTICE OF BORROWING
[date]
Bank of America, N.A., as Agent
901 Main Street
Dallas, Texas 75202-3714
Attention:       Ms. Melissa Lopez
Telephone:     214-209-2031
Telecopy:       214-290-9485
Ladies and Gentlemen:
The undersigned, Stone Energy Corporation, a Delaware corporation (“Borrower”),
refers to the Third Amended and Restated Credit Agreement dated as of April 26,
2011 (as the same may be modified from time to time, the “Credit Agreement,” the
defined terms of which are used in this Notice of Borrowing unless otherwise
defined in this Notice of Borrowing) among the Borrower, the banks named therein
(“Banks”), and Bank of America, N.A., as administrative agent for the Banks
(“Agent”), and hereby gives you irrevocable notice pursuant to Section 2.03(a)
of the Credit Agreement that the undersigned hereby requests a Borrowing (the
“Proposed Borrowing”) on the terms set forth below:
Date of Borrowing1      :
Type of Advances2       :
Aggregate Amount3      :
Interest Period4             :
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 

1   The Date of Borrowing must be a Business Day. The Borrower must give three
Business Days’ advance notice for Proposed Borrowings comprised of Eurodollar
Rate Advances.   2   The Type of Advances comprising the Proposed Borrowing may
be Base Rate Advances or Eurodollar Rate Advances.   3   The aggregate amount of
Borrowings must be (a) in a minimum amount of $500,000 and in multiples of
$100,000 with respect to Base Rate Advances and (b) in a minimum amount of
$2,000,000 and in multiples of $1,000,000 with respect to Borrowings comprised
of Eurodollar Rate Advances.   4   The Interest Period applies only to
Eurodollar Rate Advances and may be one, two, three, or six months, or such
longer period approved by Agent and Banks. Insert “N/A” for Base Rate Advances.

[EXHIBIT E TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     (a) the representations and warranties contained in the Credit Agreement
are correct in all material respects, before and after giving effect to the
Proposed Borrowing and the application of the proceeds therefrom, as though made
on the date of the Proposed Borrowing;
     (b) no Default has occurred and remains uncured, nor would result from the
Proposed Borrowing or from the application of the proceeds therefrom; and
     (c) the funding of such Proposed Borrowing and all other Borrowings to be
made or Letters of Credit to be issued on the date of the Proposed Borrowing
under the Credit Agreement, shall not (A) cause the aggregate outstanding amount
of Advances plus the Letter of Credit Exposure to exceed the lesser of (1) the
Borrowing Base and (2) the aggregate Commitments, or (B) cause the Letter of
Credit Exposure to exceed $300,000,000.

            Very truly yours,

STONE ENERGY CORPORATION
      By:           Name:           Title:                 By:           Name:  
        Title:        

cc:     Bank of America, N.A.
Energy Finance Department
700 Louisiana St., 8th Floor
Houston, Texas 77002
Attn: Mr. Ron McKaig
Telephone: 713-247-7237
Telecopy: 713-247-7286

[EXHIBIT C TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
NOTICE OF CONVERSION OR CONTINUATION
[date]
Bank of America, N.A., as Agent
901 Main Street
Dallas, Texas 75202-3714
Attention: Ms. Melissa Lopez
Telephone: 214-209-2031
Telecopy: 214-290-9485
Ladies and Gentlemen:
The undersigned, Stone Energy Corporation, a Delaware corporation (“Borrower”),
refers to the Third Amended and Restated Credit Agreement dated as of April 26,
2011 (as the same may be modified from time to time, the “Credit Agreement,” the
defined terms of which are used in this Notice of Conversion or Continuation
unless otherwise defined in this Notice of Conversion or Continuation), among
the Borrower, the banks named therein (“Banks”), and Bank of America, N.A., as
administrative agent for the Banks (“Agent”), and hereby gives you irrevocable
notice pursuant to Section 2.03(b) of the Credit Agreement that the undersigned
hereby requests a [conversion][continuation] of an outstanding Borrowing into a
new Borrowing (the “Proposed Borrowing”) on the terms set forth below:

         
 
  Outstanding Borrowing    
 
  Date of Borrowing   :
 
  Type of Advance   :
 
  Aggregate Amount   :
 
  Interest Period   :  
 
  Proposed Borrowing    
 
  Date of Conversion    
 
  or Continuation1   :
 
  Type of Advance2   :
 
  Aggregate Amount3   :

 

1   The Date of Conversion or Continuation must be a Business Day. The Borrower
must give three Business Days’ advance notice for conversions into or
continuations of Borrowings comprised of Eurodollar Rate Advances.   2   The
Type of Advances comprising a Proposed Borrowing may be Base Rate Advances or
Eurodollar Rate Advances.

[EXHIBIT F TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     Interest Period4 :
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
     (a) the representations and warranties contained in the Credit Agreement
are correct in all material respects, before and after giving effect to the
Proposed Borrowing and the application of the proceeds therefrom, as though made
on the date of the Proposed Borrowing;
     (b) no Default has occurred and remains uncured, nor would result from the
Proposed Borrowing; and
     (c) the funding of such Proposed Borrowing and all other Borrowings to be
made or Letters of Credit to be issued on the date of the Proposed Borrowing
under the Credit Agreement, shall not (A) cause the aggregate outstanding amount
of Advances plus the Letter of Credit Exposure to exceed the lesser of (1) the
Borrowing Base and (2) the aggregate Commitments, or (B) cause the Letter of
Credit Exposure to exceed $300,000,000.

            Very truly yours,


STONE ENERGY CORPORATION
      By:           Name:           Title:                 By:           Name:  
        Title:        

 

3   The aggregate amount of the Proposed Borrowing[s] must be (a) in an amount
equal to the Outstanding Borrowing and (b) in a minimum amount of $2,000,000 and
in multiples of $1,000,000 in excess thereof with respect to a Proposed
Borrowing comprised of Eurodollar Rate Advances.   4   The Interest Period
applies only to Eurodollar Rate Advances and may be one, two, three, or six
months, or such longer period approved by Agent and Banks. Insert “N/A” for Base
Rate Advances.

[EXHIBIT F TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



cc:    Bank of America, N.A.
Energy Finance Department
700 Louisiana St., 8th Floor
Houston, Texas 77002
Attn: Mr. Ronald McKaig
Telephone: 713-247-7237
Telecopy:   713-247-7286

[EXHIBIT F TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
LETTER OF CREDIT APPLICATION
See attached.
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF
SECURITY AGREEMENT
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
Dated as of April 26, 2011
among
STONE ENERGY CORPORATION
and the other Debtors parties hereto
in favor of
BANK OF AMERICA, N.A.,
as Administrative Agent
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

         
SECTION 1. DEFINITIONS
    1  
1.1 Defined Terms
    1  
1.2 Interpretation
    2  
1.3 Certain Definitions
    2  
SECTION 2. GRANT OF SECURITY INTEREST
    6  
2.1 Grant of Security Interest
    6  
2.2 Fraudulent Transfer Laws
    7  
2.3 Debtors Remain Liable
    7  
SECTION 3. REPRESENTATIONS AND WARRANTIES
    7  
3.1 No Other Liens
    8  
3.2 Perfected First-Priority Liens
    8  
3.3 Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office
    8  
3.4 Certain Collateral
    8  
3.5 Investment Property; No Consents or Approvals Required
    9  
SECTION 4. COVENANTS AND AGREEMENTS
    9  
4.1 Maintenance of Insurance
    9  
4.2 Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney
    9  
4.3 Changes in Name, etc
    11  
4.4 Pledged Securities
    11  
4.5 Commercial Tort Claims
    13  
SECTION 5. LIMITATION ON PERFECTION OF SECURITY INTEREST
    13  
SECTION 6. REMEDIAL PROVISIONS
    13  
6.1 General Interim Remedies
    13  
6.2 Receivables, Chattel Paper, Instruments and Payment Intangibles
    14  
6.3 Contracts
    14  
6.4 Pledged Securities
    15  
6.5 Foreclosure
    16  
6.6 Application of Proceeds
    16  
6.7 Waiver of Certain Rights
    16  
6.8 Remedies Cumulative
    17  
6.9 Reinstatement
    17  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(CONTINUED)

         
SECTION 7. MISCELLANEOUS
    17  
7.1 Amendments
    17  
7.2 Notices
    17  
7.3 No Waiver by Course of Conduct; Cumulative Remedies; No Duty
    17  
7.4 [Reserved]
    18  
7.5 Successors and Assigns
    18  
7.6 Set-Off
    18  
7.7 Counterparts
    18  
7.8 Severability
    18  
7.9 Section Headings
    18  
7.10 Integration; Direct Conflict
    18  
7.11 GOVERNING LAW
    19  
7.12 Additional Debtors
    19  
7.13 Termination; Releases
    19  
7.14 Amendment and Restatement; Confirmation of Liens
    19  

         
SCHEDULES
       
Schedule 3.3
  -   Organization, Location, and Filing Information
Schedule 3.4
  -   Certain Collateral
Schedule 3.5(a)
  -   Pledged Securities
Schedule 7.2
  -   Debtors’ Addresses for Notice
 
       
ANNEXES
       

         
Annex I
  -   Security Agreement Supplement

-iv-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED SECURITY AGREEMENT
     This SECOND AMENDED AND RESTATED SECURITY AGREEMENT dated as of April 26,
2010 (this “Agreement”), is among STONE ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), any subsidiary of Borrower party hereto from time
to time (the “Subsidiaries”) (the Borrower and the Subsidiaries collectively
being the “Debtors”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Agent”) for the benefit of the
Secured Parties (as defined below).
INTRODUCTION
     A. Reference is made to the Second Amended and Restated Credit Agreement
dated as of August 28, 2008 (as heretofore amended or otherwise modified, the
“Existing Credit Agreement”) among the Borrower, certain financial institutions
which are or may become parties thereto, and the Agent.
     B. The Existing Credit Agreement is being amended and restated in its
entirety pursuant to that certain Third Amended and Restated Credit Agreement
dated as of April 26, 2011 (as amended, restated, supplemented and otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, certain
financial institutions which are or may become parties thereto, and the Agent.
     C. In connection with the Existing Credit Agreement, Borrower has
previously executed and delivered the Amended and Restated Security Agreement
dated as of August 28, 2008 (the “Existing Security Agreement”) between the
Borrower and the Agent.
     D. It is a condition precedent to the effectiveness of the Credit Agreement
and the making of Advances thereunder that the Debtors shall have entered into
this Agreement, which shall amend and restate the Existing Security Agreement,
in order to secure the Borrower’s obligations under the Credit Agreement, the
obligations of the Subsidiaries under any Guaranty, and all other Secured
Obligations (as defined below).
     In consideration of the credit and other direct and indirect benefits
expected to be received in connection with the Credit Agreement, including as a
result of the shared identity of interest as members of a combined group of
companies, and for other good, valuable, and reasonably equivalent
consideration, each Debtor jointly and severally agrees with the Agent as
follows:
SECTION 1.
DEFINITIONS
     1.1 Defined Terms. Terms defined above and elsewhere in this Agreement
shall have their specified meanings. Capitalized terms used herein but not
defined herein shall have the meanings specified by the Credit Agreement. Unless
otherwise defined herein or in the Credit Agreement, all terms used herein and
defined in the UCC shall have the same definitions herein as specified therein.
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     1.2 Interpretation. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Debtor, shall refer
to such Debtor’s Collateral or the relevant part thereof. Each Debtor agrees to
the terms and provisions of Section 1.2 and 1.3 of the Credit Agreement and such
terms and provisions are incorporated herein for all purposes.
     1.3 Certain Definitions. The following terms shall have the following
meanings:
     “Chattel Paper” means all of each Debtor’s present and future chattel
paper, including electronic chattel paper.
     “Collateral” has the meaning specified in Section 2.1.
     “Collateral Account” means any deposit account with the Agent which is
designated, maintained, and under the control of the Agent in which the Agent
has a security interest, and which has been established pursuant to the
provisions of this Agreement or another Credit Document for the purposes
described in this Agreement, including collecting, holding, disbursing, or
applying certain funds, all in accordance with this Agreement.
     “Commercial Tort Claims” means all commercial tort claims of any Debtor,
including those specified on Schedule 3.4.
     “Contracts” means all contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) to which any Debtor
now or hereafter is bound, or a party, beneficiary or assignee, in any event,
including all such contracts, undertakings, or agreements in or under which any
Debtor may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Receivable.
     “Copyrights” means all of the following now owned or hereafter acquired by
any Debtor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States or any other country and
all extensions and renewals thereof, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office.
     “Copyright Licenses” means any written agreement naming any Debtor as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
     “Deposit Accounts” means all deposit accounts, commodity accounts or
securities accounts now or hereafter held in the name of any Debtor.
     “Document” means any document, including, without limitation, a bill of
lading, dock warrant, dock receipt, warehouse receipt or order for the delivery
of goods, and also any other document which in the regular course of business or
financing is treated as adequately evidencing that the person in possession of
it is entitled to receive, hold and dispose of the document and the goods it
covers.
[EXHIBIT H TO CREDIT AGREEMENT]

-2-



--------------------------------------------------------------------------------



 



     “Equipment” means all of each Debtor’s present or future owned or leased
fixtures and equipment wherever located, including drilling platforms and rigs
and remotely operated vehicles, trenchers, and other equipment used by any
Debtor for the provision of marine construction services, well operations
services, oil and gas production services, or other services, vehicles, motor
vehicles, rolling stock, vessels, aircraft, and any manuals, instructions,
blueprints, computer software (including software that is imbedded in and part
of the equipment) and similar items which relate to the above, together with all
parts thereof and all accessions and additions thereto.
     “Equity” means shares of capital stock or a partnership, profits, capital
or member interest, or options, warrants or any other right to substitute for or
otherwise acquire the capital stock or a partnership, profits, capital or member
interest of any Debtor.
     “Fixtures” means any fixture or fixtures now or hereafter owned or leased
by any of the Debtors, or in which any of the Debtors holds or acquires any
other right, title or interest, constituting “fixtures” under the UCC.
     “General Intangibles” means all general intangibles now owned or hereafter
acquired by any Debtor, including all right, title and interest that such Debtor
may now or hereafter have in or under any Contract, all payment intangibles,
customer lists, Licenses, Copyrights, Trademarks, Patents, and all applications
therefor and reissues, extensions or renewals thereof, rights in Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, trade secrets, software, data bases, data, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark or Trademark License), all rights and claims in or
under insurance policies (including insurance for fire, damage, loss and
casualty, whether covering personal property, real property, tangible rights and
intangible rights, all liability, life, key man and business interruption
insurance, and all unearned premiums), uncertificated securities, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged stock and Investment Property, rights or
indemnification.
     “Instruments” means all of each Debtor’s instruments, including all
promissory notes and other evidences of indebtedness, including intercompany
instruments, other than instruments that constitute, or are a part of a group of
writings that constitute, Chattel Paper.
     “Intellectual Property” means all intellectual and similar property of any
Debtor of every kind and nature now owned or hereafter acquired by any Debtor,
including inventions, designs, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Copyrights, Copyright Licenses, domain names and domain name
registrations, trade secrets, confidential or proprietary technical and business
information, know-how or other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, licenses for any of the foregoing and all license rights, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.
     “Investment Property” means all investment property now owned or hereafter
acquired by any Debtor, wherever located, including (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries,
[EXHIBIT H TO CREDIT AGREEMENT]

-3-



--------------------------------------------------------------------------------



 



certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Debtor, including the rights of any Debtor to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of any Debtor; (iv) all commodity contracts of any Debtor; and (v) all
commodity accounts held by any Debtor.
     “Inventory” means all of each Debtor’s present and future inventory,
wherever located, including inventory, merchandise, goods and other personal
property that are held by or on behalf of any Debtor for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Debtor’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies, and
embedded software. “Inventory” shall also include inventory in joint production
with another person, inventory in which any Debtor has an interest as consignor,
and inventory that is returned to or stopped in transit by any Debtor, and all
combinations and products thereof.
     “Letter-of-Credit Rights” means all letter-of-credit rights now owned or
hereafter acquired by any Debtor, including rights to payment or performance
under a letter of credit, whether or not such Debtor, as beneficiary, has
demanded or is entitled to demand payment or performance.
     “Licenses” means any Patent License, Trademark License, Copyright License
or other license or sublicense to which any Debtor is a party, including any
franchises, permits, certificates, licenses, authorizations and the like and any
other requirements of any government or any commission, board, court, agency,
instrumentality or political subdivision thereof.
     “Liquid Assets” means all cash and cash equivalents at any time held by any
of the Debtors, including all amounts from time to time held in any checking,
savings, deposit or other account of any of the Debtors, all monies, proceeds or
sums due or to become due therefrom or thereon and all documents (including, but
not limited to passbooks, certificates and receipts) evidencing all funds and
investments held in such accounts.
     “Patents” means all of the following now owned or hereafter acquired by any
Debtor: (a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, or any other
country, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to any Debtor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
[EXHIBIT H TO CREDIT AGREEMENT]

-4-



--------------------------------------------------------------------------------



 



     “Pledged Securities” means, with respect to each Debtor, (a) all Equity
held by such Debtor in any corporations or other entities (including, without
limitation, those corporations or other entities described in Schedule 3.5 that
are directly held by such Debtor), together with all warrants to purchase, all
depositary shares, and all other rights of such Debtor in respect of such
Equity, (b) all certificates, instruments or other documents evidencing such
Equity and registered or held in the name of, or otherwise in the possession of,
such Debtor, and (c) all present and future payments, dividend distributions,
instruments, compensation, property, assets, interests and rights in connection
with or related to the Equity described in clause (a) above, and all monies due
or to become due and payable to such Debtor in connection with or related to
such Equity or otherwise paid, issued or distributed in respect of or in
exchange therefor (including, without limitation, all proceeds of dissolution or
liquidation).
     “Proceeds” means all of each Debtor’s present and future (a) proceeds of
the Collateral, whether arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under authority from a Governmental Authority), (c) claims
against third parties for impairment, loss, damage, or impairment of the value
of such Collateral, and (d) any and all proceeds of, and all claims for, any
insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, including any credit insurance with respect to
Receivables, in each case whether represented as money, deposit accounts,
accounts, general intangibles, securities, instruments, documents, chattel
paper, inventory, equipment, fixtures, or goods.
     “Receivables” means all of each Debtor’s present and future accounts,
accounts from governmental agencies, instruments, and general intangibles,
including those arising from the provision of services to the customers of any
Debtor, and rights to payment under all Contracts, income tax refunds, and other
rights to the payment of money, together with all of the right, title and
interest of any of the Debtors in and to (a) all security pledged, assigned,
hypothecated or granted to or held by any of the Debtors to secure the
foregoing, (b) all of any of the Debtors’ right, title and interest in and to
any goods or services, the sale of which gave rise thereto, (c) all guarantees,
endorsements and indemnifications on, or of, any of the foregoing, (d) all
powers of attorney granted to any of the Debtors for the execution of any
evidence of indebtedness or security or other writing in connection therewith,
(e) all credit information, reports and memoranda relating thereto, and (f) all
other writings related in any way to the foregoing.
     “Records” means all of each Debtor’s present and future books, accounting
records, files, computer files, computer programs, correspondence, credit files,
records, ledger cards, invoices, and other records primarily related to any
other items of Collateral, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any of the Debtors or any
computer bureau from time to time acting for any of the Debtors.
     “Secured Obligations” means (a) the Obligations and (b) any increases,
extensions, renewals, replacements, and rearrangements of the foregoing
obligations under any amendments,
[EXHIBIT H TO CREDIT AGREEMENT]

-5-



--------------------------------------------------------------------------------



 



supplements, and other modifications of the agreements creating the foregoing
obligations, in each case, whether direct or indirect, absolute or contingent.
     “Secured Parties” means the Banks, the holders of any Secured Obligations
arising under Specified Swap Contracts or Specified Cash Management Agreements,
the Issuing Bank, and the Agent.
     “State of Organization” means the jurisdiction of organization of each of
the Debtors as listed on Schedule 3.3, as the same may be changed in accordance
with Section 4.4.
     “Supporting Obligations” means all supporting obligations, including
letters of credit and guaranties issued in support of Accounts, Chattel Paper,
Documents, General Intangibles, Instruments, or Investment Property.
     “Trademarks” means all of the following now owned or hereafter acquired by
any Debtor: all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all applications filed in connection therewith,
including registrations and registration applications in the United States
Patent and Trademark Office, any State of the United States or any similar
offices in any other country or any political subdivision thereof, and all
extensions or renewals thereof.
     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to any Debtor of any right to use any Trademark.
     “UCC” means the Uniform Commercial Code as in effect on the date hereof in
the State of New York, as amended from time to time, and any successor statute;
provided, however, in the event that, by reason of mandatory provisions of law,
any or all of the perfection or priority of the security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, the term “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions related to such provisions.
SECTION 2.
GRANT OF SECURITY INTEREST
     2.1 Grant of Security Interest. Each Debtor hereby grants to the Agent, for
the benefit of the Secured Parties, a security interest in all of such Debtor’s
right, title, and interest in and to the following property (the “Collateral”)
to secure the payment and performance of the Secured Obligations: (a) all
Chattel Paper, all Collateral Accounts, all Commercial Tort Claims, all
Contracts, all Deposit Accounts, all Documents, all Equipment, all Fixtures, all
General Intangibles, all Instruments, all Intellectual Property, all Inventory,
all Investment Property (including without limitation the Pledged Securities),
all Letter-of-Credit Rights, all Liquid Assets, all Receivables, all Records,
and all Supporting Obligations, (b) any and all additions, accessions and
improvements to, all substitutions and replacements for and all products of or
derived from the foregoing, and (c) all Proceeds of the foregoing.
[EXHIBIT H TO CREDIT AGREEMENT]

-6-



--------------------------------------------------------------------------------



 



To the extent that the Collateral is not subject to the UCC, each Debtor
collaterally assigns all of such Debtor’s right, title, and interest in and to
such Collateral to the Agent for the benefit of the Secured Parties to secure
the payment and performance of the Secured Obligations to the full extent that
such a collateral assignment is possible under the relevant law.
Notwithstanding anything to the contrary in this Agreement, the term
“Collateral” shall not include (i) any lease, license, contract, property right
or agreement (or any of its rights or interests thereunder) if and to the extent
that the grant of the security interest shall, after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law, constitute or result in (A) the
abandonment, invalidation or unenforceability of any material right, title or
interest of the applicable Debtor therein or (B) a breach or termination
pursuant to the terms of, or a default under, any such lease license, contract,
property rights or agreement; provided, however, that the security interest
shall attach immediately at any such time as the restriction resulting in
abandonment, invalidation or unenforceability or breach or termination shall be
removed or become invalid or any condition thereto (including any consent) shall
be satisfied; (ii) once paid, any amounts constituting the payment of a dividend
or the repurchase or redemption of the shares of the Borrower’s common stock, in
each case to the extent such dividend, repurchase or redemption is permitted
under Section 6.5 of the Credit Agreement; (iii) Realty Collateral (as such term
is defined in the Mortgages); and (iv) assets subject to a Lien securing Capital
Leases or purchase money debt obligations, in each case permitted under
Section 6.1(c) and 6.2(c) of the Credit Agreement, if the contract or other
agreement in which such Lien is granted prohibits the creation of any other Lien
on such assets (other than to the extent that any such prohibition would be
rendered ineffective pursuant to the UCC or any other applicable Legal
Requirement), provided that such asset (x) will be excluded from the Collateral
only to the extent and for so long as the consequences specified in this clause
(iv) will result and (y) will cease to be excluded from the Collateral and will
become subject to the Lien granted hereunder, immediately and automatically, at
such time as such consequences will no longer result.
     2.2 Fraudulent Transfer Laws. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of each Debtor under this Agreement
shall be limited to the extent set forth in Section 3.1 of the Guaranty to which
such Debtor is a party.
     2.3 Debtors Remain Liable. Anything herein to the contrary notwithstanding:
(a) each Debtor shall remain liable under the Contracts included in the
Collateral to the extent set forth therein to perform such Debtor’s obligations
thereunder to the same extent as if this Agreement had not been executed;
(b) the exercise by the Agent of any rights hereunder shall not release any
Debtor from any obligations under the Contracts included in the Collateral; and
(c) the Agent shall not have any obligation under the Contracts included in the
Collateral by reason of this Agreement, nor shall the Agent be obligated to
perform or fulfill any of the obligations of any Debtor thereunder, including
any obligation to make any inquiry as to the nature or sufficiency of any
payment any Debtor may be entitled to receive thereunder, to present or file any
claim, or to take any action to collect or enforce any claim for payment
thereunder.
[EXHIBIT H TO CREDIT AGREEMENT]

-7-



--------------------------------------------------------------------------------



 



SECTION 3.
REPRESENTATIONS AND WARRANTIES
To induce the Banks to make Advances to the Borrower and to issue Letters of
Credit for the account of the Borrower under the Credit Agreement, each Debtor
hereby represents and warrants to the Agent, for the benefit of the Secured
Parties, that:
     3.1 No Other Liens. Each Debtor owns each item of the Collateral free and
clear of any and all Liens or claims of others except for Permitted Liens. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except (i) such as
have been filed in favor of the Agent, for the ratable benefit of the Secured
Parties, pursuant to this Agreement or (ii) such as have been filed with respect
to Permitted Liens.
     3.2 Perfected First-Priority Liens. To the extent that the filing of a UCC
financing statement or fixture filing, or the “control” by Agent of a
certificated security or Deposit Account, can be effective to perfect a security
interest in the Collateral under the UCC, the security interests granted
pursuant to this Agreement (a) will, upon completion of the filing of UCC
financing statements describing the Collateral in the offices located in the
jurisdictions listed on Schedule 3.3, the filing of UCC fixture filings
describing the Fixture Collateral (as defined in the Mortgages) in the mortgage
records of any county or parish where such Fixture Collateral is located, the
obtaining of “control” by Agent in respect of Deposit Accounts, and the taking
of all applicable actions in respect of perfection contemplated by Section 4.4
in respect of Collateral, constitute valid perfected security interests in the
Collateral in favor of the Agent, for the benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof and (b) are prior to all other Liens on the Collateral except
for Permitted Liens.
     3.3 Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive
Office. Each Debtor’s exact legal name is set forth on the signature page
hereof, and from and after an amendment or modification thereto, on a written
notification delivered to the Agent pursuant to Section 4.4. Except as set forth
in Schedule 3.3, such Debtor has not conducted business under any name other
than its current name during the last five years prior to the date of this
Agreement. On the date hereof, such Debtor’s jurisdiction of organization, type
of organization, identification number from the jurisdiction of organization (if
any), and the location of such Debtor’s chief executive office or sole place of
business or principal residence, as the case may be, are specified on
Schedule 3.3.
     3.4 Certain Collateral. Except as set forth on Schedule 3.4,
          (a) none of the Collateral constitutes, or is the Proceeds of, farm
products and none of the Collateral has been purchased for, or will be used by
any Debtor primarily for personal, family or household purposes;
          (b) such Debtor holds no Commercial Tort Claims with a value in excess
of $2,500,000;
          (c) such Debtor holds no interest in, title to or power to transfer,
any material Patents, material Trademarks, or material Copyrights;
[EXHIBIT H TO CREDIT AGREEMENT]

-8-



--------------------------------------------------------------------------------



 



          (d) such Debtor holds no interest in, title to or power to transfer
any material Intellectual Property that is registered or for which an
application has been filed in the United States Patent and Trademark Office or
the United States Copyright Office;
          (e) such Debtor owns no (i) certificated vehicles with an aggregate
value greater than $500,000 or (ii) vessels, railcars, or aircraft, and
Schedule 3.4 sets forth the fair market value of such certificated vehicles,
vessels, railcars, or aircraft.
     3.5 Investment Property; No Consents or Approvals Required.
          (a) Each Debtor is the legal and beneficial owner of the Pledged
Securities as set forth on Schedule 3.5(a). The Pledged Securities have been
duly authorized, validly issued and are fully paid and non-assessable and are
not subject to any limitations to purchase or similar rights by any person, and
none of the Pledged Securities constitutes margin stock (within the meaning of
Regulation U issued by the Federal Reserve Board). Except as set forth on
Schedule 3.5(a), the Pledged Securities constitute all of the issued and
outstanding Equity of each of the respective issuers thereof and no such issuer
has any obligation to issue any additional Equity or rights or options thereto.
          (b) Except (x) as may be required in connection with any disposition
of any portion of the Pledged Securities by laws affecting the offering and sale
of securities generally, and (y) the filing of UCC financing statements and
other actions contemplated by Section 3.2, no consent of any Person and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any Governmental Authority is
required in connection with (i) the execution, delivery, performance, validity
or enforceability of this Agreement, (ii) the perfection or maintenance of the
security interest created hereby (including the first-priority nature thereof),
or (iii) the exercise by the Agent of the rights provided for in this Agreement.
          (c) Such Debtor is the record and beneficial owner of, and has good
title to the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and other Permitted Liens.
SECTION 4.
COVENANTS AND AGREEMENTS
Each Debtor covenants and agrees with the Agent and the Secured Parties that,
from and after the date of this Agreement until this Agreement terminates in
accordance with Section 7.13(a):
     4.1 Maintenance of Insurance. Such Debtor will comply with the provisions
of the Credit Agreement governing the maintenance of insurance for any of its
assets constituting Collateral.
     4.2 Maintenance of Perfected Security Interest; Further Documentation;
Filing Authorization; Further Assurances; Power of Attorney.
[EXHIBIT H TO CREDIT AGREEMENT]

-9-



--------------------------------------------------------------------------------



 



          (a) Subject to Section 5, such Debtor shall maintain the security
interest created by this Agreement in the Collateral as a perfected
first-priority security interest subject only to Permitted Liens and shall
defend such security interest against the claims and demands of all Persons
whomsoever other than Persons holding such Permitted Liens.
          (b) Such Debtor will furnish to the Agent from time to time statements
and schedules further identifying and describing the assets and property of such
Debtor and such other reports in connection with the Collateral as the Agent may
reasonably request, all in reasonable detail.
          (c) Subject in each case to Section 5, each Debtor further agrees to
take any other action reasonably requested by the Agent to insure the
attachment, perfection and priority of, and the ability of the Agent to enforce,
the security interest in any and all of the Collateral including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that any Debtor’s signature thereon is required therefor; and (ii) complying
with any provision of any statute, law, regulation or treaty of the United
States or any other country, including the UCC of any applicable jurisdictions,
as to any Collateral if compliance with such provision is a condition to the
attachment, perfection or priority of, or the ability of the Agent to enforce,
the security interest in such Collateral.
          (d) Each Debtor hereby irrevocably authorizes the Agent at any time
and from time to time to file in any applicable jurisdiction in which the
Uniform Commercial Code has been adopted and is in effect any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of each Debtor or words of similar effect, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) contain any other information
required by the UCC for the sufficiency or filing office acceptance of any
initial financing statement or amendment. Each Debtor agrees to furnish any such
information to the Agent promptly upon request. Each Debtor also ratifies its
authorization for the Agent to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.
          (e) During the existence of an Event of Default,
          (i) At the Agent’s request, each Debtor shall take any actions
reasonably requested by the Agent with respect to such Event of Default,
including diligently endeavoring to cure any material defect existing or
claimed, and taking all reasonably necessary and desirable steps for the defense
of any legal proceedings, including the employment of counsel, the prosecution
or defense of litigation, and the release or discharge of all adverse claims;
          (ii) The Agent, whether or not named as a party to any legal
proceedings, is authorized to take any additional steps as the Agent deems
necessary or desirable for the defense of any such legal proceedings or the
protection of the validity or priority of this Agreement and the security
interests, collateral assignments, and other Liens created hereunder, including
the employment of independent counsel, the prosecution or defense of litigation,
the compromise or discharge of any adverse claims
[EXHIBIT H TO CREDIT AGREEMENT]

-10-



--------------------------------------------------------------------------------



 



made with respect to any Collateral and the payment or removal of prior liens or
security interests, and the reasonable expenses of the Agent in taking such
action shall be paid by the Debtors; and
          (iii) Each Debtor agrees that, if such Debtor fails to perform under
this Agreement or any other Credit Document to which such Debtor is a party, the
Agent may, but shall not be obligated to, perform such Debtor’s obligations
under this Agreement or such other Credit Document, and any reasonable expenses
incurred by the Agent in performing such Debtor’s obligations shall be paid by
such Debtor. Any such performance by the Agent may be made by the Agent in
reasonable reliance on any statement, invoice, or claim, without inquiry into
the validity or accuracy thereof. The amount and nature of any expense of the
Agent hereunder shall be conclusively established by a certificate of any
officer of the Agent absent manifest error, and such amount shall be included in
the Secured Obligations.
          (f) Each Debtor irrevocably appoints the Agent as such Debtor’s
attorney in fact, with full authority to act during the existence of an Event of
Default, for such Debtor and in the name of such Debtor, to take any action and
execute any agreement which the Agent deems necessary or advisable to accomplish
the purposes of this Agreement, including the actions that Agent is expressly
authorized to take pursuant to this Agreement (including pursuant to paragraph
(e) above), and instituting proceedings the Agent deems necessary or desirable
to enforce the rights of the Agent with respect to this Agreement.
     4.3 Changes in Name, etc. Such Debtor will not, except upon 30 days’ prior
written notice to the Agent or such lesser period to which the Agent may agree
in writing, (a) change its type of organization, jurisdiction of organization or
other legal structure from that referred to in Section 3.3, (b) change its
organizational number if it has one, or (c) change its name. Promptly following
such notice to the Agent and before taking any action described in clause (a),
(b), or (c) above, such Debtor shall deliver to the Agent all additional
approved or executed financing statements and other executed documents
reasonably requested by the Agent to maintain the validity, perfection, and
priority of the security interests provided for or required herein.
     4.4 Pledged Securities. With respect to Pledged Securities:
          (a) If any Debtor shall at any time own or acquire any Pledged
Securities which are certificated securities, whether as a stock split, stock
dividend, or other distribution with respect to Pledged Securities, or
otherwise, such Debtor shall promptly, and in any event within ten (10) Business
Days after receipt thereof, deliver the same to the Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Agent may
from time to time specify. If any Pledged Securities now owned or hereafter
acquired by any Debtor are uncertificated securities and are issued to such
Debtor or its nominee directly by the issuer thereof, such Debtor shall
immediately notify the Agent thereof, and shall take any actions requested by
the Agent to enable the Agent to obtain “control” (within the meaning of
Section 8-106 of the UCC) with respect thereto.
          (b) So long as no Event of Default has occurred and is continuing,
each Debtor shall be entitled:
[EXHIBIT H TO CREDIT AGREEMENT]

-11-



--------------------------------------------------------------------------------



 



          (i) to exercise, in a manner not inconsistent with the terms hereof,
the voting power with respect to the Pledged Securities of such Debtor, and for
that purpose the Agent shall (if any Pledged Securities shall be registered in
the name of the Agent or its nominee) execute or cause to be executed from time
to time, at the expense of the Borrower, such proxies or other instruments in
favor of such Debtor or its nominee, in such form and for such purposes as shall
be reasonably requested by such Debtor, to enable it to exercise such voting
power with respect to the Pledged Securities; and
          (ii) except as otherwise provided herein or in the Credit Agreement,
to receive and retain for its own account any and all payments, proceeds,
dividends, distributions, property, assets, or rights to the extent such are
permitted pursuant to the terms of the Credit Agreement.
          (c) Upon the occurrence and during the continuation of any Event of
Default, all rights of each Debtor to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 4.4(b) and to receive the payments, proceeds,
dividends, distributions, property, assets, or rights that the Debtor would
otherwise be authorized to receive and retain pursuant to Section 4.4(b) shall
cease, and thereupon the Agent shall be entitled to exercise all voting power
with respect to the Pledged Securities and to receive and retain, as Collateral
hereunder, any and all payments, proceeds, dividends, distributions, property,
assets, or rights at any time declared or paid upon any of the Pledged
Securities during such an Event of Default and otherwise to act with respect to
the Pledged Securities to the same extent as the applicable Debtor would have
been, absent application of this clause (c).
          (d) All payments, proceeds, dividends, distributions, property,
assets, instruments or rights that are received by each Debtor contrary to the
provisions of this Section 4.4 shall be received and held in trust by such
Debtor for the benefit of the Agent, shall be segregated by each Debtor from
other funds of such Debtor and shall be forthwith paid over to the Agent as
Pledged Securities in the same form as so received (with any necessary
endorsement).
          (e) If such Debtor is an issuer of Pledged Securities, such Debtor
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Securities issued by it and will comply with such terms insofar as such
terms are applicable to it and (ii) it will comply with instructions received by
it pursuant to the terms of Section 4.4(f) with respect to the Pledged
Securities issued by it.
          (f) Each Debtor hereby authorizes and instructs each issuer of any
Pledged Securities pledged by such Debtor hereunder to (i) comply with any
instruction received by it from the Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Debtor, and each Debtor agrees that each such issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Agent.
[EXHIBIT H TO CREDIT AGREEMENT]

-12-



--------------------------------------------------------------------------------



 



     4.5 Commercial Tort Claims. If any Debtor shall at any time hold or acquire
a Commercial Tort Claim with a value in excess of $2,500,000, such Debtor shall
promptly notify the Agent in a writing signed by such Debtor of the brief
details thereof and grant to the Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Security
Agreement, with such writing to be in form and substance satisfactory to the
Agent. Notwithstanding the foregoing, any such security interest in Commercial
Tort Claims shall, prior to the occurrence (and after the waiver or cure) of an
Event of Default (and during the continuation of an Event of Default unless the
Agent has demanded the attachment of such security interest thereto), not be
required to attach to the extent the value of any such Commercial Tort Claim
does not exceed $2,500,000.
SECTION 5.
LIMITATION ON PERFECTION OF SECURITY INTEREST
Notwithstanding anything to the contrary contained above, the perfection of the
security interest granted in Section 2 above (except with respect to Deposit
Accounts, Letter of Credit Rights and certificated Pledged Securities) will,
prior to the occurrence (and after the waiver or cure) of an Event of Default
(and during the continuation of an Event of Default unless the Agent has
required that further actions are taken with respect to the perfection thereof),
be effected solely by filing an appropriate financing statement under the
applicable Uniform Commercial Code. The perfection of the security interest
granted in Section 2 above in certificated Pledged Securities will be effected
by filing an appropriate financing statement under the applicable Uniform
Commercial Code and by possession by the Agent of the certificates representing
such Pledged Securities, accompanied by such instruments of transfer or
assignment duly executed in blank as the Agent may from time to time specify.
SECTION 6.
REMEDIAL PROVISIONS
During the existence of an Event of Default, the Agent may, at the Agent’s
option, exercise one or more of the remedies specified elsewhere in this
Agreement or the following remedies:
     6.1 General Interim Remedies. During the existence of an Event of Default,
the Agent may exercise one or more of the following remedies:
          (a) To the extent permitted by law, the Agent may exercise all the
rights and remedies of a secured party under the UCC.
          (b) The Agent may prosecute actions in equity or at law for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted or for the enforcement of any other
appropriate legal or equitable remedy.
          (c) The Agent may require any Debtor to promptly assemble any tangible
Collateral of such Debtor and make it available to the Agent at a place to be
designated by the Agent. The Agent may occupy any premises owned or leased by
any Debtor where the Collateral is assembled for a reasonable period in order to
effectuate the Agent’s rights and
[EXHIBIT H TO CREDIT AGREEMENT]

-13-



--------------------------------------------------------------------------------



 



remedies hereunder or under law, without obligation to any Debtor with respect
to such occupation.
     6.2 Receivables, Chattel Paper, Instruments and Payment Intangibles. During
the existence of an Event of Default, the Agent may establish one or more
Collateral Accounts for the purpose of collecting the payments due to the
Debtors under any Contracts or otherwise with respect to the Receivables,
Chattel Paper, Instruments and/or payment intangibles constituting Collateral
and holding the proceeds thereof, and may, or may direct the Debtors to,
instruct all makers and/or all obligors with respect thereto to make all
payments with respect to such Collateral directly to the Agent for deposit into
the Collateral Accounts designated by the Agent. After such direction to the
Debtors, all payments, whether of principal, interest, or other amounts, under
any Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or payment intangibles constituting Collateral shall be directed
to the appropriate Collateral Account. All such payments which may from time to
time come into the possession of any Debtor shall be held in trust for the
Agent, segregated from the other funds of such Debtor, and delivered to the
Agent immediately in the form received with any necessary endorsement for
deposit into the appropriate Collateral Account, such delivery in no event to be
later than one Business Day after receipt thereof by the applicable Debtor. Each
Debtor agrees to execute any documents reasonably requested by the Agent to
create any Collateral Account and pledge it to the Agent. In connection with the
foregoing, the Agent shall have the right at any time during the existence of an
Event of Default to take any of the following actions, in the Agent’s own name
or in the name of the applicable Debtor: compromise or extend the time for
payment of any payments due with respect to any Instrument or Chattel Paper upon
such terms as the Agent may reasonably determine; endorse the name of the
applicable Debtor, on checks, instruments, or other evidences of payment with
respect to any such Collateral; make written or verbal requests for verification
of amount owing on any such Collateral from the maker thereof or obligor
thereunder; open mail addressed to such Debtor which the Agent reasonably
believes relates to any such Collateral, and, to the extent of checks or other
payments with respect to any such Collateral, dispose of the same in accordance
with this Agreement; take action in the Agent’s name or the applicable Debtor’s
name, to enforce collection of such checks and other payments; and take all
other action necessary to carry out this Agreement and give effect to the
Agent’s rights hereunder. Costs and expenses incurred by the Agent in collection
and enforcement of amounts owed under any Contracts or otherwise with respect to
the Receivables, Chattel Paper, Instruments and/or payment intangibles
constituting Collateral, including attorneys’ fees and out-of-pocket expenses,
shall be reimbursed by the applicable Debtor to the Agent on demand.
     6.3 Contracts. During the existence of an Event of Default, the Agent may,
at its option, exercise one or more of the following remedies with respect to
the Contracts that constitute Collateral:
          (a) (i) take any action permitted under Section 6.2 and (ii) in the
place and stead of the applicable Debtor, exercise any other rights of such
Debtor under such Contracts in accordance with the terms thereof. Without
limitation of the foregoing, each Debtor agrees that under the foregoing
circumstances, the Agent may give notices, consents and demands and make
elections under such Contracts, modify or waive the terms of such Contracts and
enforce such Contracts, in each case, to the same extent and on the same terms
as such Debtor might have
[EXHIBIT H TO CREDIT AGREEMENT]

-14-



--------------------------------------------------------------------------------



 



done. It is understood and agreed that notwithstanding the exercise of such
rights and/or the taking of such actions by the Agent, such Debtor shall remain
liable for performance of its obligations under such Contracts;
          (b) upon receipt by the Agent of notice from any counterparty to any
such Contract of such Person’s intent to terminate such Contract, the Agent
shall be entitled to (i) cure or cause to be cured the condition giving rise to
such Person’s right of termination of such Contract, or (ii) acquire and assume
(or assign and cause the assumption by a third party of) the rights and
obligations of the applicable Debtor under such Contract; and
          (c) upon termination of any Contract by operation of law or otherwise,
the Agent shall be entitled to enter into a new agreement (“Successor
Agreement”) with the counterparty to such terminated Contract, on the same terms
and with the same provisions as such terminated Contract. Each Debtor agrees
that such Debtor shall have no rights whatsoever with respect to any Successor
Agreement.
     6.4 Pledged Securities.
          (a) Each Debtor recognizes that the Agent may be unable to effect a
public sale of any or all the Pledged Securities, by reason of certain
prohibitions and registration requirements contained in the Securities Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Debtor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The Agent
shall be under no obligation to delay a sale of any of the Pledged Securities
for the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
          (b) Each Debtor agrees to use its best efforts to do or cause to be
done all such other acts (other than preparation and filing of a registration
statement) as may be necessary to make such sale or sales of all or any portion
of the Pledged Securities pursuant to this Section 6.4 valid and binding and in
compliance with any and all other applicable Legal Requirements. Each Debtor
further agrees that a breach of any of the covenants contained in this
Section 6.4 will cause irreparable injury to the Agent and the Secured Parties,
that the Agent and the Secured Parties have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section 6.4 shall be specifically enforceable against such Debtor, and such
Debtor hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred.
[EXHIBIT H TO CREDIT AGREEMENT]

-15-



--------------------------------------------------------------------------------



 



     6.5 Foreclosure.
          (a) During the existence of an Event of Default, the Agent may
foreclose on the Collateral in any manner permitted by the courts of or in the
State of New York or the jurisdiction in which any Collateral is located. If the
Agent should institute a suit against any Collateral or any Debtor for the
collection of the Secured Obligations and for the foreclosure of this Agreement,
the Agent may at any time before the entry of a final judgment dismiss the same,
and take any other action permitted by this Agreement.
          (b) To the extent permitted by law, the Agent may exercise all the
foreclosure rights and remedies of a secured party under the UCC during the
existence of an Event of Default. In connection therewith, the Agent may sell
any Collateral at public or private sale, at the office of the Agent or
elsewhere, for cash or credit and upon such other terms as the Agent deems
commercially reasonable. The Agent may sell any Collateral at one or more sales,
and the security interest granted hereunder shall remain in effect as to the
unsold portion of the Collateral. Each Debtor agrees that to the extent
permitted by law such sales may be made without notice. If notice is required by
law, each Debtor hereby deems ten days advance notice of the time and place of
any public or private sale reasonable notification, recognizing that if any
portion of the Collateral is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, shorter notice
may be reasonable. The Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Agent may adjourn
any sale by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was
adjourned. In the event that any sale hereunder is not completed or is defective
in the opinion of the Agent, the Agent shall have the right to cause subsequent
sales to be made hereunder. Any statements of fact or other recitals made in any
bill of sale, assignment, or other document representing any sale hereunder,
including statements relating to the occurrence of an Event of Default,
acceleration of the Secured Obligations, notice of the sale, the time, place,
and terms of the sale, and other actions taken by the Agent in relation to the
sale may be conclusively relied upon by the purchaser at any sale hereunder. The
Agent may delegate to any agent the performance of any acts in connection with
any sale hereunder, including the sending of notices and the conduct of the
sale.
     6.6 Application of Proceeds. Unless otherwise specified herein, any cash
proceeds received by the Agent from the sale of, collection of, or other
realization upon any part of the Collateral or any other amounts received by the
Agent hereunder may be, at the reasonable discretion of the Agent (i) held by
the Agent in one or more Cash Collateral Accounts as cash collateral for the
Secured Obligations or (ii) applied in the order specified in Section 7.7 of the
Credit Agreement.
     6.7 Waiver of Certain Rights. To the full extent each Debtor may do so
under applicable law, such Debtor shall not insist upon, plead, claim, or take
advantage of any law providing for any appraisement, valuation, stay, extension,
or redemption, and such Debtor hereby waives and releases the same, and all
rights to a marshaling of the assets of such Debtor, including the Collateral of
such Debtor, or to a sale in inverse order of alienation in the event of
foreclosure of the liens and security interests hereby created. Such Debtor
shall not assert any right under any law pertaining to the marshaling of assets,
sale in inverse order of alienation, the
[EXHIBIT H TO CREDIT AGREEMENT]

-16-



--------------------------------------------------------------------------------



 



administration of estates of decedents or other right to defeat, reduce, or
otherwise adversely affect in any respect the rights of the Agent under the
terms of this Agreement.
     6.8 Remedies Cumulative. The Agent’s remedies under this Agreement and the
Credit Documents to which any Debtor is a party shall be cumulative, and no
delay in enforcing this Agreement and the Credit Documents to which any Debtor
is a party shall act as a waiver of the Agent’s rights hereunder.
     6.9 Reinstatement. The obligations of each Debtor under this Agreement
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Secured Obligations is rescinded or
otherwise must be restored or returned by the Agent upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Debtor or any
other obligor or otherwise, all as though such payment had not been made.
SECTION 7.
MISCELLANEOUS
     7.1 Amendments. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 9.1 of the Credit Agreement. No consent of any holder of Secured
Obligations arising under a Specified Swap Contract or Specified Cash Management
Agreements (in each case, except in such Person’s capacity as a Bank, if
applicable) shall be required for any waiver, amendment, supplement or other
modification to this Agreement.
     7.2 Notices. All notices, requests and demands to or upon the Agent or any
Debtor hereunder shall be effected in the manner provided for in Section 9.2 of
the Credit Agreement. All notices, requests and demands hereunder to any Debtor
shall be given to it at its address or telecopy number provided on Schedule 7.2
or at such other address in the United States as may be specified by such Debtor
in a written notice delivered to the Agent in accordance with Section 9.2 of the
Credit Agreement.
     7.3 No Waiver by Course of Conduct; Cumulative Remedies; No Duty. No
failure to exercise, nor any delay in exercising, on the part of the Agent, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the Agent
would otherwise have on any future occasion. The rights and remedies provided
herein and in the other Credit Documents are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law. The powers conferred on Agent under this Agreement are solely to protect
Agent’s rights under this Agreement and shall not impose any duty upon it to
exercise any such powers. Except as elsewhere provided hereunder, Agent shall
have no duty as to any of the Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
the Collateral.
[EXHIBIT H TO CREDIT AGREEMENT]

-17-



--------------------------------------------------------------------------------



 



     7.4 [Reserved].
     7.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Debtor and shall inure to the benefit of the
Agent and the Secured Parties and their successors and assigns; provided that no
Debtor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Agent.
     7.6 Set-Off. Each Debtor hereby irrevocably authorizes the Agent and each
Bank at any time and from time to time upon the occurrence and during the
continuation of any Event of Default, without prior notice to such Debtor or any
other Debtor, any such notice being waived by such Debtor to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Bank to or for the credit or the account
of the respective Debtor against any and all Obligations owing to such Bank
under the Credit Agreement, the Guaranties, or under any other Credit Document,
now or hereafter existing, irrespective of whether or not the Agent or such Bank
shall have made demand for payment and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Any such set-off shall be subject to the
notice requirements of Section 7.4 of the Credit Agreement; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.
     7.7 Counterparts. This Agreement may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or electronic transmission shall be effective
as delivery of an original manually executed counterpart of this Agreement.
     7.8 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     7.9 Section Headings. The Section headings used in this Agreement are
included for convenience of reference only and shall not affect the
interpretation of this Agreement.
     7.10 Integration; Direct Conflict. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of a direct conflict between this Agreement and the Credit Agreement, the
Credit Agreement shall control; provided, however, the parties understand and
agree that this Agreement sets forth additional covenants, obligations and
rights and the parties will use all reasonable efforts to construe the
provisions and covenants in this Agreement as not being in direct conflict with
the Credit Agreement.
[EXHIBIT H TO CREDIT AGREEMENT]

-18-



--------------------------------------------------------------------------------



 



     7.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     7.12 Additional Debtors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement after the date hereof pursuant to
Section 5.9 of the Credit Agreement shall become a Debtor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an instrument
in the form of Annex I hereto.
     7.13 Termination; Releases.
          (a) This Security Agreement and the security interest created hereby
shall terminate when all the Secured Obligations have been paid in full in cash
and all commitments of each of the Secured Parties to the Debtors have been
fully and finally terminated, at which time the Agent shall execute and deliver
to the Debtors or the Debtors’ designee, at the Debtors’ expense, all Uniform
Commercial Code termination statements and similar documents which the Debtors
shall reasonably request from time to time to evidence such termination. Any
execution and delivery of termination statements or documents pursuant to this
Section 7.13(a) shall be without recourse to or warranty by the Agent.
          (b) Any Debtor other than the Borrower shall automatically be released
from its obligations hereunder and the security interest granted hereby in the
Collateral of such Debtor shall be automatically released in the event that all
the Equity of such Debtor shall be sold, transferred or otherwise disposed of to
a person that is not an Affiliate of the Borrower in accordance with the terms
of the Credit Agreement; provided that, to the extent required by the Credit
Agreement, the Majority Banks or, if required by the terms of the Credit
Agreement, such other requisite number of Banks, shall have consented to such
sale, transfer or other disposition and the terms of such consent did not
provide otherwise. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Debtor in a transaction permitted by the Credit
Agreement the security interest created hereby in any Collateral that is so
sold, transferred or otherwise disposed of shall automatically terminate and be
released upon the closing of such sale, transfer or other disposition, and such
Collateral shall be sold free and clear of the Lien and security interest
created hereby; provided, however, that such security interest will continue to
attach to all proceeds of such sales or other dispositions. In connection with
any of the foregoing, the Agent shall promptly execute and deliver to the
Debtors or the Debtors’ designee, at the Debtors’ expense, all Uniform
Commercial Code termination statements and similar documents that the Debtors
shall reasonably request from time to time to evidence such termination. Any
execution and delivery of termination statements or documents pursuant to this
Section 7.13(b) shall be without recourse to or warranty by the Agent.
          (c) No consent of any holder of Secured Obligations arising under a
Specified Swap Contract or Specified Cash Management Agreement (in each case,
except in such Person’s capacity as a Bank, if applicable) shall be required for
any release of Collateral or Debtors pursuant to this Section 7.13.
     7.14 Amendment and Restatement; Confirmation of Liens. This Agreement is an
amendment and restatement of the Existing Security Agreement, and supersedes the
Existing Security Agreement in its entirety; provided, however, that (i) the
execution and delivery of this
[EXHIBIT H TO CREDIT AGREEMENT]

-19-



--------------------------------------------------------------------------------



 



Security Agreement shall not effect a novation of the Existing Security
Agreement but shall be, to the fullest extent applicable, in modification,
renewal, confirmation and extension of such Existing Security Agreement, and
(ii) the Liens, security interests and other interests in the Collateral (as
such term is defined in the Existing Security Agreement, hereinafter the
“Original Collateral”) granted under the Existing Security Agreement are and
shall remain legal, valid, binding and enforceable with regard to such Original
Collateral. Each Grantor party to the Existing Security Agreement hereby
acknowledges and confirms the continuing existence and effectiveness of such
Liens, security interests and other interests in the Original Collateral granted
under the Existing Security Agreement, and further agrees that the execution and
delivery of this Security Agreement and the other Loan Documents shall not in
any way release, diminish, impair, reduce or otherwise affect such Liens,
security interests and other interests in the Original Collateral granted under
the Existing Security Agreement.
THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Signature pages follow.]
[EXHIBIT H TO CREDIT AGREEMENT]

-20-



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:   Alan Tapley        Title:   Assistant Vice
President     

[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            STONE ENERGY CORPORATION,
a Delaware corporation
      By:           Name:   David H. Welch        Title:   President and Chief
Executive Officer            By:           Name:   Kenneth H. Beer       
Title:   Executive Vice President and
Chief Financial Officer        STONE ENERGY OFFSHORE, L.L.C.,
a Delaware limited liability company
Through its sole member,
STONE ENERGY CORPORATION
      By:           Name:   David H. Welch        Title:   President and Chief
Executive Officer            By:           Name:   Kenneth H. Beer       
Title:   Executive Vice President and
Chief Financial Officer   

[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.3
ORGANIZATION, LOCATION
AND FILING INFORMATION

                          Jurisdiction of   File # in         Prior   Formation
and   Domestic   Address of Chief Entity   Names   Type of Entity   Jurisdiction
  Executive Office Stone Energy
Corporation   Stone Energy
Corporation (Rockies)   Delaware Corporation   2329102   625 E. Kaliste
Saloom Road
Lafayette, Louisiana
70508                   Stone Energy
Offshore, L.L.C.   Bois d’Arc Properties,
LP;
Bois d’Arc Energy,
Inc.;
Bois d’Arc Holdings,
LLC;
Bois d’Arc Offshore
Ltd.;
Stone Energy, L.L.C.   Delaware Limited
Liability Company   4537731   625 E. Kaliste
Saloom Road
Lafayette, Louisiana
70508

[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.4
CERTAIN COLLATERAL
     [__________]
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.5(a)
PLEDGED SECURITIES
     [__________]
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
DEBTORS’ ADDRESS FOR NOTICE
     [__________]
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Annex I to the
Security Agreement
     This SUPPLEMENT NO. [     ] dated as of [                              ]
(this “Supplement”), is delivered in connection with the Second Amended and
Restated Security Agreement dated as of April 26, 2011 (as amended or otherwise
modified from time to time, the “Security Agreement”), among Stone Energy
Corporation (the “Borrower”), certain subsidiaries of the Borrower party thereto
from time to time (such subsidiaries together with the Borrower, the “Debtors”),
and Bank of America, N.A. (“BOA”), as administrative agent (in such capacity,
the “Agent”) for the benefit of the Secured Parties (as defined therein).
     A. Reference is made to the Third Amended and Restated Credit Agreement
dated as of April 26, 2011 (as amended or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Banks”), and the Agent.
     B. The Debtors have entered into the Security Agreement as a condition
precedent to the effectiveness of the Credit Agreement. Section 7.12 of the
Security Agreement provides that additional Subsidiaries of the Borrower may
become Debtors under the Security Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Debtor”) is executing this Supplement in accordance with the requirements of the
Credit Agreement to become a Debtor under the Security Agreement.
     C. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement or, where any
such term is not defined in the Security Agreement, the Credit Agreement.
     Accordingly, the Agent and the New Debtor agree as follows:
     SECTION 1. In accordance with Section 7.12 of the Security Agreement, the
New Debtor by its signature below becomes a Debtor under the Security Agreement
with the same force and effect as if originally named therein as a Debtor, and
the New Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct on and as of the date hereof. The Schedules to
the Security Agreement are hereby supplemented by the Schedules attached hereto
with respect to the New Debtor. In furtherance of the foregoing, the New Debtor,
as security for the payment and performance in full of the Secured Obligations
(as defined in the Security Agreement), does hereby create and grant to the
Agent, for the benefit of the Secured Parties, a security interest in and lien
on all of the New Debtor’s right, title and interest in and to the Collateral of
the New Debtor. Each reference to a “Debtor” in the Security Agreement shall be
deemed to include the New Debtor.
     SECTION 2. The New Debtor represents and warrants to the Agent that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



To the Agent and the Banks
c/o Bank of America, N.A.
as Administrative Agent for the Banks
[date]
     SECTION 3. This Supplement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
     SECTION 4. Except as expressly supplemented hereby, the Security Agreement
and the Guaranties shall remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 6. All communications and notices to the New Debtor under the
Security Agreement shall be in writing and given as provided in Section 7.2 of
the Security Agreement to the address for the New Debtor set forth under its
signature below.
     SECTION 7. The New Debtor agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.
THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



To the Agent and the Banks
c/o Bank of America, N.A.
as Administrative Agent for the Banks
[date]
     IN WITNESS WHEREOF, the New Debtor and the Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

            [NAME OF NEW DEBTOR]
      By:           Name:

      Title:

      Address:





      BANK OF AMERICA, N.A., as
Administrative Agent
      By:           Name:

      Title:

   

[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



To the Agent and the Banks
c/o Bank of America, N.A.
as Administrative Agent for the Banks
[date]
SCHEDULE 3.3
ORGANIZATION, LOCATION
AND FILING INFORMATION

                          Jurisdiction of   File # in         Prior   Formation
and   Domestic   Address of Chief Entity   Names   Type of Entity   Jurisdiction
  Executive Office                  

[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



To the Agent and the Banks
c/o Bank of America, N.A.
as Administrative Agent for the Banks
[date]
SCHEDULE 3.5(a)
PLEDGED SECURITIES

                                          Percentage of Debtor   Issuer   Type
of Interests   Certificate Number   Number of Shares   Interests                
     

]
[EXHIBIT H TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF
MORTGAGE COMPLIANCE CERTIFICATE
[date]
Bank of America, N.A., as Agent
700 Louisiana Street, 8th Floor
Houston, Texas 77002
Attention:      Mr. Ronald E. McKaig
Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Credit Agreement dated as of
April 26, 2011 (as the same may be modified from time to time, the “Credit
Agreement”), among Stone Energy Corporation (“Borrower”), the banks named
therein (“Banks”), and Bank of America, N.A., as administrative agent for the
Banks (“Agent”), the defined terms of which are used herein unless otherwise
defined herein.
In connection with the delivery of, and based upon the information set forth in,
the Oil and Gas Reserve Report with respect to the Borrower’s consolidated Oil
and Gas Properties as of [________], dated as of [_________] (the “Applicable
Report”), the following sets forth the information and computations required by
Section 5.6(c)(iii) of the Credit Agreement as of [_________]:

         
8.   Mortgaged Property Value1 (as set forth in the Applicable Report)
  $    
 
       
 
       
9.   Oil and Gas Property Value (as set forth in the Applicable Report)
  $    
 
       
 
       
10. 80% of line 2 above
  $    
 
       
 
       
11. [Amount by which the Mortgaged Property Value is less than 80% of the Oil
and Gas Property Value
   (line 3 minus line 1)]
      [Include the above only if line 1 is less than line 3]
  [$   ]
 
       

 

1   the Mortgaged Property Value shall not include any Oil and Gas Properties
acquired by any Credit Party after the recordation of the Mortgages in the real
property records of the jurisdiction where such Oil and Gas Properties are
located unless an amendment or supplement to such Mortgages sufficiently
describing such after-acquired Oil and Gas Properties has been recorded in such
real property records.

 



--------------------------------------------------------------------------------



 



To the Agent and the Banks
c/o Bank of America, N.A.
as Administrative Agent for the Banks
[date]
Each of the undersigned hereby certifies that [the Mortgaged Property Value (as
set forth in the Applicable Report) equals or exceeds 80% of the Oil and Gas
Property Value (as set forth in the Applicable Report).] [the amount by which
the Mortgaged Property Value (as set forth in the Applicable Report) is less
than 80% of the Oil and Gas Property Value (as set forth in the Applicable
Report) is $__________, and the Borrower agrees to take all actions required by
Section 5.12 of the Credit Agreement with respect to such difference within the
time period required by such Section.] [Select appropriate alternative.]
This certificate is given in each of our capacities as an officer of the
Borrower and not in our individual capacities.

            Very truly yours,2
                Name:           Title:                           Name:          
Title:        

 

2   Note: Certificate must be executed by two officers.

 